Exhibit 10.1



FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
DATED AS OF MARCH 25, 2016
BY AND AMONG
P&L RECEIVABLES COMPANY, LLC,
as Seller,
PEABODY ENERGY CORPORATION,
as initial Servicer,
PEABODY ARCLAR MINING, LLC,
PEABODY MIDWEST MINING, LLC,
TWENTYMILE COAL, LLC,
PEABODY CABALLO MINING, LLC,
COALSALES II, LLC,
PEABODY WESTERN COAL COMPANY,
PEABODY POWDER RIVER MINING, LLC,
PEABODY HOLDING COMPANY, LLC,
PEABODY BEAR RUN MINING, LLC,
PEABODY WILD BOAR MINING, LLC,
PEABODY GATEWAY NORTH MINING, LLC,
PEABODY COALTRADE, LLC,
and
PEABODY COALSALES, LLC,
as Sub-Servicers,
THE VARIOUS CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE VARIOUS COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE VARIOUS PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
THE VARIOUS LC PARTICIPANTS FROM TIME TO TIME PARTY HERETO,
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as LC Bank



719921903 05109795



--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



ARTICLE I.
AMOUNTS AND TERMS OF THE INVESTMENTS    2

Section 1.1
Investment Facility.    2

Section 1.2
Making Investments; Initial Investment; Joinders; Related Agreements.    4

Section 1.3
Transfer of Receivables and Other Purchased Assets    4

Section 1.4
Terms and Conditions for Sale, Assignment and Transfer    5

Section 1.5
Purchased Assets Coverage Percentage Computation.    9

Section 1.6
Settlement Procedures.    9

Section 1.7
Fees.    14

Section 1.8
Payments and Computations, Etc.    14

Section 1.9
Increased Costs.    15

Section 1.10
Requirements of Law.    16

Section 1.11
Inability to Determine Euro-Rate.    17

Section 1.12
Extension of the Facility Termination Date.    18

Section 1.13
Letters of Credit.    19

Section 1.14
Issuance of Letters of Credit.    19

Section 1.15
Requirements For Issuance of Letters of Credit.    20

Section 1.16
Disbursements, Reimbursement.    20

Section 1.17
Repayment of Participation Advances.    21

Section 1.18
Documentation.    22

Section 1.19
Determination to Honor Drawing Request.    22

Section 1.20
Nature of Participation and Reimbursement Obligations.    22

Section 1.21
Indemnity    24

Section 1.22
Liability for Acts and Omissions.    24

ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS    26

Section 2.1
Representations and Warranties; Covenants.    26

Section 2.2
Termination Events.    26

ARTICLE III.
INDEMNIFICATION    26

Section 3.1
Indemnities by the Seller.    26

Section 3.2
Indemnities by the Servicer.    28

ARTICLE IV.
ADMINISTRATION AND COLLECTIONS    28


-i-
719921903 05109795



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 4.1
Appointment of the Servicer.    28

Section 4.2
Duties of the Servicer.    29

Section 4.3
Lock-Box Arrangements.    31

Section 4.4
Enforcement Rights.    31

Section 4.5
Responsibilities of the Seller.    32

Section 4.6
Servicing Fee.    33

Section 4.7
Agents    33

ARTICLE V.
MISCELLANEOUS    38

Section 5.1
Amendments, Etc.    38

Section 5.2
Notices, Etc.    39

Section 5.3
Successors and Assigns; Assignability; Participations.    40

Section 5.4
Costs, Expenses and Taxes.    43

Section 5.5
No Proceedings; Limitation on Payments.    47

Section 5.6
Confidentiality.    47

Section 5.7
GOVERNING LAW AND JURISDICTION    48

Section 5.8
Execution in Counterparts    48

Section 5.9
Survival of Termination; Non-Waiver    49

Section 5.10
WAIVER OF JURY TRIAL    49

Section 5.11
Entire Agreement    49

Section 5.12
Headings    49

Section 5.13
Sharing of Recoveries    49

Section 5.14
Purchaser Groups’ Liabilities    50

Section 5.15
Right of Setoff    50

Section 5.16
USA Patriot Act    50

Section 5.17
Severability    51

Section 5.18
Mutual Negotiations    51


-ii-
719921903 05109795



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



EXHIBIT I    DEFINITIONS
EXHIBIT II    CONDITIONS PRECEDENT
EXHIBIT III    REPRESENTATIONS AND WARRANTIES
EXHIBIT IV    COVENANTS
EXHIBIT V    TERMINATION EVENTS


SCHEDULE I    CREDIT AND COLLECTION POLICY
SCHEDULE II    LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS
SCHEDULE III    TRADE NAMES
SCHEDULE IV    OFFICE LOCATIONS
SCHEDULE V    GROUP COMMITMENTS
SCHEDULE VI    NOTICE ADDRESSES
SCHEDULE VII    SELLER ACCOUNT
SCHEDULE VIII    CLOSING MEMORANDUM


ANNEX A    FORM OF INFORMATION PACKAGE
ANNEX B    FORM OF INVESTMENT NOTICE
ANNEX C    FORM OF PAYDOWN NOTICE
ANNEX D    FORM OF COMPLIANCE CERTIFICATE
ANNEX E    FORM OF LETTER OF CREDIT APPLICATION
ANNEX F    FORM OF ASSUMPTION AGREEMENT
ANNEX G    FORM OF TRANSFER SUPPLEMENT
ANNEX H    FORM OF INTERIM REPORT







-iii-
719921903 05109795



--------------------------------------------------------------------------------




This FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of March 25, 2016, by and among P&L RECEIVABLES COMPANY, LLC, a
Delaware limited liability company, as seller (the “Seller”), PEABODY ENERGY
CORPORATION, a Delaware corporation (“Peabody”), as initial servicer (in such
capacity, collectively, together with its successors and permitted assigns in
such capacity, the “Servicer”), PEABODY ARCLAR MINING, LLC, an Indiana limited
liability company, PEABODY MIDWEST MINING, LLC, an Indiana limited liability
company, TWENTYMILE COAL, LLC, a Delaware limited liability company, PEABODY
CABALLO MINING, LLC, a Delaware limited liability company, COALSALES II, LLC, a
Delaware limited liability company, PEABODY WESTERN COAL COMPANY, a Delaware
corporation, PEABODY POWDER RIVER MINING, LLC, a Delaware limited liability
company, PEABODY HOLDING COMPANY, LLC, a Delaware limited liability company,
PEABODY COALTRADE, LLC, a Delaware limited liability company, PEABODY COALSALES,
LLC, a Delaware limited liability company, PEABODY GATEWAY NORTH MINING, LLC, a
Delaware limited liability company, PEABODY WILD BOAR MINING, LLC, a Delaware
limited liability company, PEABODY BEAR RUN MINING, LLC, a Delaware limited
liability company (each a “Sub-Servicer” and collectively the “Sub-Servicers”),
the various CONDUIT PURCHASERS from time to time party hereto, the various
COMMITTED PURCHASERS from time to time party hereto, the various LC PARTICIPANTS
from time to time party hereto, the various PURCHASER AGENTS from time to time
party hereto, and PNC BANK, NATIONAL ASSOCIATION, a national banking association
(“PNC”), as administrator (in such capacity, together with its successors and
assigns in such capacity, the “Administrator”) and as issuer of Letters of
Credit (in such capacity, together with its successors and assigns in such
capacity, the “LC Bank”).


PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.
The Seller desires to sell, transfer and assign receivables, and the Purchasers
desire to acquire such receivables from time to time on the terms and subject to
the conditions set forth herein.
This Agreement amends and restates in its entirety, as of the Closing Date, the
Fourth Amended and Restated Receivables Purchase Agreement, dated as of May 1,
2013 (as amended, restated, supplemented or otherwise modified prior to the
Closing Date, the “Original Agreement”), among the Seller, the Servicer, the
Sub-Servicers, the various Purchasers and Purchaser Agents party thereto and the
Administrator. Notwithstanding the amendment and restatement of the Original
Agreement by this Agreement, (i) the Seller and Servicer shall continue to be
liable to the Administrator, the Purchasers and Purchaser Agents party to the
Original Agreement and any other Indemnified Party or Affected Person (as such
terms are defined in the Original Agreement) for fees and expenses which are
accrued and unpaid under the Original Agreement on the Closing Date
(collectively, the “Original Agreement Outstanding Amounts”) and all agreements
to indemnify such parties in connection with events or conditions arising or
existing prior to the effective date

719921903 05109795



--------------------------------------------------------------------------------




of this Agreement and (ii) the security interest created under the Original
Agreement shall remain in full force and effect as security for such Original
Agreement Outstanding Amounts until such Original Agreement Outstanding Amounts
shall have been paid in full. Upon the effectiveness of this Agreement, each
reference to the Original Agreement in any other document, instrument or
agreement shall mean and be a reference to this Agreement. Nothing contained
herein, unless expressly herein stated to the contrary, is intended to amend,
modify or otherwise affect any other instrument, document or agreement executed
and/or delivered in connection with the Original Agreement. For the avoidance of
doubt, all Capital, Discount, Letters of Credit, Fees and all other amounts
outstanding or owing by the Seller under the Original Agreement remain
outstanding or owing by the Seller (or the Servicer or Sub-Servicers, as the
case may be) hereunder.
In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:
ARTICLE I.

AMOUNTS AND TERMS OF THE INVESTMENTS
Section 1.1
Investment Facility.

(a)
On the terms and subject to the conditions hereof, the Seller may, from time to
time before the Facility Termination Date, (i) request that the Purchasers
ratably make investments with regard to the Purchased Assets from time to time
from the date hereof to the Facility Termination Date in accordance with Section
1.2. Each investment requested by the Seller pursuant to Section 1.2(a) (each,
an “Investment”) in the Purchased Assets shall be made ratably by the respective
Purchaser Groups, and each Purchaser Group’s Ratable Share of each Investment
shall be made and funded (x) if such Purchaser Group contains a Conduit
Purchaser and such Conduit Purchaser elects (in its sole discretion) to make and
fund such portion of such Investment, by such Conduit Purchaser, or (y) if such
Purchaser Group does not contain a Conduit Purchaser or if the Conduit Purchaser
in such Purchaser Group declines (in its sole discretion) to make or fund such
portion of such Investment, by the Committed Purchaser in such Purchaser Group
and (ii) request that the LC Bank issue or cause to issue Letters of Credit.
Subject to Section 1.6(b) concerning reinvestments, at no time will a Conduit
Purchaser have any obligation to make an Investment. Each Committed Purchaser
severally hereby agrees, on the terms and subject to the conditions hereof, to
make Investments from time to time from the Closing Date to the Facility
Termination Date, based on the applicable Purchaser Group’s Percentage of each
Investment requested pursuant to Section 1.2(a) (and, in the case of each
Committed Purchaser, its Commitment Percentage of its Purchaser Group’s
Percentage of such Investment) and, on the terms of and subject to the
conditions of this Agreement, the LC Bank agrees to issue Letters of Credit in
return for (and each LC Participant hereby severally agrees to make
participation advances in connection with any draws under such Letters of Credit
equal to such LC Participant’s Pro Rata Share of such draws), the Purchased
Assets from time to time from the Closing Date to the Facility Termination Date;
provided, that under no


719921903 05109795


2
 




--------------------------------------------------------------------------------




circumstances shall any Purchaser make any Investment (including, without
limitation, any mandatory deemed Investment pursuant to Section 1.1(b)) or issue
any Letters of Credit hereunder, as applicable, if, after giving effect to such
Investment or issuance, the (i) Group Capital of such Purchaser’s Purchaser
Group would exceed (A) its Purchaser Group’s Group Commitment (as the same may
be reduced from time to time pursuant to Section 1.1(c)) minus (B) the related
LC Participant’s Pro Rata Share of the LC Participation Amount, (ii) the
Aggregate Capital plus the LC Participation Amount would exceed the Purchase
Limit, (iii) the LC Participation Amount would exceed the aggregate of the
Commitments of the LC Bank and the LC Participants or (iv) the Purchased Assets
Coverage Percentage would exceed 100%.
The Seller may, subject to the requirements and conditions set forth herein, use
the proceeds of any Investment or Reinvestment by the Purchasers hereunder, to
satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.16 below.
(b)
In addition, in the event the Seller fails to reimburse the LC Bank and each
applicable LC Participant for the full amount of any drawing under any Letter of
Credit on the applicable Drawing Date (out of its own funds available therefor,
or otherwise, at such time), pursuant to Section 1.16, then the Seller shall,
automatically (and without the requirement of any further action on the part of
any Person hereunder), be deemed to have requested a new Investment from the
Conduit Purchasers or Committed Purchasers, as applicable, on such date,
pursuant to the terms hereof, in an amount equal to the amount of such
Reimbursement Obligation at such time. Subject to the limitations on funding set
forth in Section 1.1(a) above (and otherwise herein), the Conduit Purchasers or
Committed Purchasers, as applicable, shall fund such deemed Investment request
and deliver the proceeds thereof directly to the Administrator to be immediately
distributed (ratably) to the LC Bank and the applicable LC Participants in
satisfaction of the Seller’s Reimbursement Obligation pursuant to Section 1.16
below, to the extent of the amounts permitted to be funded by the Conduit
Purchasers or Committed Purchasers, as applicable, at such time, hereunder.
Neither Peabody nor any of its Subsidiaries (including the Originators), other
than the Seller, shall be liable for the Reimbursement Obligation.

(c)
The Seller may, upon at least 30 days’ written notice to the Administrator,
irrevocably reduce the unused portion of the Purchase Limit in whole or in part
(but not below the amount that would cause the Aggregate Capital plus the LC
Participation Amount to exceed the Purchase Limit or would cause the Group
Capital of any Purchaser Group to exceed its Group Commitment, in each case,
after giving effect to such reduction); provided, that each partial reduction
shall be in the amount of at least $5,000,000, or an integral multiple of
$1,000,000 in excess thereof, and that, unless terminated in whole, the Purchase
Limit shall in no event be reduced below $50,000,000. Each reduction in the
Commitments hereunder shall be made ratably among the Purchasers in accordance
with their respective Purchaser Group’s


719921903 05109795


3
 




--------------------------------------------------------------------------------




Percentages and their respective Commitments. The Administrator shall promptly
advise the Purchaser Agents of any notice pursuant to this Section 1.1(c); it
being understood that (in addition to and without limiting any other
requirements for termination, prepayment and/or the funding of the LC Collateral
Account hereunder) no such reduction shall be effective unless and until (i) in
the case of a reduction of the Purchase Limit in whole to zero ($0), the amount
on deposit in the LC Collateral Account is at least equal to the then
outstanding LC Participation Amount and (ii) in the case of a partial reduction,
the amount on deposit in the LC Collateral Account is at least equal to the
difference between the then outstanding LC Participation Amount and the Purchase
Limit as so reduced by such partial reduction.
Section 1.2
Making Investments; Initial Investment; Joinders; Related Agreements.

(a)
Each request for any Investment hereunder may be made on any day upon the
Seller’s irrevocable written notice in the form of Annex B (each, an “Investment
Notice”) delivered to the Administrator and each Purchaser Agent in accordance
with Section 5.2 (which notice must be received by the Administrator and each
Purchaser Agent before 11:00 a.m., New York City time) at least one Business Day
before the requested Investment Date, which notice shall specify: (A) the amount
requested to be paid to the Seller (such amount, which shall not be less than
$300,000 and shall be in integral multiples of $100,000, with respect to each
Purchaser Group, (B) the requested date of such Investment (which shall be a
Business Day) and (C) the pro forma calculation of the Purchased Assets Coverage
Percentage after giving effect to the increase in the Capital.

(b)
On the date of each Investment hereunder, each applicable Purchaser (determined
in accordance with Section 1.1(a)) shall, upon satisfaction of the applicable
conditions set forth in Exhibit II, make available to the Seller in same day
funds, at the account set forth on Schedule VII, an amount equal to the Capital
of the Investment being funded by such Purchaser.

Section 1.3    Transfer of Receivables and Other Purchased Assets.
(a)
Sale of Receivables. In consideration of the payment by each applicable
Purchaser of the amount of the applicable Purchaser Group’s share of the initial
Investment on the date of the initial Investment hereunder, the Committed
Purchasers’ assumption of their respective Commitments and the Administrator’s
agreement (on behalf of the applicable Purchasers) to make payments to the
Seller from time to time in accordance with Section 1.4 and for other good and
valuable consideration, the receipt and sufficiency of which the Seller hereby
acknowledges, effective on the Closing Date (without limiting any prior sales
pursuant to Section 1.3(a) of the Original Agreement, which prior sales are
hereby ratified and affirmed), the Seller hereby sells, conveys, transfers and
assigns to the Administrator, on behalf of the Purchasers, all of Seller’s
right, title and interest in and to (i) all Pool Receivables existing on the
Closing Date or thereafter arising or acquired by the Seller from time to time
prior to the Facility Termination Date and (ii) all Related Security, whether


719921903 05109795


4
 




--------------------------------------------------------------------------------




existing on the Closing Date or thereafter arising at any time and acquired by
the Seller.
(b)
Purchase of Purchased Assets. Subject to the terms and conditions hereof, the
Administrator (on behalf of the Purchasers) hereby purchases and accepts from
the Seller the Pool Receivables and all other Related Security sold, assigned
and transferred pursuant to Section 1.3(a) (collectively, the “Purchased
Assets”).

(c)
Obligations Not Assumed. The foregoing sale, assignment and transfer does not
constitute and is not intended to result in the creation, or an assumption by
the Administrator, any Purchaser Agent or any Purchaser, of any obligation of
the Seller, any Originator or any other Person under or in connection with the
Receivables or any other Related Security, all of which shall remain the
obligations and liabilities of the Seller, the Originator and/or such other
Person, as applicable.

Section 1.4
Terms and Conditions for Sale, Assignment and Transfer. Subject to the terms and
conditions hereof, including Exhibit II, in consideration for the sale,
assignment and transfer of the Purchased Assets by the Seller to the
Administrator (on behalf of the Purchasers) hereunder:

(a)
Investments. From time to time prior to the Facility Termination Date, on
request of the Seller for an Investment in accordance with Section 1.2(a), the
applicable Purchasers in each Purchaser Group (determined in accordance with
Section 1.1(a)), in accordance with Section 1.2(b), shall pay to the Seller the
applicable Purchaser Group’s Percentage of the amount requested by the Seller
under Section 1.2(a).

(b)
Reinvestments. On each Business Day prior to the Facility Termination Date, the
Servicer, on behalf of the Administrator, shall pay to the Seller, out of
Collections of the Pool Receivables, the amount available for reinvestment in
accordance with Section 1.6(b)(ii). Each such payment is herein referred to as a
“Reinvestment” (and “Reinvest” shall have the correlative meaning). All
Reinvestments with respect to the applicable Purchasers shall be made ratably on
behalf of the applicable Purchasers in the relevant Purchaser Group in
accordance with the respective outstanding portions of the Aggregate Capital
funded by them.

(c)
Deferred Purchase Price. The Servicer, on behalf of the Administrator and the
Purchasers, shall pay to the Seller, from Collections, the amounts payable to
the Seller from time to time pursuant to Section 1.6(b)(ii), Section 1.6(b)(iv)
and clause sixth of Section 1.6(d)(ii) (such amounts, the “Deferred Purchase
Price” with respect to the Purchased Assets) at the times specified in such
Sections, which remittances shall satisfy the obligation (up to the amount
actually received by the Seller or Servicer) of the Administrator on behalf of
the Purchasers to pay the Deferred Purchase Price with respect to the Purchased
Assets to the Seller. The parties hereto acknowledge and agree that the
Administrator and the Purchasers shall have the right to, and intend to, set off
(i) the Seller’s obligation to pay (or cause to be paid) to the Purchasers (or
to the Administrator on their behalf) all Collections on the portion of


719921903 05109795


5
 




--------------------------------------------------------------------------------




the Purchased Assets attributable to the Deferred Purchase Price against (ii)
the Administrator’s and the Purchasers’ obligations to pay (or cause to be paid)
to the Seller the Deferred Purchase Price.
(d)
Seller Payments Limited to Collections. Notwithstanding any provision contained
in this Agreement to the contrary, none of the Administrator, the Purchaser
Agents or the Purchasers shall be obligated to pay any amount to the Seller as
the purchase price of the Purchased Assets pursuant to subsections (b) and (c)
above except to the extent of Collections on Receivables available for
distribution to the Seller in accordance with this Agreement. Any amount that
the Administrator, any Purchaser Agent or any Purchaser does not pay pursuant to
the preceding sentence shall not constitute a claim (as defined in § 101 of the
Bankruptcy Code) against or corporate obligation of such Person for any such
insufficiency unless and until such amount becomes available for distribution to
the Seller in accordance with Section 1.6(d)(ii).

(e)
Intent of the Parties. The Seller, the Administrator, the Purchaser Agents and
the Purchasers intend that the sale, assignment and transfer of Purchased Assets
to the Administrator (on behalf of the Purchasers) shall be treated as a sale
for all purposes (other than for federal, state and local income and franchise
tax purposes as provided in the following paragraph of this clause (e)). If
notwithstanding the intent of the parties, such sale, transfer and assignment is
not treated as a sale for such purposes, such sale, assignment and transfer
shall be treated as the grant of, and the Seller does hereby grant to the
Administrator (for the benefit of the Purchasers) a security interest in the
following property to secure all of the Seller’s obligations (monetary or
otherwise) under this Agreement and the other Transaction Documents to which it
is a party, whether now or hereafter existing or arising, due or to become due,
direct or indirect, absolute or contingent: all of the Seller’s right, title and
interest in, to and under all of the following, whether now or hereafter owned,
existing or arising: (i) all Pool Receivables, (ii) all Related Security with
respect to such Pool Receivables, (iii) all Collections with respect to such
Pool Receivables, (iv) (A) the Lock-Box Accounts and all amounts on deposit
therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Box Accounts and amounts on deposit therein and (B) the LC
Collateral Account and all amounts on deposit therein, and all certificates and
instruments, if any, from time to time evidencing such LC Collateral Account and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Seller, including any security interests granted to it, under the Sale Agreement
and the Contribution Agreement, (vi) the Servicer Note and (vii) all proceeds
of, and all amounts received or receivable under any or all of, the foregoing
(collectively, the “Pool Assets”). The Seller hereby authorizes the
Administrator to file financing statements describing as the collateral covered
thereby as “all assets of the debtor, whether now owned or hereafter created,
acquired or arising, and all proceeds of the foregoing” or words to that effect,
notwithstanding that such wording may be broader in scope than the collateral
described in this Agreement. The Administrator, for the benefit of the
Purchasers, shall have, with


719921903 05109795


6
 




--------------------------------------------------------------------------------




respect to the Pool Assets, and in addition to all the other rights and remedies
available to the Administrator and the Purchasers, all the rights and remedies
of a secured party under any applicable UCC. The Seller hereby acknowledges and
agrees that pursuant to the Original Agreement, the Seller granted to the
Administrator a security interest in all of the Seller’s right, title and
interest in, to and under the Purchased Assets (as defined in the Original
Agreement). The Seller hereby confirms such security interest and acknowledges
and agrees that such security interest is continuing and is supplemented and
restated by the security interest granted by the Seller pursuant to this Section
1.4(e).
Notwithstanding the foregoing paragraph of this clause (e), the Seller, the
Administrator, the Purchaser Agents, the Purchasers and all other parties to
this Agreement intend and agree to treat, for U.S. federal, state and local
income and franchise tax (in the nature of income tax) purposes only, the sale,
assignment and transfer of the Purchased Assets to the Administrator (on behalf
of the Purchasers) as a loan to the Seller secured by the Pool Assets. The
provisions of this Agreement and all related Transaction Documents shall be
construed to further these intentions of the parties.
(f)
LC Participant Investments. Whenever the LC Bank issues a Letter of Credit
pursuant to Section 1.14 hereof, each LC Participant shall, automatically and
without further action of any kind upon the effective date of issuance of such
Letter of Credit, have irrevocably deemed to make an Investment hereunder in the
event that such Letter of Credit is subsequently drawn and such drawn amount
shall not have been reimbursed pursuant to Section 1.16 upon such draw. All such
Investments shall comprise Base Rate Portions of Capital in an amount equal to
the amount of such draw (without regard to the numerical requirements set forth
in Section 1.2(a)), shall be made ratably by the LC Participants according to
their Pro Rata Shares and shall accrue Discount. In the event that any Letter of
Credit expires or is surrendered without being drawn (in whole or in part) then,
in such event, the foregoing commitment to make Investments shall expire with
respect to such Letter of Credit and the LC Participation Amount shall
automatically reduce by the amount of the Letter of Credit which is no longer
outstanding.

(g)
Additional Purchasers or Purchaser Groups. The Seller may, with the written
consent of the Administrator (and, in the case of a new LC Participant, the LC
Bank), which consent may be granted or withheld in their sole discretion, add
additional Persons as Purchasers (either to an existing Purchaser Group or by
creating new Purchaser Groups) or cause an existing Committed Purchaser or
related LC Participant to increase its Commitment in connection with a
corresponding increase in the Purchase Limit; provided, that the Commitment of
any Committed Purchaser or related LC Participant may only be increased with the
prior written consent of such Committed Purchaser or related LC Participant.
Each new Conduit Purchaser, Committed Purchaser or related LC Participant (or
Purchaser Group) shall become a party hereto, by executing and delivering to the
Administrator, each Purchaser Agent and the Seller, an Assumption Agreement in
the form of Annex F hereto (which Assumption Agreement shall, in the case of any
new Conduit Purchaser, Committed Purchaser


719921903 05109795


7
 




--------------------------------------------------------------------------------




or LC Participant, be executed by each Person in such new Purchaser’s Purchaser
Group).
(h)
Nature of Obligations; Defaulting Purchasers. Each Committed Purchaser’s and
related LC Participant’s obligations hereunder shall be several, such that the
failure of any Committed Purchaser or related LC Participant to make a payment
in connection with any Investment or drawing under a Letter of Credit hereunder,
as the case may be, shall not relieve any other Committed Purchaser or related
LC Participant of its obligation hereunder to make payment for any such
Investment or drawing. Further, in the event any Committed Purchaser or related
LC Participant fails to satisfy its obligation to make an Investment or payment
with respect to such drawing as required hereunder, upon receipt of notice of
such failure from the Administrator (or any relevant Purchaser Agent), subject
to the limitations set forth herein, the non-defaulting Committed Purchasers or
related LC Participants in such defaulting Committed Purchaser’s or related LC
Participant’s Purchaser Group shall fund the defaulting Committed Purchaser’s or
related LC Participant’s Commitment Percentage of the related Investment or
drawing pro rata in proportion to their relative Commitment Percentages
(determined without regard to the Commitment Percentage of the defaulting
Committed Purchaser or related LC Participant; it being understood that a
defaulting Committed Purchaser’s or related LC Participant’s Commitment
Percentage of any such Investment or drawing shall be first funded by the
Committed Purchasers or related LC Participants in such defaulting Committed
Purchaser’s or related LC Participant’s Purchaser Group and thereafter if there
are no other Committed Purchasers or related LC Participants in such Purchaser
Group or if such other Committed Purchasers or related LC Participants are also
defaulting Committed Purchasers or related LC Participants, then such defaulting
Committed Purchaser’s or related LC Participant’s Commitment Percentage of such
Investment or drawing shall be funded by each other Purchaser Group ratably and
applied in accordance with this Section 1.4(h)). Notwithstanding the foregoing
and for the avoidance of doubt, each Committed Purchaser’s and LC Participant’s
obligation to fund any such Investment or drawing pursuant to this Section
1.4(h) shall be subject in all respects to the limitations set forth in the
proviso to Section 1.1(a).

Section 1.5
Purchased Assets Coverage Percentage Computation.

The Purchased Assets Coverage Percentage shall be initially computed under this
Agreement on the Closing Date. Thereafter, until the Facility Termination Date,
such Purchased Assets Coverage Percentage shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day. From
and after the occurrence of any Termination Day, the Purchased Assets Coverage
Percentage shall (until the event(s) giving rise to such Termination Day are
satisfied or are waived in accordance with Section 5.1) be deemed to be 100%.
The Purchased Assets Coverage Percentage shall become zero when the Final Payout
Date has occurred and the Servicer shall have received the accrued Servicing Fee
thereon.
Section 1.6
Settlement Procedures.


719921903 05109795


8
 




--------------------------------------------------------------------------------




(a)
The collection of the Pool Receivables shall be administered by the Servicer in
accordance with this Agreement. The Seller shall provide to the Servicer on a
timely basis all information needed for such administration, including notice of
the occurrence of any Termination Day and current computations of the Purchased
Assets Coverage Percentage.

(b)
The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer, including pursuant
to Section 1.6(g):

(i)    set aside and hold in trust (and shall, at the request of the
Administrator, segregate in a separate account approved by the Administrator)
for the benefit of the Purchasers, out of such Collections, first, an amount
equal to the Aggregate Discount accrued through such day for each Portion of
Capital and not previously set aside, second, an amount equal to the Fees
accrued and unpaid through such day, and third, to the extent funds are
available therefor, an amount equal to the Servicing Fee accrued through such
day and not previously set aside,
(ii)    subject to Section 1.6(f), if such day is not a Termination Day, remit
to the Seller the remainder of such Collections. Such remainder shall, (x) to
the extent representing a return of the Aggregate Capital, be automatically
reinvested (ratably among the Purchasers according to each Purchaser’s Capital)
in Pool Receivables, and in the Related Security, Collections and other proceeds
with respect thereto and (y) to the extent not representing a return of the
Aggregate Capital, be paid to the Seller in respect of the Deferred Purchase
Price for the Purchased Assets; provided, however, that if the Purchased Assets
Coverage Percentage would exceed 100%, then the Servicer shall not reinvest or
remit to the Seller, but shall set aside and hold in trust for the benefit of
the Purchasers (and shall, at the request of the Administrator, segregate in a
separate account approved by the Administrator) a portion of such Collections
that, together with the other Collections set aside pursuant to this paragraph,
shall equal the amount necessary to reduce the Purchased Assets Coverage
Percentage to 100% (determined as if such Collections set aside had been applied
to reduce the Aggregate Capital or Adjusted LC Participation Amount, as
applicable, at such time), which amount shall either (A) be deposited ratably to
the Administration Account (for the benefit of the Purchasers) or (B) be
deposited in the LC Collateral Account, in each case, as applicable, on the next
Settlement Date in accordance with Section 1.6(c); provided, further, that (x)
in the case of any Purchaser that is a Conduit Purchaser, if such Purchaser has
provided notice (a “Declining Notice”) to its Purchaser Agent, the
Administrator, and the Servicer that such Purchaser (a “Declining Conduit
Purchaser”) no longer wishes Collections with respect to any Portion of Capital
funded or maintained by such Purchaser to be reinvested pursuant to this clause
(ii), and (y) in the case of any Purchaser that has provided notice (an “Exiting
Notice”) to its Purchaser Agent of its refusal, pursuant to Section 1.12, to
extend its Commitment hereunder (an “Exiting Purchaser”) then in either case (x)
or (y), above, such Purchaser’s ratable share (determined according to
outstanding Capital) of such remaining Collections shall not be reinvested or
remitted to the Seller and shall

719921903 05109795


9
 




--------------------------------------------------------------------------------




instead be held in trust for the benefit of such Purchaser and applied in
accordance with clause (iii) below,
(iii)    if such day is a Termination Day (or any day following the provision of
a Declining Notice or an Exiting Notice), set aside, segregate and hold in trust
(and shall, at the request of the Administrator, segregate in a separate account
approved by the Administrator) for the benefit of the Purchasers the entire
remainder of such Collections (or in the case of a Declining Conduit Purchaser
or an Exiting Purchaser an amount equal to such Purchaser’s ratable share
(determined according to outstanding Capital) of such Collections; provided,
that solely for the purpose of determining such Purchaser’s ratable share of
such Collections, such Purchaser’s Capital shall be deemed to remain constant
from the date of the provision of a Declining Notice or an Exiting Notice, as
the case may be, until the date such Purchaser’s Capital has been paid in full;
it being understood that if such day is also a Termination Day, such Declining
Conduit Purchaser’s or Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchaser in respect of this parenthetical
and thereafter Collections shall be set aside for such Purchaser ratably in
respect of its Capital (as recalculated)); provided, further, that if amounts
are set aside and held in trust on any Termination Day of the type described in
clause (a) of the definition of “Termination Day” (or any day following the
provision of a Declining Notice or an Exiting Notice) and, thereafter, the
conditions set forth in Section 2 of Exhibit II are satisfied or waived by the
Administrator and the Majority Purchaser Agents (or in the case of a Declining
Notice or an Exiting Notice, such Declining Notice or Exiting Notice, as the
case may be, has been revoked by the related Declining Conduit Purchaser or
Exiting Purchaser, respectively and written notice thereof has been provided to
the Administrator, the related Purchaser Agent and the Servicer), such
previously set-aside amounts shall, to the extent representing a return of
Aggregate Capital (or the Capital of the Declining Conduit Purchaser or Exiting
Purchaser, as the case may be) and ratably (determined according to outstanding
Capital), be reinvested and/or paid to the Seller in respect of the Deferred
Purchase Price for the Purchased Assets in accordance with clause (ii) above on
the day of such subsequent satisfaction or waiver of conditions or revocation of
Declining Notice or Exiting Notice, as the case may be, and
(iv)    subject to Section 1.6(f), pay to the Seller (on behalf of the
Administrator and the Purchasers) for the Seller’s own account and in payment of
the Deferred Purchase Price for the Purchased Assets any Collections in excess
of: (x) amounts required to be reinvested in accordance with clause (ii) above
or the last proviso to clause (iii) above, plus (y) the amounts that are
required to be set aside pursuant to clause (i) above, the provisos to clause
(ii) and clause (iii) above, plus (z) all reasonable and appropriate
out-of-pocket costs and expenses of the Servicer for servicing, collecting and
administering the Pool Receivables.
(c)
The Servicer shall, in accordance with the priorities set forth in Section
1.6(d), deposit into the Administration Account (or such other account
designated by the Administrator), on each Settlement Date (or, solely with
respect to Collections held for the Purchasers pursuant to Section 1.6(f)(iii),
such other date approved by the


719921903 05109795


10
 




--------------------------------------------------------------------------------




Administrator with at least five (5) Business Days prior written notice to the
Administrator of such payment), Collections held for the Purchasers pursuant to
Section 1.6(b)(i), (ii) or (iii) or 1.6(f); provided, that if Peabody or an
Affiliate thereof is the Servicer, such day is not a Termination Day and the
Administrator has not notified Peabody (or such Affiliate) that the right to
retain the portion of Collections set aside pursuant to Section 1.6(b)(i) that
represents the Servicing Fee is revoked, Peabody (or such Affiliate) may retain
the portion of the Collections set aside pursuant to Section 1.6(b)(i) that
represents the Servicing Fee in payment in full of the accrued Servicing Fees so
set aside. On the last day of each Settlement Period, each Purchaser (or its
Purchaser Agent on its behalf) will notify the Servicer by electronic mail of
the amount of Discount accrued with respect to each Portion of Capital during
such Settlement Period or portion thereof.
(d)
Upon receipt of funds deposited into the Administration Account pursuant to
clause (c) above, the Administrator shall cause such funds to be distributed as
follows:

(i)    if such distribution occurs on a day that is not a Termination Day and
the Purchased Assets Coverage Percentage does not exceed 100%, first to the
Purchaser Agents (for the benefit of the Purchasers in their respective
Purchaser Groups) in payment in full of all accrued Discount and Fees, and
second, if the Servicer has set aside amounts in respect of the Servicing Fee
pursuant to clause (b)(i) above and has not retained such amounts pursuant to
clause (c) above, to the Servicer (payable in arrears on each Settlement Date)
in payment in full of the accrued Servicing Fees so set aside, and
(ii)    if such distribution occurs on a Termination Day or on a day when the
Purchased Assets Coverage Percentage exceeds 100%, first to the Purchaser Agents
(for the benefit of the Purchasers in their respective Purchaser Groups) in
payment in full of all accrued Discount and Fees, second to the Purchaser Agents
(for the benefit of the Purchasers in their respective Purchaser Groups) in
payment in full of Capital (or, if such day is not a Termination Day, the amount
necessary to reduce the Purchased Assets Coverage Percentage to 100%)
(determined as if such Collections had been applied to reduce the aggregate
outstanding Capital), third, to the LC Collateral Account for the benefit of the
LC Bank and the LC Participants, (x) the amount (if any) necessary to cause the
amount of cash collateral held in the LC Collateral Account (other than amounts
representing LC Fee Expectation) to equal the aggregate outstanding amount of
the LC Participation Amount (or, if such day is not a Termination Day, the
amount necessary to reduce the Purchased Assets Coverage Percentage to 100%)
(determined as if such Collections had been applied to reduce the aggregate
outstanding amount of the LC Participation Amount) and (y) if such day is a
Termination Day or a Termination Event is continuing, an amount equal to the LC
Fee Expectation at such time (or such portion thereof not currently on deposit
in the LC Collateral Account), fourth, to the Servicer in payment in full of all
accrued Servicing Fees, fifth, if all amounts owing under clauses first through
fourth above have been paid in full, to the Purchaser Agents (for the benefit of
such Purchaser Agent and the Purchasers in their respective Purchaser Groups),
the Administrator and any other Indemnified Party or Affected Person in payment
in full of any other amounts owed thereto by the Seller hereunder, and

719921903 05109795


11
 




--------------------------------------------------------------------------------




sixth, after the occurrence of the Final Payout Date, all additional Collections
with respect to the Purchased Assets shall be paid to the Seller for its own
account in payment of the Deferred Purchase Price for such Purchased Assets.
(e)
For the purposes of this Section 1.6:

(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Seller or any Affiliate of the Seller,
or any setoff or dispute between the Seller or any Affiliate of the Seller and
an Obligor, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable in the amount of such reduction or adjustment;
(ii)    if on any day any of the representations or warranties in Section l(g)
or (m) of Exhibit III is not true with respect to any Pool Receivable, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in full;
(iii)    except as provided in clause (i) or (ii) above, or as otherwise
required by Applicable Law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and
(iv)    if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by the Administrator, such Purchaser Agent or such Purchaser
but rather to have been retained by the Seller and, accordingly, the
Administrator, such Purchaser Agent or such Purchaser, as the case may be, shall
have a claim against the Seller for such amount, payable when and to the extent
that any distribution from or on behalf of such Obligor is made in respect
thereof.
(f)
If at any time the Seller shall wish to cause the reduction of Aggregate Capital
(but not to commence the liquidation, or reduction to zero, of the entire
Aggregate Capital), the Seller may do so as follows:

(i)    the Seller shall give the Administrator, each Purchaser Agent and the
Servicer written notice in the form of Annex C (the “Paydown Notice”) at least
two Business Days prior to the date of such reduction for any reduction of
Aggregate Capital and such notice shall include the amount of such reduction and
the proposed date on which such reduction shall commence;
(ii)    on the proposed date of the commencement of such reduction and on each
day thereafter, the Servicer shall cause Collections not to be reinvested until
the amount thereof not so reinvested shall equal the desired amount of
reduction; and

719921903 05109795


12
 




--------------------------------------------------------------------------------




(iii)    the Servicer shall hold such Collections in trust for the benefit of
the Administrator (for the benefit of each Purchaser), for payment to the
Administrator by deposit into the Administration Account on the next Settlement
Date immediately following the current Settlement Period or such other date
approved by the Administrator and the Majority Purchaser Agents, and Capital
shall be deemed reduced in the amount to be paid to the Administrator only when
in fact finally so paid;
provided, that the amount of any such reduction shall be not less than $300,000
and shall be an integral multiple of $100,000. Upon receipt by the Administrator
in the Administration Account of any amount paid in reduction of the Aggregate
Capital pursuant to sub-clause (iii) above, the Administrator shall cause such
funds to be distributed to the Purchaser Agents (for the benefit of the
Purchasers in their respective Purchaser Groups) in payment of each Purchaser’s
outstanding Capital.
(g)    The Servicer may, in its sole discretion, and shall at the direction of
the Administrator (which direction may be given no more than once per week
unless a Termination Event has occurred and is then continuing), deliver an
Interim Report to the Administrator on any Business Day other than a Settlement
Date. Upon receipt of such Interim Report, the Administrator shall promptly
review such Interim Report to determine if such Interim Report constitutes a
Qualifying Interim Report. In the event that the Administrator reasonably
determines that such Interim Report constitutes a Qualifying Interim Report, so
long as no Termination Event or Unmatured Termination Event has occurred and is
continuing and so long as the Facility Termination Date has not yet occurred,
the Administrator shall promptly remit to the Servicer from the Lock-Box Account
(or the LC Collateral Account, if applicable) the lesser of (i) the amount
identified on such Qualifying Interim Report as Collections on deposit in the
Lock-Box Account and/or LC Collateral Account in excess of the amount necessary
to ensure that the Purchased Assets Coverage Percentage does not exceed 100% and
(ii) the aggregate amount of available Collections then on deposit in the
Lock-Box Accounts and the LC Collateral Account. For purposes of this clause
(g), “Qualifying Interim Report” shall mean any Interim Report that satisfies
each of the following conditions: (A) the Purchased Assets Coverage Percentage
as set forth in such Interim Report shall not exceed 100%; (B) such Interim
Report is calculated as of the immediately prior Business Day and (C) all of the
information and calculations set forth in such Interim Report are true and
correct. For the avoidance of doubt, the Administrator shall have no obligation
to remit funds to the Seller or the Servicer or any Affiliate thereof from the
Lock-Box Account (or the LC Collateral Account, if applicable) unless the
Administrator shall have received a Qualifying Interim Report.
Section 1.7
Fees.

The Seller shall pay to the Administrator, the Purchasers and the Purchaser
Agents the fees in the amounts and on the dates set forth in those certain fee
letter agreements for each Purchaser Group, in each case, from time to time
entered into among Peabody, the Seller and the applicable Purchaser Agent and/or
the Administrator (as such letter agreements may be amended, supplemented or
otherwise modified from time to time, the “Fee Letters”).
Section 1.8
Payments and Computations, Etc.


719921903 05109795


13
 




--------------------------------------------------------------------------------




(a)
All amounts to be paid or deposited by the Seller or the Servicer hereunder
shall be made without reduction for offset or counterclaim and shall be paid or
deposited no later than noon (New York City time) on the day when due in same
day funds to the Administration Account. All amounts received after noon (New
York City time) will be deemed to have been received on the next Business Day.
Amounts payable hereunder to or for the benefit of the Administrator, the
Purchasers or the Purchaser Agents (or their related Affected Persons or
Indemnified Parties) shall be distributed as follows:

(i)    Any amounts to be distributed by or on behalf of the Administrator
hereunder to any Purchaser Agent, Purchaser or Purchaser Group shall be
distributed to the account specified in writing from time to time by the
applicable Purchaser Agent to the Administrator, and the Administrator shall
have no obligation to distribute any such amounts unless and until it actually
receives payment of such amounts by the Seller or the Servicer, as applicable,
in the Administration Account. Except as expressly set forth herein (including,
without limitation, as set forth in Section 1.6(b)(iii) with respect to
Collections held in trust for Declining Conduit Purchasers and Exiting
Purchasers), the Administrator shall distribute (or cause to be distributed)
such amounts to the Purchaser Agents for the Purchasers within their respective
Purchaser Groups ratably (x) in the case of such amounts paid in respect of
Discount and Fees, according to the Discount and Fees payable to the Purchasers
and (y) in the case of such amounts paid in respect of Capital (or in respect of
any other obligations other than Discount and Fees), according to the
outstanding Capital funded by the Purchasers.
(ii)    Except as expressly set forth herein (including, without limitation, as
set forth in Section 1.6(b)(iii) with respect to Collections held in trust for
Declining Conduit Purchasers and Exiting Purchasers), each Purchaser Agent shall
distribute the amounts paid to it hereunder for the benefit of the Purchasers in
its Purchaser Group to the Purchasers within its Purchaser Group ratably (x) in
the case of such amounts paid in respect of Discount and Fees, according to the
Discount and Fees payable to such Purchasers and (y) in the case of such amounts
paid in respect of Capital (or in respect of any other obligations other than
Discount and Fees), according to the outstanding Capital funded by such
Purchasers.
(b)
The Seller or the Servicer, as the case may be, shall, to the extent permitted
by law, pay interest on any amount not paid or deposited by the Seller or the
Servicer, as the case may be, when due hereunder, at an interest rate equal to
2.0% per annum above the Base Rate, payable on demand.

(c)
All computations of interest under clause (b) above and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.


719921903 05109795


14
 




--------------------------------------------------------------------------------




Section 1.9
Increased Costs.

(a)
If after the Closing Date the Administrator, the LC Bank, any Purchaser Agent,
any Purchaser, any Liquidity Bank, any other Program Support Provider or any of
their respective Affiliates (each an “Affected Person”) reasonably determines
that any Change in Law affects or would affect the amount of capital required or
expected to be maintained by such Affected Person, and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of any commitment to make Investments in (or otherwise to maintain the
Investments in) Pool Receivables or issue any Letter of Credit related to this
Agreement or any related liquidity facility, credit enhancement facility and
other commitments of the same type, then, upon demand by such Affected Person or
its related Purchaser Agent (with a copy to the Administrator), the Seller shall
promptly pay to the Administrator, for the account of such Affected Person, from
time to time as specified by such Affected Person or its related Purchaser
Agent, additional amounts sufficient to compensate such Affected Person in the
light of such circumstances, to the extent that such Affected Person reasonably
determines such increase in capital to be allocable to the existence of any of
such commitments.

(b)
If due to any Change in Law there shall be any increase after the Closing Date
in the cost to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of, the Purchased Assets (or its portion thereof and
including, without limitation, funding or maintaining its Capital), then, upon
demand by such Affected Person, the Seller shall promptly pay to such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increased costs.

(c)
If such increased costs affect the related Affected Person’s portfolio of
financing transactions, such Affected Person shall use reasonable averaging and
attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.

(d)
A certificate of an Affected Person (or its related Purchaser Agent) setting
forth the amount or amounts necessary to compensate such Affected Person as
specified in clause (a) or (b) of this Section and delivered to the Seller and
the Administrator, shall be conclusive absent manifest error. The Seller shall
pay such Affected Person’s related Purchaser Agent (for the account of such
Affected Person) the amount shown as due on the first Settlement Date occurring
after the Seller’s receipt of such certificate.

(e)
Failure or delay on the part of any Affected Person to demand compensation
pursuant to this Section 1.9 shall not constitute a waiver of such Affected
Person’s right to demand such compensation; provided that the Seller shall not
be required to compensate an Affected Person pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Affected Person, notifies the Seller of the Change in Law giving rise to
such increased costs or


719921903 05109795


15
 




--------------------------------------------------------------------------------




reductions and of such Affected Person’s intention to claim compensation
therefor; provided, further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.
Section 1.10
Requirements of Law.

(a)    If, after the Closing Date, any Affected Person determines that any
Change in Law:
(i)    does or shall subject such Affected Person to any Tax of any kind
whatsoever with respect to this Agreement, any purchase of or investment in the
Purchased Assets or any increase in the amount of Capital relating thereto, or
does or shall change the basis of taxation of payments to such Affected Person
on account of Collections, Discount or any other amounts payable hereunder
(excluding Indemnified Taxes and Excluded Taxes),
(ii)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate hereunder, or
(iii)    does or shall impose on such Affected Person any other condition,
and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of agreeing to purchase or purchasing or maintaining the
ownership of, or issuing any Letter of Credit in respect of, the Purchased
Assets (or interests therein) or any Portion of Capital, or (B) to reduce any
amount receivable hereunder (whether directly or indirectly), then, in any such
case, upon demand by such Affected Person, the Seller shall promptly pay to such
Affected Person additional amounts necessary to compensate such Affected Person
for such additional cost or reduced amount receivable. All such amounts shall be
payable as incurred.
(b)    A certificate of an Affected Person (or its related Purchaser Agent)
setting forth the amount or amounts necessary to compensate such Affected Person
as specified in clause (a) of this Section and delivered to the Seller and the
Administrator, shall be conclusive absent manifest error; provided, however,
that no Affected Person shall be required to disclose any confidential or tax
planning information in any such certificate. The Seller shall pay such Affected
Person’s related Purchaser Agent (for the account of such Affected Person) the
amount shown as due on each Settlement Date occurring after the Seller’s receipt
of such certificate.
(c)    Failure or delay on the part of any Affected Person to demand
compensation pursuant to this Section 1.10 shall not constitute a waiver of such
Affected Person’s right to demand such compensation; provided that the Seller
shall not be required to compensate an Affected Person pursuant to this Section
for any increased costs or reductions incurred more than 270 days prior to the
date that such Affected Person, notifies the Seller of the Change in Law giving
rise to such increased costs or reductions and of such Affected Person’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is

719921903 05109795


16
 




--------------------------------------------------------------------------------




retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
Section 1.11
Inability to Determine Euro-Rate.

(a)
If the Administrator (or any Purchaser Agent) determines on any day (which
determination shall be final and conclusive) that, by reason of circumstances
affecting the interbank eurodollar market generally, deposits in dollars (in the
relevant amounts for such Settlement Period) are not being offered to banks in
the interbank eurodollar market on such day, or adequate means do not exist for
ascertaining the Euro-Rate on such day, then, the Administrator or such
Purchaser Agent, as applicable, shall give notice thereof to the Seller.
Thereafter, until the Administrator or such Purchaser Agent notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (i) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Euro-Rate and (ii) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate shall
be converted to the Alternate Rate determined by reference to the Base Rate.

(b)
If, on any day, the Administrator shall have been notified by any Affected
Person that, such Affected Person has determined (which determination shall be
final and conclusive) that, any enactment, promulgation or adoption of or any
change in any Applicable Law or any change in the interpretation or
administration thereof by a governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Affected Person with any guideline, request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for such Affected Person to fund or
maintain any Portion of Capital at the Alternate Rate and based upon the
Euro-Rate, the Administrator shall notify the Seller thereof. Upon receipt of
such notice, until the Administrator notifies the Seller that the circumstances
giving rise to such determination no longer apply, (i) no Portion of Capital
shall be funded at the Alternate Rate determined by reference to the Euro-Rate
and (ii) the Discount for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Euro-Rate shall immediately be
converted to the Alternate Rate determined by reference to the Base Rate.

Section 1.12
Extension of the Facility Termination Date.

Provided that no Termination Event or Unmatured Termination Event exists and is
continuing, the Seller may request the extension of the Facility Termination
Date set forth in clause (a) of the definition thereof by providing written
notice to the Administrator and each Purchaser Agent; provided such request is
made not more than 120 days prior to, and not less than 60 days prior to, the
then current Facility Termination Date scheduled to occur pursuant to clause (a)
of the definition thereof. In the event that the Purchasers are all agreeable to
such extension, the Administrator shall so notify the Seller and the Servicer in
writing (it being understood that each

719921903 05109795


17
 




--------------------------------------------------------------------------------




Purchaser may accept or decline such a request in its sole discretion and on
such terms as it may elect) not less than 30 days prior to the then current
Facility Termination Date scheduled to occur pursuant to clause (a) of the
definition thereof, and the Seller, the Servicer, the Sub-Servicers, the
Administrator, the Purchaser Agents and the Purchasers shall enter into such
documents as the Administrator, the Purchaser Agents and the Purchasers may deem
necessary or appropriate to reflect such extension, and all reasonable costs and
expenses incurred by the Purchasers, the Purchaser Agents and the Administrator
in connection therewith (including reasonable Attorney Costs) shall be paid by
the Seller. In the event any Purchaser declines the request for such extension,
such Purchaser (or its Purchaser Agent) shall so notify the Administrator and
the Administrator shall so notify the Seller of such determination; provided,
that the failure of the Administrator to notify the Seller of the determination
to decline such extension shall not affect the understanding and agreement that
the applicable Purchasers shall be deemed to have refused to grant the requested
extension in the event the Administrator fails to affirmatively notify the
Seller, in writing, of their agreement to accept the requested extension. If the
Facility Termination Date is extended with respect to one or more, but less than
all Purchasers, then the Purchase Limit shall be reduced ratably with respect to
the Purchasers in each Purchaser Group by an amount equal to the Commitment(s)
of the Exiting Purchaser(s) and the Commitment Percentages and Group Commitments
of the Purchasers within each Purchaser Group shall be appropriately adjusted.
Section 1.13
Letters of Credit.

Subject to the terms and conditions hereof (including the satisfaction of the
applicable conditions set forth in Exhibit II), the LC Bank shall issue or cause
the issuance of standby Letters of Credit (“Letters of Credit”), at the Seller’s
direction, for the account of the Servicer or any Sub-Servicer (or such of the
Servicer’s or any Sub-Servicer’s designee, which designee shall be a Subsidiary
of such Sub-Servicer or the Servicer, as applicable)). All amounts drawn upon
Letters of Credit shall accrue Discount. Letters of Credit that have not been
drawn upon shall not accrue Discount.
Section 1.14
Issuance of Letters of Credit.

(a)
The Seller may request the LC Bank, upon two (2) Business Days’ prior written
notice submitted on or before 11:00 a.m., New York time, to issue a Letter of
Credit by delivering to the Administrator an Investment Notice substantially in
the form of Annex B attached hereto and the LC Bank’s form of Letter of Credit
Application (the “Letter of Credit Application”), substantially in the form of
Annex E attached hereto completed to the satisfaction of the Administrator and
the LC Bank; and, such other certificates, documents and other papers and
information as the Administrator may reasonably request. The Seller also has the
right to give instructions and make agreements with respect to any Letter of
Credit Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.

(b)
Each Letter of Credit shall, among other things, (i) provide for the payment of
sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents


719921903 05109795


18
 




--------------------------------------------------------------------------------




described therein and (ii) have an expiry date not later than twelve (12) months
after such Letter of Credit’s date of issuance, extension or renewal, as the
case may be, and in no event later than twelve (12) months after the Facility
Termination Date. Each Letter of Credit shall be subject either to the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600, and any amendments or revisions thereof
adhered to by the LC Bank (“UCP 600”) or the International Standby Practices
(ISP98-International Chamber of Commerce Publication Number 590), and any
amendments or revisions thereof adhered to by the LC Bank (the “ISP98 Rules”),
as determined by the LC Bank.
(c)
The Administrator shall promptly notify the LC Bank and the LC Participants, at
such Person’s address for notices hereunder, of the request by the Seller for a
Letter of Credit hereunder, and shall provide the LC Bank and the LC
Participants with the Letter of Credit Application delivered to the
Administrator by the Seller pursuant to paragraph (a), above, by the close of
business on the day received or if received on a day that is not a Business Day
or on any Business Day after 11:00 a.m. New York time on such day, on the next
Business Day.

Section 1.15
Requirements For Issuance of Letters of Credit.

The Seller shall authorize and direct the LC Bank to name the Seller, the
Servicer or any Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as
applicable, designee, which designee shall be a Subsidiary of such Sub-Servicer
or the Servicer, as applicable) as the “Applicant” or “Account Party” of each
Letter of Credit.
Section 1.16
Disbursements, Reimbursement.

(a)
Immediately upon the issuance of each Letter of Credit, each LC Participant
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the LC Bank a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such LC Participant’s Pro Rata Share of
the face amount of such Letter of Credit and the amount of such drawing,
respectively.

(b)
In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation” and
the required date of reimbursement, the “Reimbursement Date”) the LC Bank prior
to 12:00 p.m., New York time on each date that an amount is paid by the LC Bank
under any Letter of Credit (each such date, a “Drawing Date”) in an amount equal
to the amount so paid by the LC Bank. Such Reimbursement Obligation shall be
satisfied by the Seller (i) first, by the remittance by the Administrator to the
LC Bank of any available amounts then on deposit in the LC Collateral Account
and (ii) second, by the remittance by or on behalf of the Seller to the LC Bank
of any other funds of the Seller then available


719921903 05109795


19
 




--------------------------------------------------------------------------------




for disbursement. In the event the Seller fails to reimburse the LC Bank for the
full amount of any drawing under any Letter of Credit by 12:00 p.m., New York
time, on the Reimbursement Date, the LC Bank will promptly notify each LC
Participant thereof, and the Seller shall be deemed to have requested that an
Investment be made by the Purchasers in the Purchaser Groups for the LC Bank and
the LC Participants to be disbursed on the Drawing Date under such Letter of
Credit in accordance with Section 1.1(b), subject to the amount of the
unutilized portion of the Purchase Limit. Any notice given by the LC Bank
pursuant to this Section may be oral if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such oral notice.
(c)
Each LC Participant shall upon any notice pursuant to clause (b) above make
available to the LC Bank an amount in immediately available funds equal to its
Pro Rata Share of the amount of the drawing, whereupon the LC Participants shall
each be deemed to have made an Investment in that amount. If any LC Participant
so notified fails to make available to the LC Bank the amount of such LC
Participant’s Pro Rata Share of such amount by no later than 2:00 p.m., New York
time on the Drawing Date, then interest shall accrue on such LC Participant’s
obligation to make such payment, from the Drawing Date to the date on which such
LC Participant makes such payment (i) at a rate per annum equal to the Federal
Funds Rate during the first three days following the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to Capital on and after the fourth
day following the Drawing Date. The LC Bank will promptly give notice of the
occurrence of the Drawing Date, but failure of the LC Bank to give any such
notice on the Drawing Date or in sufficient time to enable any LC Participant to
effect such payment on such date shall not relieve such LC Participant from its
obligation under this clause (c), provided that such LC Participant shall not be
obligated to pay interest as provided in subclauses (i) and (ii) above until and
commencing from the date of receipt of notice from the LC Bank or the
Administrator of a drawing. Each LC Participant’s Commitment shall continue
until the last to occur of any of the following events: (A) the LC Bank ceases
to be obligated to issue or cause to be issued Letters of Credit hereunder; (B)
no Letter of Credit issued hereunder remains outstanding and uncancelled or (C)
all Persons (other than the Seller) have been fully reimbursed for all payments
made under or relating to Letters of Credit.

Section 1.17
Repayment of Participation Advances.

(a)
Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from the Seller (i) in reimbursement of any payment made by the
LC Bank under a Letter of Credit with respect to which any LC Participant has
made a participation advance to the LC Bank, or (ii) in payment of Discount on
the Investments made or deemed to have been made in connection with any such
draw, the LC Bank will pay to each LC Participant, ratably (based on the
outstanding drawn amounts funded by each such LC Participant in respect of such
Letter of Credit), in the same funds as those received by the LC Bank; it being
understood, that the LC


719921903 05109795


20
 




--------------------------------------------------------------------------------




Bank shall retain a ratable amount of such funds that were not the subject of
any payment in respect of such Letter of Credit by any LC Participant.
(b)
If the LC Bank is required at any time to return to the Seller, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by the Seller to the LC Bank pursuant to this
Agreement in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each LC Participant shall, on demand of the LC Bank,
forthwith return to the LC Bank the amount of its Pro Rata Share of any amounts
so returned by the LC Bank plus interest at the Federal Funds Rate from the date
the payment was first made to such LC Participant through, but not including,
the date the payment is returned by such LC Participant.

(c)
If any Letters of Credit are outstanding and undrawn on the Facility Termination
Date, the LC Collateral Account shall be funded from Collections (or, in the
Seller’s sole discretion, by other cash available to the Seller) in an amount
equal to the aggregate undrawn face amount of such Letters of Credit plus all
applicable fees to accrue through the stated expiration dates thereof (such fees
to accrue, as reasonably estimated by the LC Bank, the “LC Fee Expectation”).

Section 1.18
Documentation.

The Seller agrees to be bound by and shall cause the Servicer or any
Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as applicable,
designee, which designee shall be a Subsidiary of such Sub-Servicer or the
Servicer, as applicable) named as the “Applicant” or “Account Party” of any
Letter of Credit to agree to be bound by the terms of the Letter of Credit
Application and by the LC Bank’s interpretations of any Letter of Credit issued
for the Seller and by the LC Bank’s written regulations and customary practices
relating to letters of credit, though the LC Bank’s interpretation of such
regulations and practices may be different from the Seller’s own. In the event
of a conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
Section 1.19
Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.





719921903 05109795


21
 




--------------------------------------------------------------------------------




Section 1.20
Nature of Participation and Reimbursement Obligations.

Each LC Participant’s obligation in accordance with this Agreement to make
participation advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
LC Participant may have against the LC Bank, the Administrator, any Purchaser
Agent, any Purchaser, the Seller or any other Person for any reason whatsoever;
(ii)    the failure of the Seller or any other Person to comply with the
conditions set forth in this Agreement for the making of an Investment,
Reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
participation advances hereunder;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by the Seller, the LC
Bank or any LC Participant against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which the Seller, the LC
Bank or any LC Participant may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the LC
Bank, any LC Participant, any Purchaser Agent, any Purchaser or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Seller or any Subsidiaries of the Seller or any Affiliates of the
Seller and the beneficiary for which any Letter of Credit was procured);
(v)    the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;
(vi)    payment by the LC Bank under any Letter of Credit against presentation
of a demand, draft or certificate or other document which does not comply with
the terms of such Letter of Credit other than as a result of the gross
negligence or willful misconduct of the LC Bank;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

719921903 05109795


22
 




--------------------------------------------------------------------------------




(viii)    any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three Business
Days after the LC Bank shall have furnished the Seller a copy of such Letter of
Credit and such error is material and no drawing has been made thereon prior to
receipt of such notice;
(ix)    any Material Adverse Effect on the Seller, any Originator or any
Affiliates thereof;
(x)    any breach of this Agreement or any Transaction Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to the Seller, any Originator or any Affiliate thereof;
(xii)    the fact that a Termination Event or an Unmatured Termination Event
shall have occurred and be continuing;
(xiii)    the fact that this Agreement or the obligations of Seller or Servicer
hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
Nothing in this Section 1.20 shall relieve the LC Bank from liability for its
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction.
Section 1.21
Indemnity.

In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
penalties, interest, judgments, losses, costs, charges and expenses (including
Attorney Costs) which the Administrator, the LC Bank, any LC Participant or any
of their respective Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, other than as a
result of (a) the gross negligence or willful misconduct of the party to be
indemnified as determined by a final judgment of a court of competent
jurisdiction or (b) the wrongful dishonor by the LC Bank of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”). This Section 1.21 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim pursuant to this Section 1.21.



719921903 05109795


23
 




--------------------------------------------------------------------------------




Section 1.22
Liability for Acts and Omissions.

As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents and the Purchasers, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, (x) the respective beneficiaries or (y) the Servicer or any
Sub-Servicer (or such the Servicer’s or any Sub-Servicer’s, as applicable,
designee, which designee shall be a Subsidiary of such Sub-Servicer or the
Servicer, as applicable) named as the “Applicant” or “Account Party” of such
Letters of Credit. In furtherance and not in limitation of the respective
foregoing, none of the Administrator, the LC Bank, the LC Participants, the
Purchaser Agents or the Purchasers shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the LC
Bank shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Administrator, the LC Bank, the LC
Participants, the Purchaser Agents and the Purchasers, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the LC Bank’s rights or powers hereunder. Nothing in the
preceding sentence shall relieve the LC Bank from liability for its gross
negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Administrator, the LC Bank, the LC Participants, the Purchaser
Agents, the Purchasers or their respective Affiliates, be liable to the Seller
or any other Person for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents, the Purchasers and each of
their respective Affiliates (i) may rely on any written communication believed
in good faith by such Person to have been authorized or given by or on behalf of
the applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful

719921903 05109795


24
 




--------------------------------------------------------------------------------




dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the LC Bank or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on the Administrator, the LC Bank, the LC Participants, the Purchaser
Agents, the Purchasers or their respective Affiliates, in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.
ARTICLE II.    
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
Section 2.1
Representations and Warranties; Covenants.

Each of the Seller, Peabody and the Servicer hereby makes the representations
and warranties, and hereby agrees to perform and observe the covenants,
applicable to it set forth in Exhibits III and IV, respectively.
Section 2.2
Termination Events.

If any of the Termination Events set forth in Exhibit V shall occur, the
Administrator may (with the consent of the Majority Purchasers) or shall (at the
direction of the Majority Purchasers), by notice to the Seller, declare the
Facility Termination Date to have occurred (in which case the Facility
Termination Date shall be deemed to have occurred); provided, that automatically
upon the occurrence of any event (without any requirement for the passage of
time or the giving of notice) described in paragraph (f) of Exhibit V, the
Facility Termination Date shall occur. Upon any such declaration, occurrence or
deemed occurrence of the Facility Termination Date, the Administrator, the
Purchaser Agents and the Purchasers shall have, in addition to the rights and
remedies that they may have under this Agreement, all other rights and remedies
provided after default under the New York UCC and under other Applicable Law,
which rights and remedies shall be cumulative.



719921903 05109795


25
 




--------------------------------------------------------------------------------




ARTICLE III.    
INDEMNIFICATION
Section 3.1
Indemnities by the Seller.

Without limiting any other rights that the Administrator, the Purchaser Agents,
the Purchasers, the Liquidity Banks, any Program Support Provider or any of
their respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns (each, an “Indemnified Party”) may
have hereunder or under Applicable Law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, damages, expenses,
costs, losses and liabilities (including Attorney Costs) (all of the foregoing
being collectively referred to as “Indemnified Amounts”) arising out of or
resulting from this Agreement (whether directly or indirectly), the use of
proceeds of Investments or Reinvestments, the ownership of any portion of the
Purchased Assets, or any interest therein, or in respect of any Receivable,
Related Security or Contract, excluding, however: (a) Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Indemnified Party or its employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns or (b) any indemnification which
has the effect of recourse for the non-payment of the Receivables to any
indemnitor (except as otherwise specifically provided in this Agreement).
Without limiting or being limited by the foregoing, and subject to the
exclusions set forth in the preceding sentence, the Seller shall pay on demand
(which demand shall be accompanied by documentation of the Indemnified Amounts,
in reasonable detail) to each Indemnified Party any and all amounts necessary to
indemnify such Indemnified Party from and against any and all Indemnified
Amounts relating to or resulting from any of the following:
(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in an Information Package to be true
and correct on the date thereof (or, if such information is stated therein to be
as of a different date, on such different date), or the failure of any other
information provided to any Purchaser or the Administrator with respect to
Receivables or this Agreement to be true and correct on the date so provided
(or, if such information is stated therein to be as of a different date, on such
different date),
(ii)    the failure of any representation, warranty or statement made or deemed
made by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct as of the date made or deemed made in
all respects when made,
(iii)    the failure by the Seller to comply with any Applicable Law with
respect to any Pool Receivable or the related Contract, or the failure of any
Pool Receivable or the related Contract to conform to any such Applicable Law,
(iv)    the failure to vest in the Administrator (on behalf of the Purchasers) a
valid and enforceable first priority perfected ownership or security interest in
the Pool Assets, free and clear of any Adverse Claim,

719921903 05109795


26
 




--------------------------------------------------------------------------------




(v)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any Investment or Reinvestment or at any subsequent time,
(vi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable in,
or purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the Seller or any of its Affiliates
acting as Servicer or by any agent or independent contractor retained by the
Seller or any of its Affiliates),
(vii)    any failure of the Seller (or any of its Affiliates acting as the
Servicer) to perform its duties or obligations in accordance with the provisions
hereof or under the Contracts,
(viii)    any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract,
(ix)    the commingling of Collections at any time with other funds,
(x)    the use of proceeds of Investments or Reinvestments, or
(xi)    any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.6(d), if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason.
This Section 3.1 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim pursuant
to this Section 3.1.
Section 3.2
Indemnities by the Servicer.

Without limiting any other rights that any Indemnified Party may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly): (a) the failure of any
information contained in an Information Package to be true and correct on the
date thereof (or, if such information is stated therein to be as of a different
date, on such different date), or the failure of any other information provided
to any such Indemnified Party by, or on behalf of, the Servicer to be true and
correct on the date so provided (or, if such information is stated therein to be
as of a different date, on such different date), (b) the failure of any
representation, warranty or statement made or deemed made by the Servicer (or
any of its officers) under or in connection

719921903 05109795


27
 




--------------------------------------------------------------------------------




with this Agreement to have been true and correct as of the date made or deemed
made in all respects when made, (c) the failure by the Servicer to comply with
any Applicable Law with respect to any Pool Receivable or the related Contract,
(d) any dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities with respect to such Receivable, or (e) any
failure of the Servicer to perform its duties or obligations in accordance with
the provisions hereof.
ARTICLE IV.    
ADMINISTRATION AND COLLECTIONS
Section 4.1
Appointment of the Servicer.

(a)
The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to Peabody
(in accordance with this Section) of the designation of a new Servicer, Peabody
is hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence of a
Termination Event, the Administrator may designate as Servicer any Person
(including itself) to succeed Peabody or any successor Servicer, on the
condition in each case that any such Person so designated shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof.

(b)
Upon the designation of a successor Servicer as set forth in clause (a) above,
Peabody agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrator determines will facilitate the transition of the
performance of such activities to the new Servicer, and Peabody shall cooperate
with and assist such new Servicer. Such cooperation shall include access to and
transfer of related records and use by the new Servicer of all licenses,
hardware or software necessary or desirable to collect the Pool Receivables and
the Related Security.

(c)
Peabody acknowledges that, in making their decision to execute and deliver this
Agreement, the Administrator and the Purchasers have relied on Peabody’s
agreement to act as Servicer hereunder. Accordingly, Peabody agrees that it will
not voluntarily resign as Servicer.

(d)
The Servicer may and hereby does delegate its duties and obligations hereunder
to the Originators as subservicer (each a “Sub-Servicer”); provided, that, in
such delegation: (i) each such Sub-Servicer shall and hereby does agree in
writing to perform the duties and obligations of the Servicer pursuant to the
terms hereof, (ii) the Servicer shall remain primarily liable for the
performance of the duties and obligations so delegated, (iii) the Seller, the
Administrator, the Purchaser Agents and the Purchasers shall have the right to
look solely to the Servicer for performance, and (iv) the terms of any agreement
with any Sub-Servicer shall and hereby do provide that the Administrator may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement


719921903 05109795


28
 




--------------------------------------------------------------------------------




to the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than Peabody Arclar Mining, LLC, Peabody Midwest Mining, LLC, Twentymile
Coal, LLC, Peabody Caballo Mining, LLC, COALSALES II, LLC, Peabody Western Coal
Company, Peabody Gateway North Mining, LLC, Peabody Wild Boar Mining, LLC,
Peabody Bear Run Mining, LLC, Peabody Powder River Mining, LLC, Peabody Holding
Company, LLC, PEABODY COALTRADE, LLC or PEABODY COALSALES, LLC, the
Administrator shall have consented in writing in advance to such delegation.
Section 4.2
Duties of the Servicer.

(a)
The Servicer shall take or cause to be taken all such action as may be necessary
or advisable to administer and collect each Pool Receivable from time to time,
all in accordance with this Agreement and all Applicable Laws, with reasonable
care and diligence, and in accordance with the Credit and Collection Policy. The
Servicer shall set aside, for the accounts of the Seller, the Administrator, the
Purchaser Agents and the Purchasers, the amount of the Collections to which each
is entitled in accordance with Article I. The Servicer may, in accordance with
the applicable Credit and Collection Policy, extend the maturity of any Pool
Receivable and extend the maturity or adjust the Outstanding Balance of any
Defaulted Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that: for the purposes of this
Agreement, (i) such extension shall not change the number of days such Pool
Receivable has remained unpaid from the date of the invoice date related to such
Pool Receivable, (ii) such extension or adjustment shall not alter the status of
such Pool Receivable as a Delinquent Receivable or a Defaulted Receivable or
limit the rights of any of the Purchasers, the Purchaser Agents or the
Administrator under this Agreement and (iii) if a Termination Event has occurred
and is continuing and Peabody or an Affiliate thereof is serving as the
Servicer, Peabody or such Affiliate may make such extension or adjustment only
upon the prior approval of the Administrator. The Seller shall deliver to the
Servicer and the Servicer shall hold for the benefit of the Seller and the
Administrator (individually and for the benefit of the Purchasers), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable. Notwithstanding
anything to the contrary contained herein, the Administrator may direct the
Servicer (whether the Servicer is Peabody or any other Person) to commence or
settle any legal action to enforce collection of any Pool Receivable or to
foreclose upon or repossess any Related Security.

(b)
The Servicer shall, as soon as practicable following actual receipt of collected
funds, turn over to the Seller the collections of any indebtedness that is not a
Pool Receivable, less, if Peabody or an Affiliate thereof is not the Servicer,
all reasonable and appropriate out-of-pocket costs and expenses of such Servicer
of servicing, collecting and administering such collections. The Servicer, if
other than Peabody or an Affiliate thereof, shall, as soon as practicable upon
demand, deliver to the Seller


719921903 05109795


29
 




--------------------------------------------------------------------------------




all records in its possession that evidence or relate to any indebtedness that
is not a Pool Receivable, and copies of records in its possession that evidence
or relate to any indebtedness that is a Pool Receivable.
(c)
The Servicer’s obligations hereunder shall terminate on the Final Payout Date.

After such termination, if Peabody or an Affiliate thereof was not the Servicer
on the date of such termination, the Servicer shall promptly deliver to the
Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.
Section 4.3
Lock-Box Arrangements.

Prior to the Closing Date, the Seller shall have entered into Lock-Box
Agreements with all of the Lock-Box Banks and delivered original counterparts
thereof to the Administrator. At all times on and after the Closing Date, the
Administrator shall exercise exclusive dominion and control (for the benefit of
the Purchasers) over each of the Lock-Box Accounts and all funds on deposit
therein; provided, that such control shall be subject to the provisions of
Section 1.6(g) and amounts on deposit therein shall be applied in accordance
with the order of priorities set forth in Section 1.6. The Seller, the Servicer
and each Sub-Servicer each hereby agrees that the Administrator shall have
exclusive control (for the benefit of the Purchasers) of the proceeds (including
Collections) of all Pool Receivables and the Seller and the Servicer hereby
further agree to take any other action that the Administrator may reasonably
request to ensure that the Administrator maintains such control. Neither the
Seller nor any Affiliate of Peabody shall have any control over any Lock-Box
Account or any right to withdraw or direct the Administrator, any Lock-Box Bank
or any other Person to withdraw any funds on deposit in any Lock-Box Account.
The Administrator shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Seller
hereby grants the Administrator a security interest in the LC Collateral Account
and all money or other assets on deposit therein or credited thereto. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrator and at the
Seller’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collateral
Account. Moneys in the LC Collateral Account shall be applied by the
Administrator to reimburse the LC Bank for each drawing under a Letter of Credit
and for repayment of amounts owing by the Seller hereunder and under each of the
other Transaction Documents to each of the other Purchasers, it being understood
and agreed that certain amounts on deposit in the LC Collateral Account may,
from time to time, be remitted to the Servicer pursuant to Section 1.6(g).
Amounts, if any, on deposit in the LC Collateral Account on the Final Payout
Date shall be remitted by the Administrator to the Seller.
The Administrator shall, on each Settlement Date (if such date occurs on a
Termination Day or on a date that any Capital is then outstanding), remove any
available amounts then on deposit in the Lock-Box Accounts and the LC Collateral
Account and deposit such amounts into each Purchaser Agent’s account in
accordance with the priorities set forth in Section 1.6(d), to the extent that
any

719921903 05109795


30
 




--------------------------------------------------------------------------------




amounts are then due and owing under clauses first through second of Section
1.6(d)(ii) after giving effect to the distribution, if any, by the Servicer on
such date in accordance with Section 1.6(d).
Section 4.4
Enforcement Rights.

(a)
At any time following the occurrence and during the continuation of a
Termination Event:

(i)    the Administrator may direct the Obligors that payment of all amounts
payable under any Pool Receivable is to be made directly to the Administrator or
its designee (on behalf of the Purchasers),
(ii)    the Administrator may instruct the Seller or the Servicer to give notice
of the Purchasers’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
(on behalf of the Purchasers), and the Seller or the Servicer, as the case may
be, shall give such notice at the expense of the Seller or the Servicer, as the
case may be; provided, that if the Seller or the Servicer, as the case may be,
fails to so notify each Obligor within two (2) Business Days following
instruction by the Administrator, the Administrator (at the Seller’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors, and
(iii)    the Administrator may request the Servicer to, and upon such request
the Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee (on
behalf of the Purchasers); and
(iv)    the Administrator may replace the Person then acting as Servicer.
(b)
The Seller hereby authorizes the Administrator, and irrevocably appoints the
Administrator as its attorney-in-fact with full power of substitution and with
full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable following the occurrence and
during the continuation of a Termination Event, in the determination of the
Administrator, to collect any and all amounts or portions thereof due under any
and all Pool Assets, including endorsing the name of the Seller on checks and
other instruments representing Collections and enforcing such Pool Assets.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any


719921903 05109795


31
 




--------------------------------------------------------------------------------




action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.
Section 4.5
Responsibilities of the Seller.

(a)
Anything herein to the contrary notwithstanding, the Seller shall: (i) perform
all of its obligations, if any, under the Contracts related to the Pool
Receivables to the same extent as if such Pool Receivables had not been
transferred hereunder, and the exercise by the Administrator, any Purchaser
Agent or any Purchaser of their respective rights hereunder shall not relieve
the Seller from such obligations, and (ii) pay when due any taxes, including any
sales taxes payable in connection with the Pool Receivables and their creation
and satisfaction. Neither the Administrator nor any Purchaser Agent nor any
Purchaser shall have any obligation or liability with respect to any Pool Asset,
nor shall any of them be obligated to perform any of the obligations of the
Seller, Peabody or any Originator thereunder.

(b)
Peabody hereby irrevocably agrees that if at any time it shall cease to be the
Servicer hereunder, it shall act (if the then-current Servicer so requests) as
the data-processing agent of the Servicer and, in such capacity, Peabody shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that Peabody conducted
such data-processing functions while it acted as the Servicer.

Section 4.6
Servicing Fee.

(a)
Subject to clause (b), the Servicer shall be paid a fee equal to 1.00% per annum
(the “Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of
the Pool Receivables. Such fee shall be paid through the distributions
contemplated by Section 1.6(d).

(b)
If the Servicer ceases to be Peabody or an Affiliate thereof, the servicing fee
shall be the greater of: (i) the amount calculated pursuant to clause (a), and
(ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer.

Section 4.7
Agents.

(a)
Appointment and Authorization.

(i)    Each Purchaser and Purchaser Agent hereby irrevocably designates and
appoints PNC Bank, National Association, as the “Administrator” hereunder and
authorizes the Administrator to take such actions and to exercise such powers as
are delegated to the Administrator hereby and to exercise such other powers as
are reasonably incidental thereto. The Administrator shall hold, in its name,
for the benefit of each Purchaser, ratably, the Purchased Assets. The
Administrator shall not have any duties other than those expressly

719921903 05109795


32
 




--------------------------------------------------------------------------------




set forth herein or any fiduciary relationship with any Purchaser or Purchaser
Agent, and no implied obligations or liabilities shall be read into this
Agreement, or otherwise exist, against the Administrator. The Administrator does
not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller, the Servicer or any
Sub-Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provision of any Transaction Document or
Applicable Law.
(ii)    Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.
(iii)    Except as otherwise specifically provided in this Agreement, the
provisions of this Section 4.7 are solely for the benefit of the Purchaser
Agents, the Administrator and the Purchasers, and none of the Seller, the
Servicer or any Sub-Servicer shall have any rights as a third‑party beneficiary
or otherwise under any of the provisions of this Section 4.7, except that this
Section 4.7 shall not affect any obligations which any Purchaser Agent, the
Administrator or any Purchaser may have to the Seller, the Servicer or any
Sub-Servicer under the other provisions of this Agreement. Furthermore, no
Purchaser shall have any rights as a third-party beneficiary or otherwise under
any of the provisions hereof in respect of a Purchaser Agent which is not the
Purchaser Agent for such Purchaser.
(iv)    In performing its functions and duties hereunder, the Administrator
shall act solely as the agent of the Purchasers and the Purchaser Agents and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, the Servicer or any
Sub-Servicer or any of their successors and assigns. In performing its functions
and duties hereunder, each Purchaser Agent shall act solely as the agent of its
respective Purchaser and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller, the
Servicer, any Sub-Servicer any other Purchaser, any other Purchaser Agent or the
Administrator, or any of their respective successors and assigns.
(b)
Delegation of Duties. The Administrator may execute any of its duties through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all


719921903 05109795


33
 




--------------------------------------------------------------------------------




matters pertaining to such duties. The Administrator shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
(c)
Exculpatory Provisions. None of the Purchaser Agents, the Administrator or any
of their respective directors, officers, agents or employees shall be liable for
any action taken or omitted (i) with the consent or at the direction of the
Majority Purchaser Agents (or in the case of any Purchaser Agent, the Purchasers
within its Purchaser Group that have a majority of the aggregate Commitment of
such Purchaser Group) or (ii) in the absence of such Person’s gross negligence
or willful misconduct. The Administrator shall not be responsible to any
Purchaser, Purchaser Agent or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, the
Servicer, any Sub-Servicer, any Originator or any of their Affiliates, (ii) the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
any Transaction Document, (iii) any failure of the Seller, the Servicer, any
Sub-Servicer, any Originator or any of their Affiliates to perform any
obligation hereunder or under the other Transaction Documents to which it is a
party (or under any Contract), or (iv) the satisfaction of any condition
specified in Exhibit II. The Administrator shall not have any obligation to any
Purchaser or Purchaser Agent to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of the Seller, the Servicer, any Sub-Servicer,
any Originator or any of their respective Affiliates.

(d)
Reliance by Agents.

(i)    Each Purchaser Agent and the Administrator shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or other
writing or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person and upon advice and statements of
legal counsel (including counsel to the Seller or the Servicer), independent
accountants and other experts selected by the Administrator. Each Purchaser
Agent and the Administrator shall in all cases be fully justified in failing or
refusing to take any action under any Transaction Document unless it shall first
receive such advice or concurrence of the Majority Purchaser Agents (or in the
case of any Purchaser Agent, the Purchasers within its Purchaser Group that have
a majority of the aggregate Commitment of such Purchaser Group), and assurance
of its indemnification, as it deems appropriate.
(ii)    The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents or the Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.
(iii)    The Purchasers within each Purchaser Group with a majority of the
Commitment of such Purchaser Group shall be entitled to request or direct the
related

719921903 05109795


34
 




--------------------------------------------------------------------------------




Purchaser Agent to take action, or refrain from taking action, under this
Agreement on behalf of all of the Purchasers within such Purchaser Group. Each
Purchaser Agent also shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of such Purchaser Agent’s
Purchasers.
(iv)    Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent. Each Purchaser
shall promptly notify the Seller, the Servicer and the Administrator in writing
of any removal, resignation or replacement of such Purchaser’s Purchaser Agent.
(e)
Notice of Termination Events. Neither any Purchaser Agent nor the Administrator
shall be deemed to have knowledge or notice of the occurrence of any Termination
Event or Unmatured Termination Event unless such Purchaser Agent or the
Administrator, as applicable, has received notice from any Purchaser, Purchaser
Agent, the Servicer, any Sub-Servicer or the Seller stating that a Termination
Event or an Unmatured Termination Event has occurred hereunder and describing
such Termination Event or Unmatured Termination Event. In the event that the
Administrator receives such a notice, it shall promptly give notice thereof to
each Purchaser Agent whereupon each such Purchaser Agent shall promptly give
notice thereof to its related Purchasers. In the event that a Purchaser Agent
receives such a notice (other than from the Administrator), it shall promptly
give notice thereof to the Administrator. The Administrator shall take such
action concerning a Termination Event or an Unmatured Termination Event as may
be directed by the Majority Purchaser Agents (unless such action otherwise
requires the consent of all Purchasers, the LC Bank and/or the Required LC
Participants), but until the Administrator receives such directions, the
Administrator may (but shall not be obligated to) take such action, or refrain
from taking such action, as the Administrator deems advisable and in the best
interests of the Purchasers and the Purchaser Agents.

(f)
Non-Reliance on Administrator, Purchaser Agents and Other Purchasers. Each
Purchaser expressly acknowledges that none of the Administrator, the Purchaser
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrator, or any Purchaser Agent hereafter taken,
including any review of the affairs of the Seller, the Servicer, any
Sub-Servicer, any Originator or any of


719921903 05109795


35
 




--------------------------------------------------------------------------------




their respective Affiliates, shall be deemed to constitute any representation or
warranty by the Administrator or such Purchaser Agent, as applicable. Each
Purchaser represents and warrants to the Administrator and the Purchaser Agents
that, independently and without reliance upon the Administrator, Purchaser
Agents or any other Purchaser and based on such documents and information as it
has deemed appropriate, it has made and will continue to make its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Seller, the Servicer,
the Sub-Servicers, the Originators and the Receivables and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document. Except for items specifically required to be delivered hereunder, the
Administrator shall not have any duty or responsibility to provide any Purchaser
Agent or any Purchaser with any information concerning the Seller, the Servicer,
the Sub-Servicers, the Originators or any of their Affiliates that comes into
the possession of the Administrator or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
(g)
Administrators and Affiliates. Each of the Purchasers, the Purchaser Agents and
the Administrator and any of their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with the Seller, the Servicer, any Sub-Servicer, any
Originator or any of their Affiliates. With respect to the acquisition of the
Eligible Receivables pursuant to this Agreement, each of the Purchaser Agents
and the Administrator shall have the same rights and powers under this Agreement
as any Purchaser and may exercise the same as though it were not such an agent,
and the terms “Purchaser” and “Purchasers” shall include, to the extent
applicable, each of the Purchaser Agents and the Administrator in their
individual capacities.

(h)
Indemnification. Each LC Participant and Committed Purchaser shall indemnify and
hold harmless the Administrator (solely in its capacity as Administrator) and
the LC Bank (solely in its capacity as LC Bank) and their respective officers,
directors, employees, representatives and agents (to the extent not reimbursed
by the Seller, the Servicer, any Sub-Servicer or any Originator and without
limiting the obligation of the Seller, the Servicer, any Sub-Servicer or any
Originator to do so), ratably (based on its Commitment) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, settlements, costs, expenses or disbursements of any kind or nature
whatsoever (including in connection with any investigative or threatened
proceeding, whether or not the Administrator, the LC Bank or such Person shall
be designated a party thereto) that may at any time be imposed on, incurred by
or asserted against the Administrator, the LC Bank or such Person as a result
of, or related to, any action taken or omitted by the Administrator or the LC
Bank under the Transaction Documents, any of the transactions contemplated by
the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, settlements, costs, expenses or


719921903 05109795


36
 




--------------------------------------------------------------------------------




disbursements resulting solely from the gross negligence or willful misconduct
of the Administrator, the LC Bank or such Person as determined by a final
non-appealable judgment of a court of competent jurisdiction). Without limiting
the generality of the foregoing, each LC Participant agrees to reimburse the
Administrator and the LC Bank, ratably according to its Pro Rata Share, promptly
upon demand, for any out of pocket expenses (including reasonable counsel fees)
incurred by the Administrator or the LC Bank in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of,
its rights and responsibilities under this Agreement.
(i)
Successor Administrator. The Administrator may, upon at least thirty (30) days’
notice to the Seller, the Servicer and each Purchaser Agent, resign as
Administrator. Such resignation shall not become effective until a successor
Administrator is appointed by the Majority Purchaser Agents, with the consent of
the Seller (which consent shall not be unreasonably withheld or delayed and
which consent shall not be required if a Termination Event shall have occurred
and is continuing), and has accepted such appointment. Upon such acceptance of
its appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the retiring Administrator, and the retiring Administrator shall
be discharged from its duties and obligations under the Transaction Documents.
After any retiring Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Section 4.7 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.

(j)
UCC Filings. Each of the Seller, the Purchaser Agents and the Purchasers
expressly recognizes and agrees that the Administrator may be listed as the
assignee or secured party of record on the various UCC filings required to be
made hereunder in order to perfect the sale of the Purchased Assets from the
Seller to the Purchasers, that such listing shall be for administrative
convenience only in creating a record or nominee owner to take certain actions
hereunder on behalf of the Purchasers and that such listing will not affect in
any way the status of the Purchasers as the owners of the Purchased Assets. In
addition, such listing shall impose no duties on the Administrator other than
those expressly and specifically undertaken in accordance with this clause (j).

ARTICLE V.    
MISCELLANEOUS
Section 5.1
Amendments, Etc.

(a)
Subject to clause (b) of this Section, no amendment or waiver of any provision
of this Agreement or any other Transaction Document, or consent to any departure
by the Seller, the Servicer or any Sub-Servicer therefrom, shall be effective
unless in a writing signed by the Administrator, the LC Bank, the Majority
Purchaser Agents


719921903 05109795


37
 




--------------------------------------------------------------------------------




and the Majority LC Participants; provided, however, that no such amendment
shall (i) decrease the outstanding amount of, or extend the repayment of or any
scheduled payment date for the payment of, any Discount in respect of any
Portion of Capital or any Fees owed to a Purchaser without the prior written
consent of such Purchaser; (ii) forgive or waive or otherwise excuse any
repayment of Capital without the prior written consent of each Purchaser
affected thereby; (iii) increase the Commitment of any Purchaser without its
prior written consent; (iv) amend or modify the Pro Rata Share of any LC
Participant without its prior written consent; (v) amend or modify the
provisions of this Section 5.1 or the definition of “Majority Purchaser Agents”,
“Majority LC Participants” or “Required LC Participants” without the prior
written consent of all Purchaser Agents, the LC Bank and all LC Participants;
(vi) waive any Termination Event arising from an Event of Bankruptcy with
respect to Seller, the Servicer, any Sub-Servicer or any Originator; (vii)
without the prior written consent of all Purchasers affected thereby, extend the
Facility Termination Date or waive, amend or otherwise modify the definition of
Facility Termination Date; (viii) amend, modify or otherwise affect the rights
or duties of the Administrator, any Purchaser Agent or the LC Bank hereunder
without the prior written consent of the Administrator, such Purchaser Agent or
the LC Bank, as the case may be; and (ix) amend, waive or modify any definition
or provision expressly requiring the consent of the Required LC Participants
without the prior written consent of the LC Bank and the Required LC
Participants, and, in the case of any amendment, by the other parties thereto;
and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No failure on
the part of the Administrator, any Purchaser Agent or any Purchaser to exercise,
and no delay in exercising any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.
(b)
At any time during the thirty (30) days following the date on which the
Administrator completes its review of the results of an audit described in
Section 5.4, Section 1(h) of Exhibit IV to this Agreement or Section 2(f) of
Exhibit IV to this Agreement (such audit, a “Field Examination”), the consent of
the Seller, the Servicer or any Sub-Servicer shall not be required for any
amendment to the definitions of “Net Receivables Pool Balance”, “Eligible
Receivables”, “Total Reserves” or any of their components if such amendment is
deemed necessary by the Administrator in its sole and reasonable discretion
after consultation with the Servicer in order to adjust such definitions and
their components to meet the credit standards applied by the Administrator and
the Purchasers when they entered into this Agreement in connection with any
changes in the composition or characteristics (including, without limitation,
credit quality, dilution and loss experience, tenor and terms) of the Pool
Receivables since the preceding Field Examination.  The Administrator agrees to
provide a copy of the final results of the Field Examination to the Servicer
within two (2) Business Days of its receipt thereof.  




719921903 05109795


38
 




--------------------------------------------------------------------------------




Section 5.2
Notices, Etc.

All notices and other communications hereunder shall, unless otherwise stated
herein, be in writing (including facsimile or electronic mail communication) and
shall be personally delivered or sent by facsimile or electronic mail, or by
overnight mail, to the intended party at the mailing address, e-mail address or
facsimile number of such party set forth on Schedule VI hereto (or in any other
document or agreement pursuant to which it is or became a party hereto), or at
such other mailing address, e-mail address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective (i) if delivered by overnight
mail, when received, and (ii) if transmitted by facsimile or electronic mail,
when sent, receipt confirmed by telephone or electronic means.
Section 5.3
Successors and Assigns; Assignability; Participations.

(a)
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided in Section 4.1(d), neither the Seller nor the
Servicer may assign or transfer any of its rights or delegate any of its duties
hereunder or under any Transaction Document without the prior consent of the
Administrator, the LC Bank, the Required LC Participants and the Purchaser
Agents.

(b)
Participations. (i) Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and the
Seller, the Servicer, each Purchaser Agent and the Administrator shall continue
to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations hereunder. A Purchaser shall not agree with a
Participant to restrict such Purchaser’s right to agree to any amendment or
waiver of this Agreement or any other Transaction Document, except such
amendments or waivers that require the consent of all Purchasers; provided, that
no such agreement between any Purchaser and any such Participant shall be
binding upon the other parties hereto. (ii) Notwithstanding anything contained
in paragraph (a) or clause (i) of paragraph (b) of this Section 5.3, each of the
LC Bank and each LC Participant may sell participations in all or any part of
any Investment made by such LC Participant to another bank or other entity so
long as (i) no such sale of a participation shall, without the consent of the
Seller, require the Seller to file a registration statement with the SEC and
(ii) no holder of any such participation shall be entitled to require such LC
Participant to take or omit to take any action hereunder except that such LC
Participant may agree with such participant that, without such Participant’s
consent, such LC Participant will not consent to an amendment, modification or
waiver referred to in Section 5.1. Any such Participant shall not have any
rights hereunder or under the Transaction Documents. Each Purchaser that sells a
participation shall, acting solely for this purpose as an agent of the Seller,
maintain a register on which it enters the name and address of each Participant
and the Purchases (and Discount, fees and other similar


719921903 05109795


39
 




--------------------------------------------------------------------------------




amounts under this Agreement) of each Participant’s interest in the interests of
such Purchaser under the Transaction Documents (the “Participant Register”);
provided that no Purchaser shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any interest of a
Purchaser hereunder or other obligations under any Transaction Document) to any
Person except to the extent that such disclosure is necessary to establish that
such interest or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such
Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrator (in its capacity as the Administrator) shall have no
responsibility for maintaining a Participant Register.
(c)
Assignments by Certain Committed Purchasers. Any Committed Purchaser may assign
to one or more Persons (each a “Purchasing Committed Purchaser”), reasonably
acceptable to the Administrator, the LC Bank and the related Purchaser Agent in
its sole discretion, any portion of its Commitment (which shall be inclusive of
its Commitment as an LC Participant) pursuant to a supplement hereto,
substantially in the form of Annex G with any changes as are reasonably
acceptable to the Administrator (each, a “Transfer Supplement”), executed by
each such Purchasing Committed Purchaser, such selling Committed Purchaser, such
related Purchaser Agent and the Administrator and with the consent of the Seller
(provided, that the consent of the Seller shall not be unreasonably withheld or
delayed and that no such consent shall be required if a Termination Event or
Unmatured Termination Event has occurred and is continuing; provided, further,
that no consent of the Seller shall be required if the assignment is made by any
Committed Purchaser to the Administrator, to any Purchaser Agent, to any other
Committed Purchaser, to any Affiliate of the Administrator or any Committed
Purchaser, to any Program Support Provider or any Person which (i) is in the
business of issuing commercial paper notes and (ii) is associated with or
administered by the Administrator or any Affiliate of the Administrator). Any
such assignment by Committed Purchaser may not be for an amount less than
$10,000,000. Upon (i) the execution of the Transfer Supplement, (ii) delivery of
an executed copy thereof to the Seller, the Servicer, such related Purchaser
Agent and the Administrator and (iii) payment by the Purchasing Committed
Purchaser to the selling Committed Purchaser of the agreed purchase price, if
any, such selling Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Purchasing Committed
Purchaser shall for all purposes be a Committed Purchaser party hereto and shall
have all the rights and obligations of a Committed Purchaser hereunder to the
same extent as if it were an original party hereto. The amount of the Commitment
of the selling Committed Purchaser allocable to such Purchasing Committed
Purchaser shall be equal to the amount of the Commitment of the selling
Committed Purchaser transferred regardless of the purchase price, if any, paid
therefor.


719921903 05109795


40
 




--------------------------------------------------------------------------------




(d)
Assignments to Liquidity Banks and other Program Support Providers. Any Conduit
Purchaser may at any time grant to one or more of its Liquidity Banks or other
Program Support Providers, interests in its portion of the Purchased Assets. In
the event of any such grant by such Conduit Purchaser of an interest to a
Liquidity Bank or other Program Support Provider, such Conduit Purchaser shall
remain responsible for the performance of its obligations hereunder. The Seller
agrees that each Liquidity Bank and Program Support Provider of any Conduit
Purchaser hereunder shall be entitled to the benefits of Sections 1.9 and 1.10.

(e)
Other Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to any Conduit Purchaser’s assignment, grant of security interests in or
other transfers of any portion of its interest in the Purchased Assets,
including without limitation to any collateral agent in connection with its
commercial paper program and (ii) to the complete assignment by any Conduit
Purchaser of all of its rights and obligations hereunder to any other Person,
and upon such assignment such Conduit Purchaser shall be released from all
obligations and duties, if any, hereunder; provided, that such Conduit Purchaser
may not, without the prior consent of its Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (i) is principally engaged
in the purchase of assets similar to the assets being purchased hereunder, (ii)
has as its Purchaser Agent the Purchaser Agent of the assigning Conduit
Purchaser and (iii) issues commercial paper or other Notes with credit ratings
substantially comparable to the ratings of the assigning Conduit Purchaser. Any
assigning Conduit Purchaser shall deliver to any assignee a Transfer Supplement
with any changes as have been approved by the parties thereto, duly executed by
such Conduit Purchaser, assigning any portion of its interest in the Purchased
Assets to its assignee. Such Conduit Purchaser shall promptly (i) notify each of
the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Purchased Assets and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder.
Upon the assignment of any portion of its interest in the Purchased Assets, the
assignee shall have all of the rights hereunder with respect to such interest
(except that the Discount therefor shall thereafter accrue at the rates
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount).

(f)
Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent, each Transfer Supplement or other assignment and acceptance
agreement must be accompanied by an opinion of counsel of the assignee as to
such matters as the Administrator or such Purchaser Agent may reasonably
request.

(g)
In addition to the foregoing and notwithstanding any otherwise applicable
limitations on, or requirements for, pledges, assignments and participations set
forth in this Section 5.3, any Purchaser may pledge, participate or assign any
of its rights (including, without limitation, rights to payment of Capital and
Discount)


719921903 05109795


41
 




--------------------------------------------------------------------------------




under this Agreement or the other Transaction Documents to any Federal Reserve
Bank (including any grant of a security interest in such rights to secure such
Purchaser’s obligations to such Federal Reserve Bank) without notice to or
consent of any other party to this Agreement or to the other Transaction
Documents; provided that no such pledge, participation or assignment shall
release such Purchaser from any of its obligations hereunder or substitute any
such pledge, participant or assignee for such Purchaser as a party hereto.
Section 5.4
Costs, Expenses and Taxes.

(a)
In addition to the rights of indemnification granted under Sections 1.21
and 3.1, the Seller agrees to pay on demand (which demand shall be accompanied
by documentation thereof in reasonable detail) all reasonable costs and expenses
in connection with the preparation, execution, delivery and administration
(including periodic internal audits by the Administrator of Pool Receivables,
provided that at any time when no Termination Event exists and is continuing,
the Seller shall not be required to pay the costs and expenses of more than two
such audits per year) of this Agreement, the other Transaction Documents and the
other documents and agreements to be delivered hereunder (and all reasonable
costs and expenses in connection with any amendment, waiver or modification of
any thereof), including: (i) Attorney Costs for the Administrator, the Purchaser
Agents, the Purchasers and their respective Affiliates and agents with respect
thereto and with respect to advising the Administrator, the Purchaser Agents,
the Purchasers and their respective Affiliates and agents as to their rights and
remedies under this Agreement and the other Transaction Documents, (ii) fees,
costs and expenses payable by the Conduit Purchasers or their Affiliates to any
nationally recognized statistical rating agency in connection with the
transactions contemplated by the Transaction Documents and (iii) all reasonable
costs and expenses (including Attorney Costs), if any, of the Administrator, the
Purchaser Agents, the Purchasers and their respective Affiliates and agents in
connection with the enforcement of this Agreement and the other Transaction
Documents.

(b)    
(i)    The Seller agrees that any and all payments by the Seller under this
Agreement shall be made free and clear of and without deduction for any and all
current or future taxes, stamp or other taxes, levies, imposts, deductions,
charges or withholdings, and all penalties, interest and other liabilities with
respect thereto (collectively, “Taxes”), except as required by Applicable Law.
If the Seller shall be required by Applicable Law to withhold or deduct any
Taxes from or in respect of any sum payable hereunder to any Recipient (as
determined in the good faith discretion of the Seller or the Administrator) and
such Tax is an Indemnified Tax, then the sum payable shall be increased by the
amount necessary to yield to such Recipient (after payment of all Taxes) an
amount equal to the sum it would have received had no such withholding or
deductions been made. Whenever any taxes are payable by the Seller, the Seller
agrees that, as promptly as possible thereafter, the Seller shall send to the
Administrator for its own account or for the account

719921903 05109795


42
 




--------------------------------------------------------------------------------




of any Purchaser or Purchaser Agent a certified copy of an original official
receipt showing payment thereof or such other evidence of such payment as may be
available to the Seller and acceptable to the taxing authorities having
jurisdiction over such Recipient. If any such Recipient pays or is liable for
any Indemnified Taxes, the Seller shall reimburse such Recipient for that
payment or indemnify such Recipient for such liability, as applicable (increased
in either case by Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section), within 10 days after demand therefor,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant tax authority. A certificate as to the amount of such
payment or liability delivered to the Seller by a Purchaser or Purchaser Agent
(with a copy to the Administrator), or by the Administrator on its own behalf or
on behalf of a Purchaser or Purchaser Agent, shall be conclusive absent manifest
error. If the Seller fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to the Administrator the required receipts or other
required documentary evidence, the Seller shall indemnify the Administrator
and/or any other Affected Person, as applicable, for any Indemnified Taxes that
may become payable by such party as a result of any such failure.
(ii)     Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Servicer (on behalf of the Seller), at the time or times
reasonably requested by the Seller or the Administrator and at the time or times
required by Applicable Law, such properly completed and executed documentation
reasonably requested by the Servicer as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Recipient, if reasonably requested by the Servicer, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by such
Recipient as will enable the Servicer to determine whether or not such Recipient
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.4(b)(ii)(A), (B) and (D)) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient. Without limiting the generality of the foregoing,
(A)    any Recipient that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Servicer
and the Administrator on or prior to the date on which such Purchaser becomes a
Purchaser under this Agreement (and from time to time thereafter upon the
reasonable request of the Servicer or the Administrator and at the time or times
required by Applicable Law), executed copies of IRS Form W-9 certifying that
such Recipient is exempt from U.S. federal backup withholding tax;
(B)     any Recipient that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall, to the extent it is
legally entitled to do so, deliver to the Servicer and the Administrator (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Recipient becomes a party to this Agreement (and from time to
time thereafter upon the reasonable request of the Seller or the Administrator
and at the time or times required by Applicable Law),

719921903 05109795


43
 




--------------------------------------------------------------------------------




(1)    in the case of a Recipient claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Transaction Document, executed copies of IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Recipient claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Recipient is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of Peabody within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)    to the extent a Recipient is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, certifications as to the matters in Section 5.4(b)(ii)(B)(3) on its
own behalf and on behalf of its direct or indirect partners claiming the
portfolio interest exemption, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable;
(C)     any Recipient shall, to the extent it is legally entitled to do so,
deliver to the Seller and the Administrator (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Recipient
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of the Seller or the Administrator and at the time or times
required by Applicable Law), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Servicer or
the Administrator to determine the withholding or deduction required to be made;
and
(D)     if a payment made to a Recipient under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Servicer and the Administrator at the time or
times prescribed by Applicable and at such time or times reasonably requested by
the Servicer or the Administrator such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Seller or
the Administrator as may be necessary for the Seller and the Administrator to
comply with their obligations under FATCA and to determine that such Recipient
has complied with such Recipient’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 5.4(b)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the

719921903 05109795


44
 




--------------------------------------------------------------------------------




date of this Agreement. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Closing Date, the Seller and the Administrator
shall treat (and the Purchasers hereby authorize the Administrator to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(E)    Each Recipient agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Seller and the
Administrator in writing of its legal inability to do so.
(iii)    The Seller shall pay on demand any and all stamp and other taxes and
fees payable in connection with the execution, delivery, filing and recording of
this Agreement or the other documents or agreements to be delivered hereunder,
and shall save each Indemnified Party harmless from and against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.
(iv)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.4(b) (including by the payment of additional amounts
pursuant to this Section 5.4(b)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 5.4(b) with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 5.4(b)(iii) (plus any penalties,
interest or other charges imposed by the relevant taxing authority) in the event
that such indemnified party is required to repay such refund to such taxing
authority. Notwithstanding anything to the contrary in this Section 5.4(b)(iii),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.4(b)(iii) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(v)    If any Recipient requests compensation under Section 1.10, or requires
the Seller to pay any Indemnified Taxes or additional amounts to any Recipient
or any taxing authority for the account of any Recipient pursuant to this
Section 5.4(b), then such Recipient shall (at the request of the Seller) use
reasonable efforts to designate a different lending office for funding or
booking its Investments hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Recipient, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 1.10 or this Section 5.4(b), as the case may
be, in the future, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Recipient.
The Seller hereby

719921903 05109795


45
 




--------------------------------------------------------------------------------




agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(vi)    The Administrator, on Seller’s behalf, shall maintain a register for the
recordation of the names and addresses of the Purchasers, and the Investments
(and Discount, fees and other similar amounts under this Agreement) pursuant to
the terms hereof from time to time (the “Register”), including any participant
and/or assignee. The entries in the Register shall be conclusive absent manifest
error, and to the extent applicable, the parties hereto shall treat each person
whose name is recorded in the Register pursuant to the terms hereof as a lender
solely for U.S. federal income tax purposes. The Register shall be available for
inspection by the Purchaser, from time to time upon reasonable prior notice.
Section 5.5
No Proceedings; Limitation on Payments.

Each of the Seller, Peabody, the Servicer, the Administrator, each Purchaser
Agent, the Purchasers and each assignee of the Purchased Assets or any interest
therein, and each Person that enters into a commitment to purchase or make
Investments in the Purchased Assets or any interest therein, hereby covenants
and agrees that it will not institute against, or join any other Person in
instituting against, any Conduit Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and one day after the
latest maturing Note issued by such Conduit Purchaser is paid in full. The
provision of this Section 5.5 shall survive any termination of this Agreement.
Section 5.6
Confidentiality.

Each of the Seller and the Servicer agrees to maintain the confidentiality of
this Agreement and the other Transaction Documents (and all drafts thereof) in
communications with third parties and otherwise; provided, that this Agreement
and the other Transaction Documents may be disclosed to: (a) third parties to
the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the
Administrator, (b) the Seller’s legal counsel and auditors if they agree to hold
it confidential, and (c) as otherwise required by Applicable Law (including
applicable SEC requirements); and provided, further, however, that the Seller
and the Servicer may disclose this Agreement and the other Transaction Documents
(other than the Fee Letters or any such Transaction Document that discloses the
Fees) to other financial institutions and their affiliates in connection with a
replacement of the receivables securitization facility represented by this
Agreement and the other Transaction Documents with a new receivables
securitization facility. The Seller and the Servicer shall cause any financial
institution and its affiliates described in the foregoing proviso to maintain
the confidentiality of the Transaction Documents in accordance with the Seller’s
and the Servicer’s obligations under this Section 5.6; provided, however, that
any such financial institution and its affiliates may disclose this Agreement
and the other Transaction Documents it receives in accordance with the
immediately preceding sentence to their legal counsel and auditors if they agree
to hold them confidential and to any regulatory authorities having jurisdiction
over such financial institution or its affiliates. Unless otherwise required by
Applicable Law, each of the Administrator, the Purchaser Agents and the
Purchasers agrees to maintain the confidentiality of non-public financial
information regarding Peabody and its Subsidiaries and Affiliates; provided,
that such information may be disclosed to:

719921903 05109795


46
 




--------------------------------------------------------------------------------




(i) third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
Peabody, (ii) legal counsel and auditors of the Administrator, the Purchaser
Agents and the Purchasers if they agree to hold it confidential, (iii) the
rating agencies rating the Notes, (iv) any Program Support Provider or potential
Program Support Provider (if they agree to hold it confidential), (v) any
placement agent placing the Notes (if they agree to hold it confidential) and
(vi) any regulatory authorities having jurisdiction over PNC, any Purchaser
Agent, any Purchaser or any Program Support Provider.
Section 5.7
GOVERNING LAW AND JURISDICTION.

(a)
THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(b)
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 5.8
Execution in Counterparts.

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.
Section 5.9
Survival of Termination; Non-Waiver.

The provisions of Sections 1.9, 1.10, 1.21, 1.22, 3.1, 3.2, 4.7, 5.4, 5.5, 5.6,
5.7, 5.10 and 5.14 shall survive any termination of this Agreement.

719921903 05109795


47
 




--------------------------------------------------------------------------------




Section 5.10
WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO WAIVES THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT.
Section 5.11
Entire Agreement.

This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
Section 5.12
Headings.

The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.
Section 5.13
Sharing of Recoveries.

Each Purchaser agrees that if it receives any recovery, through set-off,
judicial action or otherwise, on any amount payable or recoverable hereunder in
a greater proportion than should have been received hereunder or otherwise
inconsistent with the provisions hereof (including, without limitation, Section
1.8(a) hereof), then the recipient of such recovery shall purchase for cash an
interest in amounts owing to the other Purchasers (as return of Capital or
otherwise), without representation or warranty except for the representation and
warranty that such interest is being sold by each such other Purchaser free and
clear of any Adverse Claim created or granted by such other Purchaser, in the
amount necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.



719921903 05109795


48
 




--------------------------------------------------------------------------------




Section 5.14
Purchaser Groups’ Liabilities.

The obligations of each Purchaser Agent and each Purchaser under the Transaction
Documents are solely the corporate obligations of such Person. Except with
respect to any claim arising out of the willful misconduct or gross negligence
of the Administrator, any Purchaser Agent or any Purchaser, no claim may be made
by the Seller or the Servicer or any other Person against the Administrator, any
Purchaser Agent or any Purchaser or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any other Transaction Document or any act,
omission or event occurring in connection therewith; and each of Seller and
Servicer hereby waives, releases, and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
Section 5.15
Right of Setoff.

Each Purchaser is hereby authorized (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, (i) the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured) and (ii)
the Servicer against amounts owing by the Servicer hereunder (even if contingent
or unmatured).
Section 5.16
USA Patriot Act.

Each of the Administrator and each of the other Purchasers hereby notifies the
Seller, the Servicer and each Sub-Servicer that pursuant to the requirements of
the USA Patriot Act, the Administrator and the other Purchasers may be required
to obtain, verify and record information that identifies the Seller, the
Originators, the Contributor, the Servicer, the Sub-Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Seller, the Originators, the
Contributor, the Servicer, the Sub-Servicer and the Performance Guarantor that
will allow the Administrator and the other Secured Parties to identify the
Seller, the Originators, the Contributor, the Servicer, the Sub-Servicer and the
Performance Guarantor in accordance with the USA Patriot Act. This notice is
given in accordance with the requirements of the USA Patriot Act. Each of the
Seller, the Servicer and Sub-Servicers agrees to provide the Administrator and
each other Purchaser, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA Patriot Act.
Section 5.17
Severability.

Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability

719921903 05109795


49
 




--------------------------------------------------------------------------------




in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.
Section 5.18
Mutual Negotiations.

This Agreement and the other Transaction Documents are the product of mutual
negotiations by the parties thereto and their counsel, and no party shall be
deemed the draftsperson of this Agreement or any other Transaction Document or
any provision hereof or thereof or to have provided the same. Accordingly, in
the event of any inconsistency or ambiguity of any provision of this Agreement
or any other Transaction Document, such inconsistency or ambiguity shall not be
interpreted against any party because of such party’s involvement in the
drafting thereof.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



719921903 05109795


50
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
THE SELLER:


P&L RECEIVABLES COMPANY, LLC,
as Seller




By:/s/ James A. Tichenor    
Name: James A. Tichenor
Title: Vice President & Treasurer






THE SERVICER:


PEABODY ENERGY CORPORATION,
as initial Servicer




By:    /s/ James A. Tichenor    
Name: James A. Tichenor
Title: Vice President & Treasurer



719921903 05109795


1
Amended and Restated
Receivables Purchase Agreement




--------------------------------------------------------------------------------




THE SUB-SERVICERS:


PEABODY ARCLAR MINING, LLC;
PEABODY MIDWEST MINING, LLC;
TWENTYMILE COAL, LLC;
PEABODY CABALLO MINING, LLC;
COALSALES II, LLC;
PEABODY POWDER RIVER MINING, LLC;
PEABODY HOLDING COMPANY, LLC;
PEABODY BEAR RUN MINING, LLC;
PEABODY WILD BOAR MINING, LLC;
PEABODY GATEWAY NORTH MINING, LLC;
PEABODY COALTRADE, LLC; and
PEABODY COALSALES, LLC,
each, as a Sub-Servicer




By:    /s/ James A. Tichenor    
Name: James A. Tichenor
Title: Vice President & Treasurer of each of the foregoing Sub-Servicers






PEABODY WESTERN COAL COMPANY,
as a Sub-Servicer




By:    /s/ Douglas D. Loucks    
Name: Douglas D. Loucks
Title: Treasurer

719921903 05109795


2
Fifth Amended and Restated
Receivables Purchase Agreement




--------------------------------------------------------------------------------




PNC’S PURCHASER GROUP:


PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for its Purchaser Group and as Committed Purchaser




By:    /s/ Michael Brown    
Name: Michael Brown
Title: Senior Vice President

719921903 05109795


3
Fifth Amended and Restated
Receivables Purchase Agreement




--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as an LC Participant for its Purchaser Group and as the LC Bank




By:    /s/ Michael Brown    
Name: Michael Brown
Title: Senior Vice President

719921903 05109795


4
Fifth Amended and Restated
Receivables Purchase Agreement




--------------------------------------------------------------------------------






THE ADMINISTRATOR:


PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By:    /s/ Michael Brown    
Name: Michael Brown
Title: Senior Vice President





719921903 05109795


5
Fifth Amended and Restated
Receivables Purchase Agreement




--------------------------------------------------------------------------------




EXHIBIT I
DEFINITIONS
As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.
“Adjusted LC Participation Amount” means, at any time, the greater of (i) LC
Participation Amount less the amount of cash collateral held in the LC
Collateral Account at such time and (ii) zero ($0).
“Administration Account” means the account from time to time designated in
writing by the Administrator to the Seller and the Servicer.
“Administrator” has the meaning set forth in the preamble to the Agreement.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of, or assigned to, the Administrator (for the benefit of the
Purchasers) shall not constitute an Adverse Claim.
“Affected Person” has the meaning set forth in Section 1.9 of the Agreement.
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, with respect to each Conduit
Purchaser, Affiliate shall mean the holder(s) of its capital stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person, or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.
“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.
“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.
“Agreement” has the meaning set forth in the preamble to the Agreement.
“Alternate Rate” for any day or for any Portion of Capital on such day means an
interest rate per annum equal to: (a) except as otherwise provided in clause (b)
below and in the proviso to this definition, the Euro-Rate for such day or (b)
when required pursuant to Section 1.11, the Base Rate in effect on such day;
provided, that the “Alternate Rate” for any day while a Termination

I-1
719921903 05109795



--------------------------------------------------------------------------------




Event exists shall be an interest rate equal to the greater of (i) 3.00% per
annum above the Base Rate in effect on such day and (ii) the Euro-Rate on such
day.
“Anti-Terrorism Laws” means any Applicable Law or regulation relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Applicable Laws, all as
amended, supplemented or replaced from time to time.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.
“Assumption Agreement” means an agreement substantially in the form set forth in
Annex F to this Agreement.
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate shall be at all times equal to the
higher of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Purchaser Agent (or the applicable Committed
Purchaser or, in the case of determining the Base Rate for purposes of
calculating the Yield Reserve, the Administrator) as its “reference rate” or
“prime rate”, as applicable. Such “reference rate” (or “prime rate”, as
applicable) is set by the applicable Purchaser Agent (or the applicable
Committed Purchaser or the Administrator) based upon various factors, including
the applicable Purchaser Agent’s (or the applicable Committed Purchaser’s or the
Administrator’s) costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate; and
(b)    0.50% per annum above the latest Federal Funds Rate.
“Base Rate Portion of Capital” shall mean a Portion of Capital, the Discount
with respect to which is calculated at a per annum rate based on the interest
rate determined by reference to the Base Rate.

I-2
719921903 05109795



--------------------------------------------------------------------------------




“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator, Peabody or
any ERISA Affiliate is, or at any time during the immediately preceding six
years was, an “employer” as defined in Section 3(5) of ERISA.
“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York, or
Pittsburgh, Pennsylvania and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.
“Capital” means, with respect to any Purchaser, the aggregate amount paid to (or
for the benefit of) the Seller in respect of Investments by such Purchaser
(including, without limitation, pursuant to Section 1.4(f)), as reduced from
time to time by Collections distributed and applied on account of such Capital
pursuant to Section 1.6(d) of the Agreement; provided, that if such Capital
shall have been reduced by any distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.
“Change in Control” means (a) Peabody ceases to own, directly or indirectly,
100% of the membership interests of the Seller free and clear of all Adverse
Claims; (b) a “Change in Control” as defined in the Senior Notes Indenture; (c)
with respect to any Material Originator, Peabody ceases to be the beneficial
owner (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities Exchange Act
of 1934, as amended), directly or indirectly, of at least 75% of the outstanding
shares of voting securities of such Material Originator without the prior
written consent of the Administrator, such consent not to be unreasonably
withheld; or (d) Peabody ceases to have beneficial ownership (as defined in
clause (c)), directly or indirectly, of 100% of the outstanding shares of voting
securities of Peabody Holding Company, LLC. For purposes of this definition,
“Senior Notes Indenture” shall have the meaning assigned to such term in the
Credit Agreement.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means March 25, 2016.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Peabody, the Seller or the Servicer in payment of
any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or

I-3
719921903 05109795



--------------------------------------------------------------------------------




applied to amounts owed in respect of such Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all amounts deemed to have been received
pursuant to Section 1.6(e) of the Agreement and (c) all other proceeds of such
Pool Receivable.
“Commitment” means, with respect to any Committed Purchaser, LC Participant or
LC Bank, as applicable, the maximum aggregate amount which such Purchaser is
obligated to pay hereunder on account of all Investments and all drawings under
all Letters of Credit, on a combined basis, as set forth on Schedule V hereto or
in the Assumption Agreement or other agreement pursuant to which it became a
Purchaser, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 5.3(c) or in connection with a change in the
Purchase Limit pursuant to Section 1.1(c). As the context so requires,
“Commitment” with respect to any Committed Purchaser, LC Participant or LC Bank,
as applicable, shall also be deemed to include such Committed Purchaser’s, LC
Participant’s or LC Bank’s obligation hereunder to make Investments,
Reinvestments or participation advances to the LC Bank or, in the case of the LC
Bank, to issue Letters of Credit, as applicable, on the terms and subject to the
conditions set forth herein.
“Commitment Percentage” means, for each Committed Purchaser or related LC
Participant in a Purchaser Group, the Commitment of such Committed Purchaser or
related LC Participant, as the case may be, divided by the total of all
Commitments of all Committed Purchasers or related LC Participants, as the case
may be, in such Purchaser Group.
“Committed Purchaser” means each Person listed as such on the signature pages of
this Agreement or in any Assumption Agreement or Transfer Supplement.
“Company Note” has the meaning set forth in Section 3.1 of the Sale Agreement.
“Concentration Percentage” means: (a) for any Group A Obligor, 15%, (b) for any
Group B Obligor, 12%, (c) for any Group C Obligor, 5.0% and (d) for any Group D
Obligor, 3.0%.
“Concentration Reserve” means the product of (a) the Aggregate Capital plus the
Adjusted LC Participation Amount, and (b)(i) the Concentration Reserve
Percentage divided by (ii) 1 minus the Concentration Reserve Percentage.
“Concentration Reserve Percentage” means, at any time, the largest of: (a) the
sum of the five (5) largest Obligor Percentages of the Group D Obligors at such
time, (b) the sum of the three (3) largest Obligor Percentages of the Group C
Obligors at such time, (c) the two (2) largest Obligor Percentage of the Group B
Obligors at such time and (d) the one (1) largest Obligor Percentage of the
Group A Obligors at such time.
“Conduit Purchaser” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement, as a
purchaser pursuant to an Assumption Agreement or otherwise.

I-4
719921903 05109795



--------------------------------------------------------------------------------




“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“Contribution Agreement” means that certain Contribution Agreement dated as of
February 20, 2002 by and between the Contributor and the Seller, as the same may
be amended from time to time.
“Contribution Indemnified Amounts” has the meaning set forth in Section 7.1 of
the Contribution Agreement.
“Contribution Indemnified Party” has the meaning set forth in Section 7.1 of the
Contribution Agreement.
“Contribution Termination Date” has the meaning set forth in Section 1.3 of the
Contribution Agreement.
“Contribution Termination Event” has the meaning set forth in Section 6.1 of the
Contribution Agreement.
“Contributor” means Peabody Energy Corporation, a Delaware corporation.
“Conveyed Assets” has the meaning set forth in Section 1.1 of the Sale
Agreement.
“Covered Entity” means (a) the Seller, the Servicer, each Sub-Servicer, the
Performance Guarantor, the Contributor and each Originator and (b) each Person
that, directly or indirectly, is in control of a Person described in clause (a)
above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital, (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Purchaser
Agent to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, that if any component of such rate is a discount rate, in calculating
the “CP Rate” for such Portion of Capital for such Settlement Period, the
applicable Purchaser Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent

I-5
719921903 05109795



--------------------------------------------------------------------------------




rate per annum; provided, further, that notwithstanding anything in the
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to the Purchasers in respect of Discount for any
Settlement Period with respect to any Portion of Capital funded by such
Purchaser at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Notes issued to fund or maintain such Portion of
Capital that corresponds to the portion of the proceeds of such Notes that was
used to pay the interest component of maturing Notes issued to fund or maintain
such Portion of Capital, to the extent that such Purchaser had not received
payments of interest in respect of such interest component prior to the maturity
date of such maturing Notes (for purposes of the foregoing, the “interest
component” of Notes equals the excess of the face amount thereof over the net
proceeds received by such Purchaser from the issuance of Notes, except that if
such Notes are issued on an interest-bearing basis its “interest component” will
equal the amount of interest accruing on such Notes through maturity) or (b) any
other rate designated as the “CP Rate” for such Conduit Purchaser in an
Assumption Agreement or Transfer Supplement pursuant to which such Person
becomes a party as a Conduit Purchaser to this Agreement, or any other writing
or agreement provided by such Conduit Purchaser to the Seller, the Servicer and
the applicable Purchaser Agent from time to time. Notwithstanding the foregoing,
the “CP Rate” for any day while a Termination Event exists shall be an interest
rate equal to the greater of (i) 3.00% above the Base Rate in effect on such day
and (ii) the Alternate Rate as calculated in the definition thereof.
“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of September 24, 2013, among Peabody, as the borrower, the several
lenders and other parties from time to time parties thereto, and Citibank, N.A.,
as administrative agent, swing line lender and l/c issuer, as amended by that
certain Omnibus Amendment Agreement, dated as of February 5, 2015, and shall
include, except as otherwise expressly provided herein, such agreement as
further amended, restated and/or otherwise modified from time to time in
accordance with the terms thereof, and any extension, replacement, substitution,
and/or refinancing thereof.
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the date of the Agreement and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.
“Cut-off Date” has the meaning set forth in the Sale Agreement.
“Days’ Sales Outstanding” means, at any time, an amount computed as of the last
day of each calendar month equal to: (a) the average of the Outstanding Balance
of all Pool Receivables as of the last day of each of the three most recent
calendar months ended on the last day of such calendar month divided by
(b) (i) the aggregate credit sales made by the Originators during the three
calendar months ended on or before the last day of such calendar month divided
by (ii) 90.
“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or

I-6
719921903 05109795



--------------------------------------------------------------------------------




otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (d) above.
“Declining Conduit Purchaser” has the meaning set forth in Section 1.6(b)(ii) of
the Agreement.
“Declining Notice” has the meaning set forth in Section 1.6(b)(ii) of the
Agreement.
“Defaulted Receivable” means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than 60
days from the due date for such payment (which shall be determined without
regard to any credit memos or credit balances available to the Obligor); or
(b)    without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible.
“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month (other
than Receivables that became Defaulted Receivables as a result of an Event of
Bankruptcy with respect to the Obligor thereof during such month), by (b) the
aggregate credit sales made by the Originators during the month that is three
calendar months before such month.
“Deferred Purchase Price” has the meaning set forth in Section 1.4(c) of the
Agreement.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the due date for such
payment.
“Dilution Component Reserve” means at any time the product of (a) the sum of the
Aggregate Capital and the Adjusted LC Participation Amount multiplied by (b) (i)
the Dilution Component Reserve Percentage on such date divided by (ii) 100%
minus the Dilution Component Reserve Percentage.
“Dilution Component Reserve Percentage” means on any date, the product of (a)
the average Dilution Ratio for the twelve preceding calendar months multiplied
by (b) the Dilution Horizon.

I-7
719921903 05109795



--------------------------------------------------------------------------------




“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/l000th of 1% rounded
upward) computed as of the last day of such calendar month of: (a) the aggregate
credit sales made by the Originators during the two most recent calendar months
to (b) the Net Receivables Pool Balance at the last day of the most recent
calendar month.
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments required to be made by the Seller pursuant to Section 1.6(e)(i) of the
Agreement during such calendar month by (b) the aggregate credit sales made by
the Originators during the month that is one month prior to the current month.
“Dilution Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Seller on such date multiplied by (b) (i) the Dilution Reserve
Percentage on such date, divided by (ii) 100% minus the Dilution Reserve
Percentage on such date.
“Dilution Reserve Percentage” means on any date, the product of (i) the Dilution
Horizon multiplied by (ii) the sum of (x) 2.50 times the average of the Dilution
Ratio for the twelve most recent calendar months and (y) the Spike Factor.
“Discount” means, with respect to any Purchaser, the amount determined pursuant
to the applicable formula below:
(a)    for any Portion of Capital of such Purchaser for any Settlement Period to
the extent such Purchaser will be funding such Portion of Capital during such
Settlement Period through the issuance of Notes:
CPR x C x (ED/360)
(b)    for any Portion of Capital of such Purchaser for any Settlement Period to
the extent such Purchaser will not be funding such Portion of Capital during
such Settlement Period through the issuance of Notes or, to the extent the LC
Bank and/or any LC Participant has made an Investment in connection with any
drawing under a Letter of Credit, which Investment accrues Discount pursuant to
Section 1.4(f) of the Agreement:
TF + the sum of the following amounts calculated for each
day in such Settlement Period:
AR x C x (1/Year)
where:
AR
=    the Alternate Rate for such Portion on such day;


I-8
719921903 05109795



--------------------------------------------------------------------------------




C
=    such Portion of Capital (i) for purposes of clause (a) above, for such
Settlement Period, or (ii) for purposes of clause (b) above, on such day;

CPR
=    the CP Rate for such Portion of Capital for such Settlement Period;

ED
=    the actual number of days during such Settlement Period;

Year
=    if such Portion of Capital is funded based upon: (i) the Euro-Rate, 360
days, and (ii) the Base Rate, 365 or 366 days, as applicable; and

TF
=    the Termination Fee, if any, for the Portion of Capital for such Settlement
Period;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by Applicable Law;
and provided further, that Discount for any Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.
“Drawing Date” has the meaning set forth in Section 1.16 of the Agreement.
“Eligible Assignee” means any bank or financial institution acceptable to the LC
Bank and the Administrator.
“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States) that has (i) a foreign currency rating of at
least “A” by Standard and Poor’s and “A2” by Moody’s, and (ii) a transfer and
convertibility assessment of at least “A” by Standard and Poor’s.
“Eligible Receivable” means, at any time, a Pool Receivable:
(a)the Obligor of which is (i) a United States resident or if such Obligor is
not a United States resident: (A) such Pool Receivable results from goods sold
and shipped from an Originator in the United States and payment for such goods
is denominated and payable only in U.S. dollars to an Originator at a Lock-Box
Account, and (B) such Obligor is an Eligible Foreign Obligor, (ii) not subject
to any action of the type described in paragraph (f) of Exhibit V to the
Agreement, (iii) not an Affiliate of Peabody or any other Originator, (iv) not a
Sanctioned Obligor and (v) not an Obligor as to which the Administrator, in its
reasonable business judgment, has notified the Seller that such Obligor is not
acceptable,
(b)that is denominated and payable only in U.S. dollars in the United States to
the Originator at a Lockbox Account,

I-9
719921903 05109795



--------------------------------------------------------------------------------




(c)that does not have a stated maturity which is more than 30 days after the
original invoice date of such Receivable,
(d)that arises under a duly authorized Contract for the sale and delivery of
goods or services in the ordinary course of the Originator’s business,
(e)that arises under a duly authorized Contract that is in full force and effect
and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,
(f)that conforms in all material respects with all Applicable Law in effect,
(g)that is not the subject of any asserted dispute, offset, hold back defense,
Adverse Claim or other claim, provided, that, with respect to any Receivable
which is subject to any such a claim, the amount of such Receivable which shall
be treated as an Eligible Receivable shall equal the excess of the amount of
such Receivable over the amount of such claim asserted by or available to the
account party or other obligor,
(h)that satisfies all applicable requirements of the applicable Credit and
Collection Policy,
(i)that has not been modified, waived or restructured since its creation, except
as permitted pursuant to Section 4.2 of the Agreement,
(j)in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor),
(k)for which the Administrator (on behalf of the Purchasers) shall have a valid
and enforceable ownership or security interest and a valid and enforceable first
priority perfected ownership or security interest therein and in the Related
Security and Collections with respect thereto, in each case free and clear of
any Adverse Claim,
(l)that constitutes an account as defined in the UCC, and that is not evidenced
by instruments or chattel paper,
(m)that is neither a Defaulted Receivable nor a Delinquent Receivable,
(n)for which neither the Originator thereof, the Seller nor the Servicer has
established any offset arrangements with the related Obligor,
(o)for which Defaulted Receivables of the related Obligor do not exceed 25% of
the Outstanding Balance of all such Obligor’s Receivables,
(p)that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof,

I-10
719921903 05109795



--------------------------------------------------------------------------------




(q)that if such Receivable has not yet been billed, the related coal has been
shipped within the last 60 days, and
(r)the Obligor of which is not the Mohave Project.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.
“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Peabody, (b) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Internal Revenue Code) with the Seller, any Originator
or Peabody, or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as the Seller, any
Originator, Peabody, any corporation described in clause (a) or any trade or
business described in clause (b).
“Euro-Rate” means with respect to any day, the greater of (a) 0.00% and (b)the
interest rate per annum determined by the applicable Purchaser Agent (which
determination shall be conclusive absent manifest error) by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the one-month Eurodollar rate for U.S. dollar deposits as
reported by Bloomberg Finance L.P. and shown on US0001M Screen as the composite
offered rate for London interbank deposits for such period (or on any successor
or substitute page of such service, or any successor or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by such Purchaser Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market, as of 11:00 a.m. (London time) on such
date, or if such day is not a Business Day, then the immediately preceding
Business Day, in each case, changing when and as such rate changes, by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate
determined pursuant to this clause (a) for any day may also be expressed by the
following formula:
Euro-Rate =
Composite of London interbank offered rates

shown on Bloomberg Finance L.P. Screen     
US0001M or appropriate successor
1.00 - Euro-Rate Reserve Percentage
As used in this definition, “Euro-Rate Reserve Percentage” for any day means the
maximum effective percentage in effect on such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
reserve requirements (including without limitation, supplemental, marginal, and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).
“Event of Bankruptcy” means (a) any case, action or proceeding before any court
or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership,

I-11
719921903 05109795



--------------------------------------------------------------------------------




dissolution, winding-up or relief of debtors or (b) any general assignment for
the benefit of creditors of a Person or any composition, marshalling of assets
for creditors of a Person, or other similar arrangement in respect of its
creditors generally or any substantial portion of its creditors; in each of
cases (a) and (b) undertaken under U.S. Federal, state or foreign law, including
the Bankruptcy Code.
“Excess Concentration” means the sum of the following, without duplication:
(a)    the sum of the amounts (if any) by which the aggregate Outstanding
Balance of Eligible Receivables of each Obligor then in the Receivables Pool
exceeds an amount equal to the product of (i) Concentration Percentage for such
Obligor, multiplied by (ii) the Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus
(b)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
residents of any single country (other than United States of America), exceeds
10.00% of the aggregate Outstanding Balance of all Eligible Receivables then in
the Receivables Pool; plus
(c)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
Eligible Foreign Obligors, exceeds 15.00% of the aggregate Outstanding Balance
of all Eligible Receivables then in the Receivables Pool; provided that upon 5
days notice in writing by the Administrator to Seller, the Administrator may
reduce such percentage from 15.00% to 5.00%; for the avoidance of doubt, any
Purchaser may require that the Administrator provide notice of such reduction to
Servicer; plus
(d)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool, the Obligors of which are
governments, governmental subdivisions, affiliates or agencies other than the
TVA, exceeds 5.00% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus
(e)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables considered to be “quality accruals” (as reported on the
monthly Information Package), exceeds 5.00% of the aggregate Outstanding Balance
of all Eligible Receivables then in the Receivables Pool; plus
(f)    the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool the coal with respect to which
has been shipped but not yet billed, exceeds 15.00% of the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to any
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having

I-12
719921903 05109795



--------------------------------------------------------------------------------




its principal office or, in the case of any Purchaser, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Purchaser, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Purchaser with respect to an applicable interest in an
Investment or Commitment pursuant to a law in effect on the date on which (i)
such Purchaser acquires such interest in the Investment or Commitment or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 5.4, amounts with respect to such Taxes were payable either
to such Purchaser’s assignor immediately before such Purchaser became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 5.4(b)(ii)
and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Exiting Notice” has the meaning set forth in Section 1.6(b)(ii) of the
Agreement.
“Exiting Purchaser” has the meaning set forth in Section 1.6(b)(ii) of the
Agreement.
“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser, March 23, 2018, subject to any extension thereof pursuant to
Section 1.12, (b) the date determined pursuant to Section 2.2 of the Agreement,
(c) the date the Purchase Limit reduces to zero pursuant to Section 1.1(c) of
the Agreement and (d) with respect to each Purchaser Group, the date that the
commitment of all of the Committed Purchasers of such Purchaser Group terminate
pursuant to Section 1.12.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, and any intergovernmental agreement between the United States of America
and any non-U.S. jurisdiction with respect to the foregoing and any law,
regulation, or practice adopted pursuant to such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York time)
on that day by each of three leading brokers of Federal funds transactions in
New York City selected by the Administrator.

I-13
719921903 05109795



--------------------------------------------------------------------------------




“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letters” has the meaning set forth in Section 1.7 of the Agreement.
“Fees” means the fees payable by the Seller pursuant to the Fee Letters. For the
avoidance of doubt, “Fees” excludes any Servicing Fees.
“Final Payout Date” means the date on or after the Facility Termination Date on
which (i) the Purchase Limit and all Commitments have been reduced to zero ($0),
(ii) the Aggregate Capital has been reduced to zero ($0), (iii) the Aggregate
Discount has been paid in full, (iv) all accrued Fees have been paid in full,
(v) the Adjusted LC Participation Amount has been reduced to zero ($0) and no
Letters of Credit issued hereunder remain outstanding and undrawn (unless
backstopped or cash-collateralized in a manner agreed to in writing by the LC
Bank and the Majority LC Participants in their sole and absolute discretion) and
(vi) all other amounts owing by the Seller and the Servicer to the
Administrator, the Purchaser Agents, the Purchasers, the Indemnified Parties and
the other Affected Persons hereunder and under the other Transaction Documents
have been paid in full.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any agency, authority, instrumentality, body or
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, including any court and
any supra-national bodies such as the European Union or the European Central
Bank.
“Group A Obligor” means any Obligor with a short-term rating of at least: (a)
“A1” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P‑1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and any Special Group A Obligor.
“Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least: (a) “A‑2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P‑2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baal” to “A2” by Moody’s on its long-term
senior unsecured and uncredit-enhanced debt securities, and any Special Group B
Obligor.
“Group C Obligor” means an Obligor, not a Group A Obligor or a Group B Obligor,
with a short-term rating of at least: (a) “A‑3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P‑3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
its long-term senior unsecured and uncredit-enhanced debt securities, and any
Special Group C Obligor.

I-14
719921903 05109795



--------------------------------------------------------------------------------




“Group Capital” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Capital of the Purchasers within such Purchaser Group.
“Group Commitment” means, with respect to any Purchaser Group at any time, the
aggregate Commitments of all Committed Purchasers (solely in such capacity)
within such Purchaser Group.
“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor, and any Special Group D Obligor.
“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.
“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment or disbursement by the Seller or Servicer under any
Transaction Document and (b) any incremental U.S. federal income or withholding
Taxes or state or local Taxes arising because an Investment or the Purchased
Assets is not treated for U.S. federal, state and local income and franchise Tax
purposes as intended under Section 1.4(e) and any reasonable expenses (other
than Taxes) arising out of, relating to, or resulting from, the foregoing.
“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.
“Information Package” means a report, in substantially the form of Annex A to
the Agreement, furnished to the Administrator and each Purchaser Agent pursuant
to the Agreement.
“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. Federal, state
or foreign law, including the Bankruptcy Code.
“Interim Report” means a report substantially in the form of Annex H, furnished
to the Administrator pursuant to Section 1.6(g) on any Business Day as of the
date that is one Business Day prior to such date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.
“Investment” has the meaning set forth in Section 1.1(a) of the Agreement.
“Investment Date” means the date on which an Investment or a Reinvestment is
made pursuant to this Agreement.

I-15
719921903 05109795



--------------------------------------------------------------------------------




“Investment Notice” has the meaning set forth in Section 1.2(a) of this
Agreement.
“ISP98 Rules” has the meaning set forth in Section 1.14 of the Agreement.
“LC Bank” has the meaning set forth in the preamble to the Agreement.
“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator.
“LC Commitment” means the “Commitment” of each LC Participant party hereto as
set forth on Schedule V hereto or as set forth in any Assumption Agreement
pursuant to which it became a party hereto.
“LC Fee Expectation” has the meaning set forth in Section 1.17(c) of the
Agreement.
“LC Participant” means each Person listed as such (and its respective
Commitment) for each Purchaser Group as set forth on the signature pages of this
Agreement or in any Assumption Agreement or Transfer Supplement.
“LC Participation Amount” shall mean, at any time, the then aggregate face
amount of the outstanding Letters of Credit.
“Letter of Credit” shall mean any stand-by letter of credit issued by the LC
Bank for the account of the Seller pursuant to the Agreement.
“Letter of Credit Application” has the meaning set forth in Section 1.14 of the
Agreement.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Bank agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Investments.
“Liquidity Bank” means each bank or other financial institution that provides
liquidity support to any Conduit Purchaser pursuant to the terms of a Liquidity
Agreement.
“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of P&L Receivables Company, LLC.
“Lock-Box Account” means an account in the name of the Seller and maintained by
the Seller at a bank or other financial institution for the purpose of receiving
Collections.
“Lock-Box Agreement” means an agreement, in form and substance satisfactory to
the Administrator, among the Seller, the Servicer, the Administrator and a
Lock-Box Bank.
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts; provided, however, that such bank or other
financial institution shall be a Permitted Lock-Box Bank.

I-16
719921903 05109795



--------------------------------------------------------------------------------




“Loss Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Seller on such date multiplied by (b) (i) the Loss Reserve
Percentage on such date divided by (ii) 100% minus the Loss Reserve Percentage
on such date.
“Loss Reserve Percentage” means, on any date, the product of (i) 2.50 times
(ii) the highest average of the Default Ratios for any three consecutive
calendar months during the twelve most recent calendar months and (iii) (A) the
aggregate credit sales made by the Originators during the five most recent
calendar months divided by (B) the Net Receivables Pool Balance as of such date.
“Majority LC Participants” means, at any time, LC Participants whose Pro Rata
Shares aggregate 51% or more.
“Majority Purchaser Agents” means, at any time, the Purchaser Agents which in
their related Purchaser Group have Committed Purchasers whose Commitments
aggregate more than 50% of the aggregate of the Commitments of all Committed
Purchasers in all Purchaser Groups; provided, that so long as any one Committed
Purchaser’s Commitment is greater than 50% of the aggregate Commitments and
there is more than one Purchaser Group, then “Majority Purchaser Agents” shall
mean a minimum of two Purchaser Agents which in their related Purchaser Group
have Committed Purchasers whose Commitments aggregate more than 50% of the
aggregate Commitment of all Committed Purchasers in all Purchaser Groups.
“Material Adverse Effect” means with respect to any event or circumstance, a
material adverse effect on:
(a)the assets, operations, business or financial condition of (i) the Seller, or
(ii) Peabody and its Subsidiaries taken as a whole,
(b)the ability of any of the Originators, the Contributor, the Servicer, any of
the Sub-Servicers, the Transferee or the Seller to perform its obligations under
the Agreement or any other Transaction Document to which it is a party,
(c)the validity or enforceability of the Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of a material
portion of the Pool Receivables, or
(d)the status, perfection, enforceability or priority of the Administrator’s,
the Purchasers’ or the Seller’s interest in the Pool Assets.
“Material Originator” means any of the following at any time, so long as such
Person is an Originator: (i) Peabody Western Coal Company, a Delaware
corporation, and (ii) Peabody COALSALES, LLC, a Delaware limited liability
company and (iii) any other Originator now or hereafter party to the Sale
Agreement whose Receivables represent 15% or more of the aggregate Receivables
originated by the Originators in any calendar month during the immediately
preceding 12 Settlement Periods.

I-17
719921903 05109795



--------------------------------------------------------------------------------




“Member” shall have the meaning set forth in Schedule A to the LLC Agreement.
“Mohave Project” means that certain joint venture that developed, built and
operates the Mohave Generating Station located in Laughlin, Nevada, which joint
venture is owned by Southern California Edison (56%), Nevada Power Company
(14%), Salt River Project Agricultural Improvement and Power District (10%), and
Department of Water and Power of Los Angeles (20%).
“Monthly Settlement Date” means the twenty-third day of each calendar month
occurring after the Closing Date (or the next succeeding Business Day if such
day is not a Business Day).
“Moody’s” means Moody’s Investors Service, Inc.
“Navajo Project” means that certain joint venture that developed, built and
operates the Navajo Electric Generating Station located in Page, Arizona, which
joint venture is owned by Nevada Power Company, Salt River Project Agricultural
Improvement and Power District, Department of Water and Power of Los Angeles,
Arizona Public Service Co., and Tucson Gas and Electric Co.
“Net Receivables Pool Balance” means, at anytime: (a) the Outstanding Balance of
Eligible Receivables then in the Receivables Pool minus (b) Excess
Concentration.
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“Obligor Group” means any of the following: Group A Obligor, Group B Obligor,
Group C Obligor or Group D Obligor.
“Obligor Percentage” means, at any time, for each Obligor, a fraction, expressed
as a percentage, (a) the numerator of which is the aggregate Outstanding Balance
of the Eligible Receivables of such Obligor at such time less the amount (if
any) then included in the calculation of the Excess Concentration pursuant to
clause (a) of the definition thereof with respect to such Obligor, and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.
“Order” has the meaning set forth in Section 1.22 of the Agreement.
“Original Agreement” has the meaning set forth in the preliminary statements of
the Agreement.
“Original Agreement Outstanding Amounts” has the meaning set forth in the
preliminary statements of the Agreement.
“Originator” and “Originators” have the meaning set forth in the Sale Agreement,
as the same may be modified from time to time by adding new Originators or
removing Originators, in each case with the prior written consent of the
Administrator.

I-18
719921903 05109795



--------------------------------------------------------------------------------




“Originator Assignment Certificate” means the assignment by each Originator to
the Contributor, and subsequently to the Seller, in substantially the form of
Exhibit C to the Sale Agreement, evidencing Seller’s ownership of the
Receivables generated by the Originators, as the same may be amended,
supplemented, amended and restated, or otherwise modified from time to time in
accordance with the Sale Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Investment or
Transaction Document).
“Other Material Financing Agreement” has the meaning set forth in paragraph (j)
of Exhibit V of the Agreement.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 5.3(b) of this Agreement.
“Participant Register” has the meaning set forth in Section 5.3(b) of this
Agreement.
“Paydown Notice” has the meaning set forth in Section 1.6(f)(i) of the
Agreement.
“Payment Date” has the meaning set forth in Section 2.1 of the Sale Agreement.
“Peabody” has the meaning set forth in the preamble to the Agreement.
“Percentage” means, for each Purchaser Group, a fraction (expressed as a
percentage), (a) the numerator of which is such Purchaser Group’s Group
Commitment and (b) the denominator of which is the aggregate Group Commitments
of all Purchaser Groups.
“Performance Guarantor” means Peabody.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor and each Originator in favor of the
Administrator for the benefit of the Purchasers, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“Performance Reserve” means the sum of the Loss Reserve and the Dilution
Reserve.
“Permitted Lock-Box Bank” means PNC or an Affiliate thereof.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

I-19
719921903 05109795



--------------------------------------------------------------------------------




“PNC” has the meaning set forth in the preamble to the Agreement.
“Pool Assets” has the meaning set forth in Section 1.4(e) of the Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Purchaser and its Capital, any
separate portion of such Capital being funded or maintained by such Purchaser
(or its successors or permitted assigns) by reference to a particular interest
rate basis. In addition, at any time when such Capital is not divided into two
or more such portions, “Portion of Capital” means 100% of such Capital.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Purchased Assets (or portions thereof) and/or (d) the
making of loans and/or other extensions of credit to any Conduit Purchaser in
connection with such Conduit Purchaser’s securitization program contemplated in
the Agreement, together with any letter of credit, surety bond or other
instrument issued thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Bank and any other Person (other than any customer of
such Conduit Purchaser) now or hereafter extending credit or having a commitment
to extend credit to or for the account of, or to make purchases from, such
Conduit Purchaser pursuant to any Program Support Agreement.
“Pro Rata Share” means, as to any LC Participant, a fraction, the numerator of
which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.
“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.
“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.
“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.
“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.
“Purchased Assets” has the meaning set forth in Section 1.3(b) of the Agreement.
“Purchased Assets Coverage Percentage” means, at any time and subject to Section
1.5 of the Agreement, the percentage computed as:

I-20
719921903 05109795



--------------------------------------------------------------------------------




Aggregate Capital + Adjusted LC Participation Amount + Total Reserves        
Net Receivables Pool Balance
The Purchased Assets Coverage Percentage shall be determined from time to time
in accordance with Section 1.5 of the Agreement.
“Purchase Limit” means $180,000,000, as such amount may be reduced pursuant to
Sections 1.1(c) or 1.12 of the Agreement. References to the unused portion of
the Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of
the Aggregate Capital plus the LC Participation Amount.
“Purchase Price” has the meaning set forth in Section 2.1 of the Sale Agreement.
“Purchase Report” has the meaning set forth in Section 2.1 of the Sale
Agreement.
“Purchasers” means each Conduit Purchaser, each Committed Purchaser, the LC Bank
and each LC Participant.
“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.
“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Committed Purchasers, related Purchaser
Agent and related LC Participants and (ii) for any other Purchaser that does not
have a related Conduit Purchaser, such Purchaser, together with its Purchaser
Agent and each other Purchaser for which such Purchaser Agent acts as a
Purchaser Agent hereunder and, in the case of PNC as a Purchaser, the LC Bank.
“Purchasing Committed Purchaser” has the meaning set forth in Section 5.3(c) of
the Agreement.
“Receivable” means any indebtedness and other obligations owed to the Seller (as
assignee of the Contributor and each Originator), the Contributor or any
Originator by, or any right of the Seller, the Contributor or any Originator to
payment from or on behalf of, an Obligor, whether constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by any Originator, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto. Indebtedness and other obligations arising from any one transaction,
including indebtedness and other obligations represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other obligations arising from any other
transaction.
“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Contributor pursuant to the Sale Agreement prior to the
Facility Termination Date.
“Recipient” means any Administrator, Purchaser or Purchaser Agent, as
applicable.

I-21
719921903 05109795



--------------------------------------------------------------------------------




“Reimbursement Obligation” has the meaning set forth in Section 1.16 of the
Agreement.
“Reinvestment” has the meaning set forth in Section 1.4(b) of the Agreement.
“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.
“Related Security” means, with respect to any Receivable:
(a)all of the Seller’s, the Contributor’s and each Originator’s interest in any
goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), relating to any
sale giving rise to such Receivable,
(b)all instruments and chattel paper that may evidence such Receivable,
(c)all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and
(d)all of the Seller’s, the Contributor’s and each Originator’s rights,
interests and claims under the Contracts and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise.
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Required LC Participants” means, at any time, the LC Participants whose Pro
Rata Shares aggregate 66⅔% or more.
“Responsible Officer” means, with respect to each Originator, the Contributor,
the Servicer, the Transferee and the Seller, any president, vice president,
treasurer, assistant treasurer, secretary, assistant secretary, chief financial
officer, controller or any other officer of any such Person charged with the
responsibility for administration of any Transaction Document.
“Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit IV of
the Agreement.
“Sale Agreement” means the Purchase and Sale Agreement, dated as of February 20,
2002, between the Contributor and the Originators as such agreement may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

I-22
719921903 05109795



--------------------------------------------------------------------------------




“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.
“Sanctioned Obligor” means an Obligor which (i) if a natural person, is either
(A) a resident of a Sanctioned Country or (B) a Sanctioned Person or (ii) if a
corporation or other business organization, is organized under the laws of a
Sanctioned Country or any political subdivision thereof.
“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“Seller” has the meaning set forth in the preamble to the Agreement.
“Servicer” has the meaning set forth in the preamble to the Agreement.
“Servicer Note” means that certain Amended and Restated Promissory Note, dated
as of January 25, 2010, made by Peabody in favor of the Seller, as the same may
be amended from time to time.
“Servicing Fee” means the fee referred to in Section 4.6 of the Agreement.
“Servicing Fee Rate” means the rate referred to in Section 4.6 of the Agreement.
“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (with the consent or at the
direction of the Majority Purchaser Agents); it being understood that the
Administrator may select such Settlement Date to occur as frequently as daily,
or, in the absence of such selection, the Monthly Settlement Date.
“Settlement Period” means: (a) before the Facility Termination Date, each period
commencing on the second Business Day prior to each Monthly Settlement Date and
ending on (but not including) the second Business Day prior to the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator or, in the absence of any such selection, each period of 30 days
from the last day of the preceding Settlement Period.
“Solvent” means, with respect to any Person at any time, a condition under
which:
(i)the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;
(ii)the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing

I-23
719921903 05109795



--------------------------------------------------------------------------------




debts as they become absolute and matured (“debts,” for this purpose, includes
all legal liabilities, whether matured or unmatured, liquidated or unliquidated,
absolute, fixed, or contingent);
(iii)such Person is and shall continue to be able to pay all of its liabilities
as such liabilities mature; and
(iv)such Person does not have unreasonably small capital with which to engage in
its current and in its anticipated business.
For purposes of this definition:
(A)the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;
(B)the “fair value” of an asset shall be the amount which may be realized within
a reasonable time either through collection or sale of such asset at its regular
market value;
(C)the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to purchase such asset under ordinary selling conditions;
and
(D)the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.
“Special Member” has the meaning set forth in Schedule A to the LLC Agreement.
“Special Obligor” means the Navajo Project, for so long as, with respect to such
Navajo Project, (a) the agreement among the project participants requires that
upon the default of any participant, the non-defaulting participants are
required to cure any such default, and (b) Peabody represents and warrants that,
to its knowledge, the statement set forth in subsection (a) above is true,
complete and correct. The Navajo Project shall be deemed to be a “Special Group
A Obligor” hereunder for so long as such Navajo Project has at least one project
participant with the rating of a Group A Obligor; the Navajo Project shall be
deemed to be a “Special Group B Obligor” hereunder for so long as such Navajo
Project has at least one project participant with the rating of a Group B
Obligor (but no project participants with the rating of a Group A Obligor); the
Navajo Project shall be deemed to be a “Special Group C Obligor” hereunder for
so long as such Navajo Project has at least one project participant with the
rating of a Group C Obligor (but no project participants with the rating of a
Group A Obligor or a Group B Obligor); and the Navajo Project shall be deemed to
be a “Special Group D Obligor” hereunder for so long as such Navajo Project has
no project participants with the rating of a Group A Obligor, a Group B Obligor
or a Group C Obligor.
“Special Obligor Group” means any one of the following: Special Group A Obligor,
Special Group B Obligor, Special Group C Obligor, or Special Group D Obligor.

I-24
719921903 05109795



--------------------------------------------------------------------------------




“Spike Factor” means, for any calendar month, (a) the positive difference, if
any, between: (i) the highest Dilution Ratio for any one calendar month during
the twelve most recent calendar months and (ii) the arithmetic average of the
Dilution Ratios for such twelve months times (b) (i) the highest Dilution Ratio
for any one calendar month during the twelve most recent calendar months divided
by (ii) the arithmetic average of the Dilution Ratios for such twelve months.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard and
Poor’s Financial Services LLC business.
“Sub-Servicer” has the meaning set forth in Section 4.1 of the Agreement.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Taxes” has the meaning set forth in Section 5.4(b)(i) of this Agreement.
“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.
“Termination Event” has the meaning specified in Exhibit V to the Agreement.
“Termination Fee” means, for any Settlement Period during which a Termination
Day occurs, the amount, if any, by which: (a) the additional Discount
(calculated without taking into account any Termination Fee or any shortened
duration of such Settlement Period pursuant to the definition thereof) that
would have accrued during such Settlement Period on the reductions of Capital
relating to such Settlement Period had such reductions not been made, exceeds
(b) the income, if any, received by the applicable Purchaser from investing the
proceeds of such reductions of Capital, as determined by the applicable
Purchaser Agent, which determination shall be binding and conclusive for all
purposes, absent manifest error.
“Total Reserves” means, at any time the sum of: (a) the Yield Reserve, plus the
greater of (b) (i) the Performance Reserve, or (ii) the sum of the Concentration
Reserve plus the Dilution Component Reserve.
“Transaction Documents” means the Agreement, the Lock-Box Agreements, the Fee
Letters, the Sale Agreement, the Contribution Agreement, the Performance
Guaranty, the Servicer Note, and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.

I-25
719921903 05109795



--------------------------------------------------------------------------------




“Transfer Supplement” has the meaning set forth in Section 5.3(c) of the
Agreement.
“TVA” means Tennessee Valley Authority, an Obligor of the Originators.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“UCP 600” has the meaning set forth in Section 1.14 of the Agreement.
“Unmatured Contribution Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Contribution
Termination Event.
“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.
“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“Yield Reserve” means, on any date, an amount equal to: (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Seller on such date multiplied by (b) (i) the Yield Reserve
Percentage on such date divided by (ii) 100% minus the Yield Reserve Percentage
on such date.
“Yield Reserve Percentage” means at any time:
(BR+SFR)     x l.5 x     DSO
    360
where:
BR
=    the Base Rate computed for the most recent Settlement Period,

DSO
=    Days’ Sales Outstanding, and

SFR
=    the Servicing Fee Rate

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

I-26
719921903 05109795



--------------------------------------------------------------------------------




EXHIBIT II
CONDITIONS PRECEDENT
1.Conditions Precedent to Effectiveness of this Agreement. The effectiveness of
this Agreement is subject to the Administrator’s receipt of each of the
documents, instruments and opinions listed on the closing memorandum attached to
this Agreement as Schedule VIII.
2.Conditions Precedent to All Investments, Issuances of Letters of Credit and
Reinvestments. Each Investment (including any deemed Investment pursuant to
Section 1.4(f) of the Agreement) and the issuance of any Letters of Credit and
each Reinvestment shall be subject to the further conditions precedent that:
(a)in the case of each Investment and the issuance of any Letters of Credit, the
Servicer shall have delivered to the Administrator and each Purchaser Agent on
or before such Investment or issuance, as the case may be, in form and substance
satisfactory to the Administrator and each Purchaser Agent, a completed pro
forma Information Package to reflect the level of Aggregate Capital, the LC
Participation Amount and related reserves and the calculation of the Purchased
Asset Coverage Percentage after such subsequent Investment or issuance, as the
case may be, and a completed Investment Notice in the form of Annex B; and
(b)on the date of such Investment, issuance or Reinvestment, as the case may be,
the following statements shall be true (and acceptance of the proceeds of such
Investment, issuance or Reinvestment shall be deemed a representation and
warranty by the Seller that such statements are then true):
(i)the representations and warranties contained in Exhibit III to the Agreement
are true and correct in all material respects on and as of the date of such
Investment, issuance or Reinvestment as though made on and as of such date
(except to the extent that such representations and warranties expressly relate
to an earlier date, and in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date);
(ii)no event has occurred and is continuing, or would result from such
Investment, issuance or Reinvestment, that constitutes a Termination Event;
(iii)solely in the case of any Investment (but not Reinvestment) or any such
issuance, no Unmatured Termination Event shall exist and be continuing;
(iv)the sum of the Aggregate Capital plus the LC Participation Amount, after
giving effect to any such Investment, issuance or Reinvestment, as the case may
be, shall not exceed the Purchase Limit;
(v)after giving effect to any such Investment, issuance or Reinvestment, as the
case may be, the Purchased Assets Coverage Percentage shall not exceed 100%; and
(vi)the Facility Termination Date shall not have occurred.
EXHIBIT III
REPRESENTATIONS AND WARRANTIES
1.Representations and Warranties of the Seller. The Seller represents and
warrants as follows:
(a)The Seller is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, and is duly
qualified to do business and is in good standing as a foreign limited liability
company in every jurisdiction where the nature of its business requires it to be
so qualified, except where the failure to be so qualified would not have a
Material Adverse Effect.
(b)The execution, delivery and performance by the Seller of the Agreement and
the other Transaction Documents to which it is a party, including its use of the
proceeds of Investments and Reinvestments: (i) are within its organizational
powers; (ii) have been duly authorized by all necessary organizational action;
(iii) do not contravene or result in a default under or conflict with: (A) its
certificate of formation or any other organizational document of the Seller,
(B) any law, rule or regulation applicable to it, (C) any indenture, loan
agreement, mortgage, deed of trust or other material agreement or instrument to
which it is a party or by which it is bound, or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting it or any of its property;
and (iv) do not result in or require the creation of any Adverse Claim upon or
with respect to any of its properties. The Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Seller.
(c)No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for its due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party, other than the Uniform Commercial
Code filings referred to in Exhibit II to the Agreement, all of which shall have
been filed on or before the Closing Date.
(d)Each of the Agreement and the other Transaction Documents to which the Seller
is a party constitutes its legal, valid and binding obligation enforceable
against the Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws from
time to time in effect affecting the enforcement of creditors’ rights generally
and by general principles of equity, regardless of whether such enforceability
is considered in a proceeding in equity or at law.
(e)There is no pending or, to Seller’s best knowledge, threatened action or
proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.
(f)No proceeds of any Investment or Reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.
(g)The Seller is the legal and beneficial owner of, and has good and marketable
title to, the Pool Receivables, the Lock-Box Accounts (and related lock-boxes)
and Related Security, free and clear of any Adverse Claim. Upon each Investment
or Reinvestment, the Administrator (on behalf of the Purchasers) shall acquire a
valid and enforceable perfected ownership or security interest in each Pool
Receivable then existing or thereafter arising and in the Related Security,
Collections and other proceeds with respect thereto, free and clear of any
Adverse Claim. The Agreement creates a valid and continuing ownership or
security interest (as defined in the applicable UCC) in favor of the
Administrator in the Pool Assets and the Lock-Box Accounts (and related
lock-boxes), which ownership or security interest is prior to all other Adverse
Claims, and is enforceable as such against creditors of and purchasers from the
Seller. The Pool Assets constitute “accounts”, “general intangibles” or
“tangible chattel paper” within the meaning of the applicable UCC. Each Lock-Box
Account constitutes a “deposit account” within the meaning of the applicable
UCC. The Seller has caused or will have caused, within ten (10) days, the filing
of all appropriate UCC financing statements in the proper filing offices in the
appropriate jurisdictions under Applicable Laws in order to perfect the
ownership or security interest in the Pool Assets and the Lock-Box Accounts (and
related lock-boxes) granted to the Administrator (on behalf of the Purchasers)
hereunder. Other than the ownership or security interest granted to the
Administrator (on behalf of the Purchasers) pursuant to this Agreement, Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Pool Assets or the Lock-Box Accounts (and related
lock-boxes). Seller has not authorized the filing of and is not aware of any UCC
financing statements against Seller that include a description of collateral
covering the Pool Assets, other than any UCC financing statement relating to the
security interest granted to the Administrator (on behalf of the Purchasers)
hereunder or that has been terminated. Seller is not aware of any judgment,
ERISA or tax lien filings against the Seller. With respect to any Pool
Receivable that constitutes “tangible chattel paper”, the Servicer is in
possession of the original copies of the tangible chattel paper that constitutes
or evidences such Pool Receivables, and the Seller has filed the financing
statements described in this section above, each of which will contain a
statement that “A purchase of or a grant of a security interest in any property
described in this financing statement will violate the rights of the
Administrator.” The Pool Receivables to the extent they are evidenced by
“tangible chattel paper” do not have any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than the
Seller or the Administrator (on behalf of the Purchasers).
(h)Each Information Package (if prepared by the Seller or one of its Affiliates,
or to the extent that information contained therein is supplied by the Seller or
one of its Affiliates), information, exhibit, financial statement, document,
book, record or report furnished or to be furnished at any time by or on behalf
of the Seller to the Administrator or any Purchaser Agent in connection with the
Agreement or any other Transaction Document to which it is a party is or will be
complete and accurate in all material respects as of its date or (except as
otherwise disclosed to the Administrator or such Purchaser Agent, as applicable,
at such time) as of the date so furnished.
(i)The Seller’s principal place of business, chief executive office and state of
formation (as such terms are used in the UCC) and the office where it keeps its
records concerning the Receivables are located at the address referred to in
Sections l(b) and 2(b) of Exhibit IV to the Agreement.
(j)The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Schedule II to the Agreement (or at such other Lock-Box Banks and/or with such
other Lock-Box Accounts as have been notified to the Administrator in accordance
with the Agreement) and all Lock-Box Accounts are subject to Lock-Box
Agreements. With respect to all Lock-Box Accounts (and related lock-boxes), the
Seller has delivered to the Administrator, on behalf of the Purchasers, a fully
executed Lock-Box Agreement pursuant to which the applicable Lock-Box Bank has
agreed to comply with all instructions given by the Administrator with respect
to all funds on deposit in such Lock-Box Account (and all funds sent to the
respective lock-box), without further consent by the Seller or the Servicer.
None of the Lock-Box Accounts (and the related lock-boxes) are in the name of
any Person other than the Seller or the Administrator (on behalf of the
Purchasers). The Seller has not consented to any Lock-Box Bank’s complying with
instructions of any person other than the Administrator.
(k)The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.
(l)No proceeds of any Investment or Reinvestment will be used for any purpose
that violates any Applicable Law, including Regulations T, U or X of the Federal
Reserve Board.
(m)Each Pool Receivable included as an Eligible Receivable in the calculation of
the Net Receivables Pool Balance is an Eligible Receivable.
(n)No event has occurred and is continuing, or would result from an Investment
or Reinvestment or from the application of the proceeds therefrom, that
constitutes a Termination Event or an Unmatured Termination Event.
(o)The Seller has accounted for each sale of the Receivables and the other
Purchased Assets in its books and financial statements as sales, consistent with
generally accepted accounting principles.
(p)The Seller has complied in all material respects with the Credit and
Collection Policy of the Originators with regard to each Receivable originated
by the Originators.
(q)The Seller has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.
(r)The Seller’s complete organizational name is set forth in the preamble to the
Agreement, and it does not use and has not during the last six years used any
other organizational name, trade name, doing-business name or fictitious name,
except as set forth on Schedule III to the Agreement and except for names first
used after the date of the Agreement and set forth in a notice delivered to the
Administrator pursuant to Section 1(1)(iv) of Exhibit IV to the Agreement.
(s)The Seller is not (i) required to register as an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), or
(ii) a “covered fund” under Section 13 of the U.S. Bank Holding Company Act of
1956, as amended, and the applicable rules and regulations thereunder. In
reaching such determination, the Seller is entitled to rely on the exemption
from the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.
(t)No Covered Entity is a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (iii)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.
(u)The Seller has not, does not and will not (x) issue any obligations that (A)
constitute asset-backed commercial paper, or (B) are securities required to be
registered under the Securities Act of 1933 (the “33 Act”) or that may be
offered for sale under Rule 144A or a similar exemption from registration under
the 33 Act or the rules promulgated thereunder, or (y) issue any other debt
obligations or equity interests other than the Company Note or debt obligations
substantially similar to the obligations of such Borrower under this Agreement
that are (A) issued to other banks or asset-backed commercial paper conduits in
privately negotiated transactions, and (B) subject to transfer restrictions
substantially similar to the transfer restrictions set forth in this Agreement.
The Seller further represents and warrants that its assets and liabilities are
consolidated with the assets and liabilities of Peabody for purposes of
generally accepted accounting principles.
(v)There are no mortgages that are effective as financing statements covering
as-extracted collateral that constitutes Purchased Assets and that name any
Originator (or, if such Originator is not the “record owner” of the underlying
property, any “record owner” with respect to such as-extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.
2.Representations and Warranties of Peabody (including in its capacity as the
Servicer). Peabody, individually and in its capacity as the Servicer, represents
and warrants jointly and severally as follows:
(a)Peabody is a corporation duly formed, validly existing and in good standing
under the laws of the State of Delaware, and is duly qualified to do business
and is in good standing as a foreign corporation in every jurisdiction where the
nature of its business requires it to be so qualified, except where the failure
to be so qualified would not have a Material Adverse Effect.
(b)The execution, delivery and performance by Peabody of the Agreement and the
other Transaction Documents to which it is a party, including the Servicer’s use
of the proceeds of Investments and Reinvestments: (i) are within its
organizational powers; (ii) have been duly authorized by all necessary
organizational action; (iii) do not contravene or result in a default under or
conflict with: (A) its certificate of incorporation or any other organizational
document of Peabody, (B) any law, rule or regulation applicable to it, (C) any
indenture, loan agreement, mortgage, deed of trust or other material agreement
or instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. The Agreement and the other
Transaction Documents to which Peabody is a party have been duly executed and
delivered by Peabody.
(c)No authorization, approval or other action by, and no notice to or filing
with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by Peabody of the Agreement or any other
Transaction Document to which it is a party.
(d)Each of the Agreement and the other Transaction Documents to which Peabody is
a party constitutes the legal, valid and binding obligation of Peabody
enforceable against Peabody in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
(e)The consolidated balance sheets of Peabody and its Subsidiaries as at
September 30, 2015, and the related consolidated statements of operations,
comprehensive income, change in stockholders’ equity, and cash flows for the
fiscal year then ended, copies of which have been furnished to the
Administrator, fairly present in all material respects the consolidated
financial position of Peabody and its Subsidiaries as at such date and the
consolidated results of operations of Peabody and its Subsidiaries for the
period ended on such date, all in accordance with United States generally
accepted accounting principles consistently applied.
(f)Except as disclosed in the most recent audited financial statements of
Peabody furnished to the Administrator, there is no pending or, to its best
knowledge, threatened action or proceeding affecting it or any of its
Subsidiaries before any Governmental Authority or arbitrator that is reasonably
likely to have a Material Adverse Effect.
(g)No proceeds of any Investment or Reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934. No proceeds of any Investment or Reinvestment
will be used for any purpose that violates any Applicable Law, including
Regulations T, U or X of the Federal Reserve Board.
(h)Each Information Package (if prepared by Peabody or one of its Affiliates, or
to the extent that information contained therein is supplied by Peabody or an
Affiliate), information, exhibit, financial statement, document, book, record or
report furnished or to be furnished at any time by or on behalf of the Servicer
to the Administrator or any Purchaser Agent in connection with the Agreement is
or will be complete and accurate in all material respects as of its date or
(except as otherwise disclosed to the Administrator or such Purchaser Agent, as
applicable, at such time) as of the date so furnished.
(i)The principal place of business, chief executive office and state of
formation (as such terms are used in the UCC) of Peabody and the office where it
keeps its records concerning the Receivables are located at the address referred
to in Section 2(b) of Exhibit IV to the Agreement.
(j)Peabody is not in violation of any order of any court, arbitrator or
Governmental Authority, which is reasonably likely to have a Material Adverse
Effect.
(k)The Servicer has complied in all material respects with the Credit and
Collection Policy of the Originators with regard to each Receivable originated
by the Originators.
(l)Peabody has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.
(m)Peabody is not an “investment company,” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
(n)No Covered Entity is a Sanctioned Person. No Covered Entity, either in its
own right or through any third party, (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law; or (iii)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.
(o)The agreement among the project participants of the Navajo Project requires
that upon the default of any participant, the non-defaulting participants are
required to cure any such default.
(p)There are no mortgages that are effective as financing statements covering
as-extracted collateral that constitutes Purchased Assets and that name any
Originator (or, if such Originator is not the “record owner” of the underlying
property, any “record owner” with respect to such as-extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.




EXHIBIT IV
COVENANTS
1.Covenants of the Seller. Until the Final Payout Date:
(a)Compliance with Laws, Etc. The Seller shall comply in all material respects
with all Applicable Laws and preserve and maintain its organizational existence,
rights, franchises, qualifications and privileges, except to the extent that the
failure so to comply with such laws, rules, regulations and orders or the
failure so to preserve and maintain such rights, franchises, qualifications and
privileges would not have a Material Adverse Effect.
(b)Offices, Records and Books of Account, Etc. The Seller: (i) shall keep its
principal place of business, chief executive office and state of formation (as
such terms or similar terms are used in the UCC) and the office where it keeps
its records concerning the Receivables at the address of the Seller set forth on
Schedule IV or, pursuant to clause (1)(iv) below, at any other locations in
jurisdictions where all actions reasonably requested by the Administrator to
protect and perfect the interest of the Administrator in the Receivables and
related items (including the Pool Assets) have been taken and completed and
(ii) shall provide the Administrator with at least 30 days’ written notice
before making any change in the Seller’s name or making any other change in the
Seller’s identity or organizational structure (including a Change in Control)
that could render any UCC financing statement filed in connection with this
Agreement “seriously misleading” as such term (or similar term) is used in the
UCC; each notice to the Administrator pursuant to this sentence shall set forth
the applicable change and the effective date thereof. The Seller also will
maintain and implement (or cause the Servicer to maintain and implement)
administrative and operating procedures (including an ability to recreate
records evidencing Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable). Notwithstanding the above, in no event shall the Seller
have or maintain, or be a partner in any partnership that has or maintains, its
jurisdiction of organization, principal place of business or principal assets in
any of the states of Colorado, Kansas, New Mexico, Oklahoma, Utah or Wyoming.
(c)Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller shall (and shall cause the Servicer to), at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and timely and fully comply in all material respects with the
applicable Credit and Collection Policy with regard to each Receivable and the
related Contract.
(d)Ownership Interest, Etc. The Seller shall (and shall cause the Servicer to),
at its expense, take all action necessary or desirable to establish and maintain
a valid and enforceable ownership or security interest in the Pool Receivables,
the Related Security and Collections with respect thereto, and a first priority
perfected ownership or security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers), as the
Administrator, may reasonably request. The Seller shall from time to time and
within the time limits established by law prepare and present to the
Administrator for the Administrator’s authorization and approval all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s (on behalf of the Purchasers) ownership or security
interest in the Pool Assets as a first-priority interest. The Administrator’s
approval of such filings shall authorize the Seller to file such financing
statements under the UCC without the signature of the Seller, or the
Administrator, any Purchaser Agent or any Purchaser where allowed by Applicable
Law. Notwithstanding anything else in the Transaction Documents to the contrary,
neither the Seller, the Servicer nor any other Person shall have any authority
to file a termination, partial termination, release or partial release or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements without the prior written consent of the Administrator.
(e)Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s interest in any Receivable,
Related Security or Collections, or upon or with respect to any account to which
any Collections of any Receivables are sent), or assign any right to receive
income in respect of any items contemplated by this paragraph.
(f)Extension or Amendment of Receivables. Except as provided in the Agreement,
the Seller shall not, and shall not permit the Servicer to, alter the
delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract (which
term or condition relates to payments under, or the enforcement of, such
Contract).
(g)Change in Business or Credit and Collection Policy. Without the prior written
consent of the Administrator and each Purchaser Agent, the Seller shall not make
(or permit the Originators to make) any material change in the character of its
business or in any Credit and Collection Policy, or any change in any Credit and
Collection Policy that would have a Material Adverse Effect with respect to the
Receivables. The Seller shall not make (or permit the Originators to make) any
other change in any Credit and Collection Policy without giving 30 days’ prior
written notice thereof to the Administrator and each Purchaser Agent.
(h)Audits. The Seller shall (and shall cause the Originators to), from time to
time during regular business hours as reasonably requested in advance (unless a
Termination Event or Unmatured Termination Event exists) by the Administrator,
permit the Administrator or its agents or representatives: (i) to examine and
make copies of and abstracts from all books, records and documents (including
computer tapes and disks) in the possession or under the control of the Seller
(or the Originators) relating to Receivables and the Related Security, including
the related Contracts, (ii) to visit the offices and properties of the Seller
and the Originators for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to Receivables and the Related
Security or the Seller’s, Peabody’s or any Originator’s performance under the
Transaction Documents or under the Contracts with any of the officers,
employees, agents or contractors of the Seller, Peabody or any Originator having
knowledge of such matters and (iii) without limiting the clauses (i) and (ii)
above, to engage certified public accountants or other auditors acceptable to
the Seller and the Administrator to conduct, at the Seller’s expense, a review
of the Seller’s books and records with respect to such Receivables, provided,
that at any time when no Termination Event exists and is continuing, the Seller
shall be required to reimburse the Administrator for only two (2) such audit per
year.
(i)Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Seller shall not, and shall not permit the Servicer or any
Originator to, add or terminate any bank as a Lock-Box Bank or any account as a
Lock-Box Account from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller, any Originator, the Servicer or any Lock-Box Account (or related post
office box), unless the Administrator shall have received ten (10) days prior
written notice of assignment to a Permitted Lock-Box Bank and the Administrator
shall have received copies of all agreements and documents (including Lock-Box
Agreements) that it may request in connection therewith.
(j)Deposits to Lock-Box Accounts. The Seller shall (or shall cause the Servicer
to): (i) instruct all Obligors to make payments of all Receivables to one or
more Lock-Box Accounts or to post office boxes to which only Lock-Box Banks have
access (and shall instruct the Lock-Box Banks to cause all items and amounts
relating to such Receivables received in such post office boxes to be removed
and deposited into a Lock-Box Account on a daily basis), and (ii) deposit, or
cause to be deposited, any Collections received by it, the Servicer or any
Originator into Lock-Box Accounts not later than two (2) Business Days after
receipt thereof. Each Lock-Box Account shall at all times be subject to a
Lock-Box Agreement. The Seller will not (and will not permit the Servicer to)
deposit or otherwise credit, or cause or permit to be so deposited or credited,
to any Lock-Box Account cash or cash proceeds other than Collections.
(k)Marking of Records. At its expense, the Seller shall: (i) mark (or cause the
Servicer to mark) its master data processing records relating to Pool
Receivables and related Contracts, including with a legend evidencing that the
Receivables and related Contracts included in the Purchased Assets have been
sold in accordance with the Agreement, and (ii) cause each Originator so to mark
its master data processing records pursuant to the Sale Agreement.
(l)Reporting Requirements. The Seller will provide to the Administrator and each
Purchaser Agent (in multiple copies, if requested by the Administrator or any
Purchaser Agent) the following:
(i)as soon as available and in any event within 120 days after the end of each
fiscal year of the Seller, a copy of the financial statements for such year for
the Seller, certified as to accuracy by a Responsible Officer of the Seller;
(ii)as soon as possible and in any event within five days after the occurrence
of each Termination Event or Unmatured Termination Event, a statement of a
Responsible Officer of the Seller setting forth details of such Termination
Event or Unmatured Termination Event and the action that the Seller has taken
and proposes to take with respect thereto;
(iii)promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any ERISA Affiliate files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any ERISA Affiliate receives from any
of the foregoing or from any multiemployer plan (within the meaning of Section
400l(a)(3) of ERISA) to which the Seller or any of its ERISA Affiliates is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such ERISA Affiliate;
(iv)at least thirty days before any change in the Seller’s name or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof;
(v)promptly after any Responsible Officer of the Seller obtains knowledge
thereof, notice of any: (A) material litigation, investigation or proceeding
that may exist at any time between the Seller and any Person or (B) material
litigation or proceeding relating to any Transaction Document;
(vi)promptly after the occurrence thereof, notice of a material adverse change
in the business, operations, property or financial or other condition of the
Seller, the Servicer or the Originator; and
(vii)such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller or any of its Affiliates as
the Administrator or any Purchaser Agent may from time to time reasonably
request.
(m)Certain Agreements. Without the prior written consent of the Administrator
and the Majority Purchaser Agents, the Seller will not (and will not permit the
Originators to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of Seller’s certificate of
formation or other organizational document of the Seller.
(n) Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any shares of its capital stock, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).
(ii)Subject to the limitations set forth in clause (iii) below, the Seller may
make Restricted Payments so long as such Restricted Payments are made only in
the following way: the Seller may declare and pay distributions and make loans
and advances to Peabody (provided that any such loans and advances shall be
treated as a dividend within no less than 30 days following the making thereof).
(iii)The Seller may make Restricted Payments only out of the funds it receives
pursuant to Sections 1.6(b)(ii) and (iv) and 1.6(d) of the Agreement.
Furthermore, the Seller shall not pay, make or declare: (A) any distributions,
loans or advances if, after giving effect thereto, the Seller’s tangible net
worth would be less than $10,000,000, or (B) any Restricted Payment (including
any dividend) if, after giving effect thereto, any Termination Event or
Unmatured Termination Event shall have occurred and be continuing.
(o)Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents; (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or any Company Note; or (iii) form any Subsidiary or make any
investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).
(p)Use of Collections. The Seller shall apply the Collections that are available
to the Seller in accordance with the Agreement to make payments in the following
order of priority: (i) the payment of its expenses (including all obligations
payable to the Purchasers, the Purchaser Agents and the Administrator under the
Agreement and under the Fee Letters); (ii) the payment of accrued and unpaid
interest on any Company Note; and (iii) other legal and valid organizational
purposes.
(q)Tangible Net Worth. The Seller will not permit its tangible net worth, at any
time, to be less than $10,000,000.
(r)Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
will become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the proceeds of any
Investment to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law. The funds used to repay Seller’s obligations under
this Agreement and each of the other Transaction Documents will not be derived
from any unlawful activity. Each Covered Entity shall comply with all
Anti-Terrorism Laws. Seller shall promptly notify the Administrator in writing
upon the occurrence of a Reportable Compliance Event.
2.Covenants of the Servicer and Peabody. Until the Final Payout Date:
(a)Compliance with Laws, Etc. The Servicer and, to the extent that it ceases to
be the Servicer, Peabody shall comply (and shall cause the Originators to
comply) in all material respects with all Applicable Law and preserve and
maintain its organizational existence, rights, franchises, qualifications and
privileges, except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications and privileges would not have a Material
Adverse Effect.
(b)Offices, Records and Books of Account, Etc. The Servicer and, to the extent
that it ceases to be the Servicer, Peabody, (i) shall keep its principal place
of business, chief executive office and state of formation (as such terms or
similar terms are used in the applicable UCC) and the office where it keeps its
records concerning the Receivables at the address of the Servicer set forth on
Schedule IV and (ii) shall cause Peabody Holding Company, LLC and each
Originator to keep its state of formation (as such term is defined in the
applicable UCC) and the office where it keeps its records concerning the
Receivables at the applicable address set forth on Schedule IV, in the case of
Peabody Holding Company, LLC, and Exhibit E to the Sale Agreement, in the case
of any Originator or, in the case of either sub-clause (i) or (ii) of this
clause (b), upon at least 30 days’ prior written notice of a proposed change to
the Administrator, at any other locations in jurisdictions where all actions
reasonably requested by the Administrator to protect and perfect the interest of
the Administrator in the Receivables and related items (including the Pool
Assets) have been taken and completed. The Servicer and, to the extent that it
ceases to be the Servicer, Peabody, also will (and will cause the Originators
to) maintain and implement administrative and operating procedures (including an
ability to recreate records evidencing Receivables and related Contracts in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Receivables
(including records adequate to permit the daily identification of each
Receivable and all Collections of and adjustments to each existing Receivable).
(c)Performance and Compliance with Contracts and Credit and Collection Policy.
The Servicer and, to the extent that it ceases to be the Servicer, Peabody,
shall (and shall cause the Originators to), at its expense, timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and timely and fully comply in all material respects with the Credit and
Collection Policy with regard to each Receivable and the related Contract.
(d)Extension or Amendment of Receivables. Except as provided in the Agreement,
the Servicer and, to the extent that it ceases to be the Servicer, Peabody,
shall not alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract (which term or condition relates to payments under, or the
enforcement of, such Contract).
(e)Change in Business or Credit and Collection Policy. The Servicer and, to the
extent that it ceases to be the Servicer, Peabody, shall not make (and shall not
permit the Originators to make) any material change in the character of its
business, other than Similar Businesses, or any change in any Credit and
Collection Policy that would have a Material Adverse Effect. The Servicer and,
to the extent that it ceases to be the Servicer, Peabody, shall not make (and
shall not permit the Originators to make) any other change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator and each Purchaser Agent.
(f)Audits. The Servicer and, to the extent that it ceases to be the Servicer,
Peabody, shall (and shall cause the Originators to), from time to time during
regular business hours as reasonably requested in advance (unless a Termination
Event or Unmatured Termination Event exists) by the Administrator or any
Purchaser Agent, permit the Administrator or its agents or representatives:
(i) to examine and make copies of and abstracts from all books, records and
documents (including computer tapes and disks) in its possession or under its
control relating to Receivables and the Related Security, including the related
Contracts; (ii) to visit its offices and properties for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
Receivables and the Related Security or its performance hereunder or under the
Contracts with any of its officers, employees, agents or contractors having
knowledge of such matters and (iii), without limiting the clauses (i) and (ii)
above, to engage certified public accountants or other auditors acceptable to
the Servicer and the Administrator to conduct, at the Servicer’s expense, a
review of the Servicer’s books and records with respect to such Receivables,
provided, that at any time when no Termination Event exists and is continuing,
the Servicer shall be required to reimburse the Administrator for only two (2)
such audit per year.
(g)Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer and, to the extent that it ceases to be the Servicer,
Peabody, shall not (and shall not permit the Originators to) add or terminate
any bank as a Lock-Box Bank or any account as a Lock-Box Account from those
listed in Schedule II to the Agreement, or make any change in its instructions
to Obligors regarding payments to be made to the Servicer or any Lock-Box
Account (or related post office box), unless the Administrator shall have
received ten (10) days advance written notice of assignment to a Permitted
Lock-Box Bank and the Administrator shall have received copies of all agreements
and documents (including Lock-Box Agreements) that it may request in connection
therewith.
(h)Deposits to Lock-Box Accounts. The Servicer shall: (i) instruct all Obligors
to make payments of all Receivables to one or more Lock-Box Accounts or to post
office boxes to which only Lock-Box Banks have access (and shall instruct the
Lock-Box Banks to cause all items and amounts relating to such Receivables
received in such post office boxes to be removed and deposited into a Lock-Box
Account on a daily basis); and (ii) deposit, or cause to be deposited, any
Collections received by it into Lock-Box Accounts not later than two (2)
Business Days after receipt thereof. Each Lock-Box Account shall at all times be
subject to a Lock-Box Agreement.
(i)Preservation of Security Interest. The Servicer shall (and shall cause the
Seller to) take any and all action as the Administrator may require to preserve
and maintain the perfection and priority of the ownership or security interest
of the Administrator in the Pool Assets pursuant to this Agreement.
(j)Marking of Records. At its expense, the Servicer shall mark its master data
processing records relating to Pool Receivables and related Contracts with a
legend evidencing that such Receivables and related Contracts have been sold in
accordance with the Agreement.
(k)Navajo Project. Peabody shall notify the Administrator and each Purchaser
Agent if a Responsible Officer of Peabody obtains actual knowledge that the
documents and agreements governing the Navajo Project are amended in any manner
which would cause the representations and warranties set forth in Section 2(o)
of Exhibit III to be incorrect or untrue in any respect.
(l)Reporting Requirements. Peabody shall provide to the Administrator and each
Purchaser Agent (in multiple copies, if requested by the Administrator or any
Purchaser Agent) the following:
(i)as soon as available and in any event within 60 days after the end of the
first three quarters of each fiscal year of Peabody balance sheets of Peabody
and the consolidated Subsidiaries of Peabody as of the end of such quarter and
statements of income, retained earnings and cash flow of Peabody and the
consolidated Subsidiaries of Peabody for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Peabody; provided, that any financial statements or
other material required to be delivered pursuant to this Section (2)(l)(i) shall
be deemed to have been furnished to each of the Administrator and each Purchaser
Agent on the date that such financial statements or other material is posted on
the SEC’s website at www.sec.gov;
(ii)as soon as available and in any event within 120 days after the end of each
fiscal year of Peabody, a copy of the annual report for such year for Peabody
and its consolidated Subsidiaries, containing financial statements for such year
audited by independent certified public accountants of nationally recognized
standing; provided, that any such material required to be delivered pursuant to
this Section (2)(l)(ii) shall be deemed to have been furnished to each of the
Administrator and each Purchaser Agent on the date that such material are posted
on the SEC’s website at www.sec.gov;
(iii)together with the financial statements required in (i) and (ii) above, a
compliance certificate in substantially the form of Annex D signed by the senior
financial officer of the Seller or Peabody, or such other Person as may be
acceptable to the Administrator;
(iv)as to the Servicer only, as soon as available and in any event not later
than two Business Days prior to the Monthly Settlement Date, an Information
Package as of the most recently completed calendar month or, if in the opinion
of the Administrator reasonable grounds for insecurity exist with respect to the
collectibility of the Pool Receivables or with respect to the Seller or
Servicer’s performance or ability to perform its obligations under the
Agreement, within six Business Days of a request by the Administrator, an
Information Package for such periods as is specified by the Administrator (but
in no event more frequently than weekly);
(v)as soon as possible and in any event within five days after becoming aware of
the occurrence of each Termination Event or Unmatured Termination Event, a
statement of the chief financial officer of Peabody setting forth details of
such Termination Event or Unmatured Termination Event and the action that such
Person has taken and proposes to take with respect thereto;
(vi)promptly after the sending or filing thereof, copies of all reports that
Peabody sends to any of its security holders, and copies of all reports and
registration statements that Peabody or any Subsidiary files with the Securities
and Exchange Commission or any national securities exchange; provided, that any
filings with the Securities and Exchange Commission that have been granted
“confidential” treatment shall be provided promptly after such filings have
become publicly available; provided, that any material required to be delivered
pursuant to this Section (2)(l)(vi) shall be deemed to have been furnished to
each of the Administrator and each Purchaser Agent on the date that such
material is posted on the SEC’s website at www.sec.gov;
(vii)promptly after the filing or receiving thereof notice of and, upon the
request of the Administrator, copies of all reports and notices that Peabody or
any ERISA Affiliate of Peabody files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or that such Person or any of its ERISA Affiliates receives from any of
the foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which such Person or any ERISA Affiliate of Peabody is
or was, within the preceding five years, a contributing employer, in each case
in respect of the assessment of withdrawal liability or an event or condition
that could, in the aggregate, result in the imposition of liability on Peabody
and/or any such ERISA Affiliate;
(viii)at least thirty days before any change in Peabody or any Originator’s name
or any other change requiring the amendment of UCC financing statements, a
notice setting forth such changes and the effective date thereof;
(ix)promptly after a Responsible Officer of Peabody obtains knowledge thereof,
notice of any: (A) litigation, investigation or proceeding that may exist at any
time between Peabody or any of its Subsidiaries and any Governmental Authority
that is reasonably likely to have a Material Adverse Effect; (B) litigation or
proceeding adversely affecting such Person or any of its Subsidiaries that is
reasonably likely to have a Material Adverse Effect; or (C) litigation or
proceeding relating to any Transaction Document;
(x)promptly after the occurrence thereof, notice of a material adverse change in
the business, operations, property or financial or other condition of Peabody
and its Subsidiaries taken as a whole, or any individual Material Originator;
(xi)    the occurrence of a default or any event of default under any other
financing arrangement evidencing $50,000,000 or more of indebtedness pursuant to
which Peabody is a debtor or an obligor; and
(xii)    such other information respecting the Receivables or the condition or
operations, financial or otherwise, of Peabody or any of its Affiliates as the
Administrator or any Purchaser Agent may from time to time reasonably request.
(m)Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
will become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (i) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (ii) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (iii) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (iv) use the proceeds of
any Investment to fund any operations in, finance any investments or activities
in, or, make any payments to, a Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law. The funds used to repay Servicer’s
obligations under this Agreement and each of the other Transaction Documents
will not be derived from any unlawful activity. Each Covered Entity shall comply
with all Anti-Terrorism Laws. Servicer shall promptly notify the Administrator
in writing upon the occurrence of a Reportable Compliance Event.
3.Separate Existence. Each of the Seller and Peabody hereby acknowledges that
the Purchasers, the Purchaser Agents and the Administrator are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller’s identity as a legal entity separate from Peabody
and its Affiliates. Therefore, from and after the date hereof, each of the
Seller and Peabody shall take all steps specifically required by the Agreement
or reasonably required by the Administrator to continue the Seller’s identity as
a separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of Peabody and any
other Person, and is not a division of Peabody, its Affiliates or any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of the Seller and
Peabody shall take such actions as shall be required in order that:
(a)The Seller will be a limited purpose limited liability company whose
activities are restricted in its certificate of formation to: (i) purchasing or
otherwise acquiring from the Originators or Peabody (or their Affiliates),
owning, holding, granting security interests or selling interests in Pool Assets
(or other receivables originated by the Originators or their Affiliates, and
certain related assets), (ii) entering into agreements for the selling and
servicing of the Receivables Pool (or other receivables pools originated by the
Originators or their Affiliates), and (iii) conducting such other activities as
are necessary or appropriate to carry out such activities;
(b)The Seller shall not engage in any business or activity except as set forth
in this Agreement nor incur any indebtedness or liability, other than as
expressly permitted by the Transaction Documents;
(c)Not less than one of the Seller’s Directors (the “Independent Director”)
shall be a natural person who (A) for the five-year period prior to his or her
appointment as Independent Director has not been, and during the continuation of
his or her service as Independent Director is not: (i) an employee, director,
stockholder, member, manager, partner or officer of the Seller, Peabody or any
of their respective Affiliates (other than his or her service as an Independent
Director of the Seller); (ii) a customer or supplier of the Seller, Peabody or
any of their respective Affiliates (other than his or her service as an
Independent Director of Seller); or (iii) any member of the immediate family of
a person described in clause (i) or (ii) above, and (B) has, (i) prior
experience as an Independent Director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (ii) at least three years of employment
experience with one or more entities that provide, in the ordinary course of
their respective businesses, advisory, management or placement services to
issuers of securitization or structured finance instruments, agreements or
securities. Such Independent Director of the Seller shall have been appointed as
such in strict compliance with the Seller’s LLC Agreement. The Seller’s LLC
Agreement shall provide that (i) the Seller’s Board of Directors shall not
approve, or take any other action to cause the filing of, or join in any filing
of, a voluntary bankruptcy or insolvency petition, dissolution, liquidation,
consolidation, merger, sale of all or substantially all of its assets,
assignment for the benefit of creditors, admit in writing its inability to pay
its debts generally as they become due, or to engage in any other business or
activity with respect to the Seller unless (x) there is at least one Independent
Director then serving as a director of the Seller and appointed pursuant to and
in strict compliance with the Seller’s LLC Agreement, and (y) all such
Independent Directors of the Seller shall have approved the taking of such
action in writing prior to the taking of such action and (ii) such provision
cannot be amended without the prior written consent of the Independent Director
and the Administrator;
(d)Upon the occurrence of any event that causes the Member to cease to be a
member of the Seller (other than (i) upon an assignment by the Member of all of
its limited liability company interest in the Seller and the admission of the
transferee pursuant to Sections 21 and 23 of the LLC Agreement, or (ii) the
resignation of the Member and the admission of an additional member of the
Seller pursuant to Sections 22 and 23 of the LLC Agreement), each person acting
as an Independent Director pursuant to Section 10 of the LLC Agreement shall,
without any action of any Person and simultaneously with the Member ceasing to
be a member of the Seller, automatically be admitted to the Seller as a Special
Member and shall continue the Seller without dissolution. No Special Member may
resign from the Seller or transfer its rights as a Special Member unless (i) a
successor Special Member has been admitted to the Seller as Special Member by
executing a counterpart to the LLC Agreement, and (ii) such successor has also
accepted its appointment as Independent Director pursuant to Section 10 of the
LLC Agreement; provided, however, the Special Members shall automatically cease
to be members of the Seller upon the admission to the Seller of a substitute
Member.
(e)The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Peabody or any Affiliate thereof;
(f)Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;
(g)The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto. The Seller will not
incur any material indirect or overhead expenses for items shared with Peabody
(or any other Affiliate thereof) that are not reflected in the Servicing Fee. To
the extent, if any, that the Seller (or any Affiliate thereof) shares items of
expenses not reflected in the Servicing Fee or the manager’s fee, such as legal,
auditing and other professional services, such expenses will be allocated to the
extent practical on the basis of actual use or the value of services rendered,
and otherwise on a basis reasonably related to the actual use or the value of
services rendered; it being understood that Peabody shall pay all expenses
relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, agency and other fees;
(h)The Seller’s operating expenses will be paid by the Seller and not by Peabody
or any other Affiliate thereof;
(i)All of the Seller’s business correspondence and other communications shall be
conducted in the Seller’s own name and on its own separate stationery;
(j)The Seller’s books and records will be maintained separately from those of
Peabody and any other Affiliate thereof and any other Person;
(k)All financial statements of Peabody or any Affiliate thereof that are
consolidated to include Seller will contain detailed notes clearly stating that:
(i) a special purpose limited liability company exists as a Subsidiary of
Peabody, and (ii) the Originators have sold receivables and other related assets
to the Contributor, which has contributed such receivables and other related
assets to such special purpose Subsidiary that, in turn, has sold such
receivables and other related assets to certain financial institutions and other
entities;
(l)The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Peabody or any Affiliate thereof
and any other Person;
(m)The Seller will strictly observe organizational formalities in its dealings
with Peabody or any Affiliate thereof, and funds or other assets of the Seller
will not be commingled with those of Peabody or any Affiliate thereof except as
permitted by the Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which Peabody or any Affiliate thereof or any other Person has independent
access, and the Seller shall use separate invoices and checks from any other
Person. The Seller is not named, and has not entered into any agreement to be
named, directly or indirectly, as a direct or contingent beneficiary or loss
payee on any insurance policy with respect to any loss relating to the property
of Peabody or any Subsidiary or other Affiliate of Peabody (other than the
Seller). The Seller will pay to the appropriate Affiliate the marginal increase
or, in the absence of such increase, the market amount of its portion of the
premium payable with respect to any insurance policy that covers the Seller and
such Affiliate;
(n)The Seller will maintain arm’s-length relationships with Peabody (and any
Affiliate thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller nor Peabody
will be or will hold itself out to be responsible for the debts of the other or
the decisions or actions respecting the daily business and affairs of the other.
The Seller and Peabody will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity;
(o)Peabody shall not pay the salaries of Seller’s employees, if any;
(p)The Seller does not and will not hold itself responsible for the obligations
of any other Person, and shall not guarantee or become liable for the debts of
any other Person;
(q)The Seller will conduct its business in its own name and shall hold itself
out as a separate entity from any other Person;
(r)The Seller shall maintain a sufficient number of employees and adequate
capital in light of its contemplated business activities;
(s)The Seller shall not acquire the obligations or securities of any of its
members;
(t)The Seller will remain a wholly-owned subsidiary of a United States person
(within the meaning of Section 7701(a)(30) of the Internal Revenue Code) and not
be subject to withholding under Section 1446 of the Internal Revenue Code, and
no action will be taken that would cause the Seller to (i) be treated other than
as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) become an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes; and
(u)The Seller shall not pledge its assets for the benefit of any other Person or
make any loans or advances to any other Person, except pursuant to the
Transaction Documents.


EXHIBIT V
TERMINATION EVENTS
Each of the following shall be a “Termination Event”:
(a)(i) the Seller, Peabody, any Originator or the Servicer (if Peabody or any of
its Affiliates) shall fail to perform or observe any term, covenant or agreement
under the Agreement (other than those terms, covenants or agreements contained
in Exhibit IV, Sections 1(a), 1(l) (except clause (iv) thereof), 2(a), and 2(l)
(except clause (viii) thereof)) or any other Transaction Document and, except as
otherwise provided herein, such failure shall continue for five consecutive
Business Days after knowledge or notice thereof, (ii) the Seller or the Servicer
shall fail to make when due any payment or deposit to be made by it under the
Agreement and such failure shall continue unremedied for one Business Day,
(iii) Peabody shall resign as Servicer, and no successor Servicer reasonably
satisfactory to the Administrator shall have been appointed, or (iv) the Seller,
Peabody, any Originator or the Servicer (if Peabody or any of its Affiliates)
shall fail to perform or observe any term covenant or agreement in any of
Exhibit IV, Sections 1(a), 1(l) (except clause (iv) thereof), 2(a), or 2(l)
(except clause (viii) thereof) and, except as otherwise provided herein, such
failure shall continue for thirty days after knowledge or notice thereof;
(b)Peabody (or any Affiliate thereof) shall fail to transfer to any successor
Servicer when required any rights pursuant to the Agreement that Peabody (or
such Affiliate) then has as Servicer;
(c)any representation or warranty made or deemed made by the Seller, Peabody or
any Originator (or any of their respective officers) under or in connection with
the Agreement or any other Transaction Document, or any information or report
delivered by the Seller, Peabody or any Originator or the Servicer pursuant to
the Agreement or any other Transaction Document, shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered, and shall remain incorrect or untrue for 10 Business Days after
notice to the Seller or the Servicer of such inaccuracy;
(d)the Seller or the Servicer shall fail to deliver the Information Package
pursuant to the Agreement, and such failure shall remain unremedied for two
Business Days;
(e)the Agreement or any Investment or Reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create a valid and enforceable perfected
ownership or security interest in each Pool Receivable, the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, or
(ii) cease to create with respect to the Pool Assets, or the interest of the
Administrator with respect to such Pool Assets shall cease to be, a valid and
enforceable first priority perfected ownership or security interest, free and
clear of any Adverse Claim;
(f)the Seller, Peabody or any Originator shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller, Peabody or any
Originator seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property)
shall occur; or the Seller, Peabody or any Originator shall take any corporate
or organizational action to authorize any of the actions set forth above in this
paragraph;
(g)(i) the (A) Default Ratio shall exceed 2.25% or (B) the Delinquency Ratio
shall exceed 4.50% or (ii) the average for three consecutive calendar months of:
(A) the Default Ratio shall exceed 1.75%, (B) the Delinquency Ratio shall exceed
3.50% or (C) the Dilution Ratio shall exceed 2.50%;
(h)a Change in Control shall occur;
(i)at any time the Purchased Assets Coverage Percentage exceeds 100%, and such
circumstance shall not have been cured within two Business Days;
(j)(i) the occurrence of any Event of Default under and as defined in the Credit
Agreement, provided that if the Credit Agreement is terminated but not replaced,
the covenants in effect in the Credit Agreement immediately prior to termination
of the Credit Agreement shall be deemed to be effective for the purposes of the
Agreement; (ii) any other event shall occur or condition shall exist under the
Credit Agreement and shall continue after the applicable grace period, if any,
specified in such Credit Agreement if, in either case: (a) the effect of such
non-payment, event or condition is to give the applicable debtholders the right
(whether acted upon or not) to accelerate the maturity of such Debt, or (b) any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case before the stated maturity thereof; or
(iii) in the event that the Credit Agreement shall have terminated, and there
exists any other financing arrangement evidencing $25,000,000 or more of
indebtedness pursuant to which Peabody is a debtor or an obligor (an “Other
Material Financing Agreement”); either (A) the occurrence of any event of
default under such Other Material Financing Agreement, or (B) any other event
shall occur or condition shall exist under and shall continue after the
applicable grace period, if any, specified in such Other Material Financing
Agreement, if, in either case of (A) or (B): (i) the effect of such non-payment,
event or condition is to give the applicable debtholders the right (whether
acted upon or not) to accelerate the maturity of such Other Material Financing
Agreement, or (b) any such Other Material Financing Agreement shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case before the stated maturity thereof;
(k)except as could not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, either: (i) a contribution failure shall
occur with respect to any Benefit Plan sufficient to give rise to a lien on any
of the assets of Seller, any Originator, Peabody or any ERISA Affiliate under
Section 303(k) of ERISA, (ii) the Internal Revenue Service shall file a notice
of lien asserting a claim or claims pursuant to the Internal Revenue Code with
regard to any of the assets of Seller, any Originator, Peabody or any ERISA
Affiliate and such lien shall have been filed and not released within 10 days,
or (iii) the Pension Benefit Guaranty Corporation shall, or shall indicate its
intention in writing to the Seller, any Originator, Peabody or any ERISA
Affiliate to, either file a notice of lien asserting a claim pursuant to ERISA
with regard to any assets of the Seller, any Originator, Peabody or any ERISA
Affiliate or terminate any Benefit Plan that has unfunded benefit liabilities,
or any steps shall have been taken to terminate any Benefit Plan subject to
Title IV of ERISA so as to result in any liability and such lien shall have been
filed and not released within 10 days;
(l)the Days’ Sales Outstanding exceed 40.0 days;
(m)[RESERVED]; or
(n)any Letter of Credit is drawn upon and, unless as a result of the LC Bank’s
failure to provide the notice required by Section 1.16(b), not fully reimbursed
pursuant to Section 1.16 (including, if applicable, with the proceeds of any
funding by any Purchaser) within two Business Days from the date of such draw.






ANNEX A
to Receivables Purchase Agreement
FORM OF INFORMATION PACKAGE


(Attached)




ANNEX B
to Receivables Purchase Agreement
FORM OF INVESTMENT NOTICE


____________________, [20_____]
PNC Bank, National Association
Three PNC Plaza, 4th Floor
255 Fifth Avenue
Pittsburgh, PA 15222‑2707
[Each Purchaser Agent]
Ladies and Gentlemen:
Reference is hereby made to the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of March 25, 2016 (as heretofore amended or supplemented,
the “Receivables Purchase Agreement”), among P&L Receivables Company, LLC
(“Seller”), Peabody Energy Corporation, as Servicer, the Persons from time to
time party thereto as Sub-Servicers, the Persons from time to time party thereto
as Conduit Purchasers, Committed Purchasers, Purchaser Agents and LC
Participants, and PNC Bank National Association, as administrator (in such
capacity, the “Administrator”) and as the issuer of letters of credit thereunder
(in such capacity, the “LC Bank”). Capitalized terms used in this Investment
Notice and not otherwise defined herein shall have the meanings assigned thereto
in the Receivables Purchase Agreement.
[This letter constitutes an Investment Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller requests that the Purchasers make an
Investment in a pool of receivables on ____________________, [20_____], in the
amount of $____________________. Subsequent to this Investment, the Aggregate
Capital will be $____________________.]
[This letter constitutes a notice pursuant to Section 1.14(a) of the Receivables
Purchase Agreement. Seller desires that LC Bank issue a Letter of Credit with a
face amount of $_____. Subsequent to this issuance, the LC Participation Amount
will be $_______ and the Aggregate Capital will be $_____.]
Seller hereby represents and warrants as of the date hereof, and as of the date
of such [Investment] [issuance], as follows:
(i)
the representations and warranties contained in Exhibit III to the Receivables
Purchase Agreement are true and correct in all material respects (except to the
extent that such representations and warranties expressly relate to an earlier
date, and in which case such representations and warranties are true and correct
in all material respects as of such earlier date);

(ii)
no event has occurred and is continuing, or would result from the Investment or
issuance requested hereby that constitutes a Termination Event;

(iii)
no Unmatured Termination Event exists and is continuing;

(iv)
the sum of the Aggregate Capital plus the LC Participation Amount, after giving
effect to the Investment or issuance requested hereby, will not exceed the
Purchase Limit;

(v)
after giving effect to the Investment or issuance requested hereby, the
Purchased Assets Coverage Percentage shall not exceed 100%; and

(vi)
the Facility Termination Date has not occurred.

IN WITNESS WHEREOF, the undersigned has caused this Investment Notice to be
executed by its duly authorized officer as of the date first above written.
P&L RECEIVABLES COMPANY, LLC


By:    
Name:    
Title:    




ANNEX C
to Receivables Purchase Agreement
FORM OF PAYDOWN NOTICE


____________________, 20_____
PNC Bank, National Association
Three PNC Plaza, 4th Floor
255 Fifth Avenue
Pittsburgh, Pennsylvania 15222‑2707
[Each Purchaser Agent]
Ladies and Gentlemen:
Reference is hereby made to the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of March 25, 2016 (as amended, supplemented or otherwise
modified, the “Receivables Purchase Agreement”), among P&L Receivables Company,
LLC, as Seller, Peabody Energy Corporation, as Servicer, the Persons from time
to time party thereto as Sub-Servicers, the Persons from time to time party
thereto as Conduit Purchasers, Committed Purchasers, Purchaser Agents and LC
Participants, and PNC Bank, National Association, as Administrator and as the LC
Bank. Capitalized terms used in this paydown notice and not otherwise defined
herein shall have the meanings assigned thereto in the Receivables Purchase
Agreement.
This letter constitutes a paydown notice pursuant to Section 1.6(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on ________________________, _____ by the application of
$____________________ in cash to pay Capital and Discount to accrue (until such
cash can be used to pay commercial paper notes) with respect to such Capital,
together with all costs related to such reduction of the Aggregate Capital.
Subsequent to this Paydown, the Aggregate Capital will be $________________.
IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.
P&L RECEIVABLES COMPANY, LLC


By:    
Name:    
Title:    


ANNEX D
to Receivables Purchase Agreement
FORM OF COMPLIANCE CERTIFICATE
To: PNC Bank, National Association, as Administrator, and [each Purchaser Agent]
This Compliance Certificate is furnished pursuant to that certain Fifth Amended
and Restated Receivables Purchase Agreement, dated as of March 25, 2016, by and
among P&L Receivables Company, LLC (“Seller”), Peabody Energy Corporation (the
“Servicer”), the Persons from time to time party thereto as Sub-Servicers, the
Persons from time to time party thereto as Conduit Purchasers, Committed
Purchasers, Purchaser Agents and LC Participants, and PNC Bank, National
Association (the “Administrator”) and as the LC Bank (the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ____________________ of Seller.
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
condition of Seller during the accounting period covered by the attached
financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.
4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in the
financial statements delivered with this Certificate in support hereof, are made
and delivered this _____ day of ____________________, 20___.
P&L RECEIVABLES COMPANY, LLC
By:____________________________
Name:__________________________
Title:___________________________


ANNEX E
to Receivables Purchase Agreement


FORM OF LETTER OF CREDIT APPLICATION


(Attached)




ANNEX F
to Receivables Purchase Agreement


FORM OF ASSUMPTION AGREEMENT
Dated as of [__________ __, 20__]
THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
among P&L RECEIVABLES COMPANY, LLC (the “Seller”), [________], as purchaser (the
“[_____] Conduit Purchaser”), [________], as the related committed purchaser
(the “[______] Committed Purchaser”), [________], as related lc participant (the
“[_____] LC Participant” and together with the Conduit Purchaser and the
Committed Purchaser, the “[_____] Purchasers”), and [________], as agent for the
[_____] Purchasers (the “[______] Purchaser Agent” and together with the [_____]
Purchasers, the “[_______] Purchaser Group”).
BACKGROUND
The Seller and various others are parties to that certain Fifth Amended and
Restated Receivables Purchase Agreement, dated as of March 25, 2016 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.    
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. This Agreement constitutes an Assumption Agreement pursuant to
Section 1.4(g) of the Receivables Purchase Agreement. The Seller desires [the
[_____] Purchasers] [the [______] Committed Purchaser] [the [______] related LC
Participant] to [become Purchasers under] [increase its existing Commitment
under] the Receivables Purchase Agreement and upon the terms and subject to the
conditions set forth in the Receivables Purchase Agreement, the [________]
Purchasers agree to [become Purchasers thereunder] [increase its Commitment in
an amount equal to the amount set forth as the “Commitment” under the signature
of such [______] Committed Purchaser hereto] [increase its Commitment in an
amount equal to the amount set forth as the “Commitment” under the signature of
such [______] related LC Participant hereto].    
Seller hereby represents and warrants to the [________] Purchasers as of the
date hereof, as follows:
(i) the representations and warranties of the Seller contained in Exhibit III of
the Receivables Purchase Agreement are true and correct in all material respects
on and as the date hereof as though made on and as of such date (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date);
(ii) no event has occurred and is continuing that constitutes a Termination
Event or an Unmatured Termination Event; and
(iii) the Facility Termination Date has not occurred.
SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [______] Purchaser Group, satisfaction of the other conditions to
assignment specified in Section 1.4(g) of the Receivables Purchase Agreement
(including the written consent of the Administrator and each Purchaser Agent)
and receipt by the Administrator and Seller of counterparts of this Agreement
(whether by electronic mail or otherwise) executed by each of the parties
hereto, [the [_____] Purchasers shall become a party to, and have the rights and
obligations of Purchasers under, the Receivables Purchase Agreement][the
[______] Committed Purchaser shall increase its Commitment in the amount set
forth as the “Commitment” under the signature of the [______] Committed
Purchaser hereto][the [______] related LC Participant shall increase its
Commitment in the amount set forth as the “Commitment” under the signature of
the [______] related LC Participant hereto].
SECTION 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Conduit Purchaser is paid in full. The covenant contained in
this paragraph shall survive any termination of the Receivables Purchase
Agreement.
SECTION 4. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK. This
Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged. This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.
(continued on following page)


IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.


[___________], as a Conduit Purchaser
By:    
Name Printed:
Title:


[Address]
[___________], as a Committed Purchaser
By:    
Name Printed:
Title:
[Address]
[Commitment]


[___________], as a related LC Participant
By:    
Name Printed:
Title:
[Address]
[Commitment]
[_____________], as Purchaser Agent for [_________]
By:    
Name Printed:
Title:


[Address]    


P&L RECEIVABLES COMPANY, as Seller
By:____________________________
Name Printed:
Title:




Consented and Agreed:
PNC BANK, NATIONAL ASSOCIATION, as Administrator
By:____________________________
Name Printed:
Title:


Address:    PNC Bank, National Association
Three PNC Plaza
255 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707




PNC BANK, NATIONAL ASSOCIATION, as LC Bank
By:____________________________
Name Printed:
Title:


Address:    PNC Bank, National Association
500 First Avenue
Third Floor
Pittsburgh, Pennsylvania 15219


[THE PURCHASER AGENTS]


By:___________________________
Name Printed:
Title:


[Address]


 
ANNEX G
to Receivables Purchase Agreement


FORM OF TRANSFER SUPPLEMENT
Dated as of [_______ __, 20__]
Section 1.
Commitment assigned:    $_________
Assignor’s remaining Commitment:    $_________
Capital allocable to Commitment assigned:    $_________
Assignor’s remaining Capital:    $_________
Discount (if any) allocable to
Capital assigned:    $_________
Discount (if any) allocable to Assignor’s
remaining Capital:    $_________


Section 2.
Effective Date of this Transfer Supplement: [__________]
Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 5.3(c) of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Committed Purchaser under,
the Fifth Amended and Restated Receivables Purchase Agreement, dated as of March
25, 2016 (as amended, restated, supplemented or otherwise modified through the
date hereof, the “Receivables Purchase Agreement”), among P&L Receivables
Company, LLC, as Seller, Peabody Energy Corporation, as initial Servicer, the
various Sub-Servicers, Purchasers and Purchaser Agents from time to time party
thereto, and PNC Bank, National Association, as Administrator and as LC Bank.
ASSIGNOR:    [_________], as a Committed Purchaser




By:______________________ Name:____________________
Title:___________________     
ASSIGNEE:    [_________], as a Purchasing Committed Purchaser


By:___________________
Name:_________________
Title:________________     
[Address]
Accepted as of date first above
written:
[___________], as Purchaser Agent for
the [______] Purchaser Group
By:_________________________     
Name:____________________     
Title:___________________



II-1
719921903 05109795

--------------------------------------------------------------------------------




ANNEX H
to Receivables Purchase Agreement


FORM OF INTERIM REPORT
(attached)





Annex H-1
719921903 05109795

